 

Exhibit 10.17

 

LOAN AGREEMENT

(CF Capital Loan)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   DEFINITIONS; INTERPRETATION    2      1.1    Definitions    2      1.2   
Conflict    9      1.3    Severability    10      1.4    Preparation    10     
1.5    Use of Certain Words    10      1.6    References    10      1.7   
Discretion    10      1.8    Incorporation    10      1.9    Titles and Headings
   10      1.10    Governing Law    11      1.11    Time    11

2.

   THE LOAN    11      2.1    Loan    11      2.2    Payments; Prepayment    11
     2.3    Security    12      2.4    Borrowers’ Equity    12      2.5   
Costs, Fees and Expenses    12

3.

   CONDITIONS PRECEDENT    13

4.

   INSURANCE    14

5.

   REPRESENTATIONS AND WARRANTIES    14      5.1    Consideration    14      5.2
   Organization, Powers and Good Standing    14      5.3    Filings    14     
5.4    Non-Foreign Status    15      5.5    Authorization of Loan Documents   
15      5.6    No Conflict    15      5.7    Approval    15      5.8    Binding
Obligations    15      5.9    Litigation; Adverse Facts    15      5.10    Title
to Properties; Liens    15      5.11    Payment of Taxes    16      5.12   
Securities Activities    16      5.13    Government Regulations    16      5.14
   Rights to Project Specific Agreements    16      5.15    Intentionally
omitted    16      5.16    Financial Condition    16      5.17    Personal
Property    16      5.18    Intentionally Omitted    16

 

     (i)     



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

     5.19    Borrower’s Knowledge    16      5.20    Limitation of Borrower
Liability    16

6.

   COVENANTS    17      6.1    Consideration    17      6.2    Third Party Sale
Agreements    17      6.3    Development Management Agreements    17      6.4   
Project Specific Agreements    17      6.5    No Possession    17      6.6   
Protection of Lien    17      6.7    Compliance with Legal Requirements    17  
   6.8    Personal Property    17      6.9    Special Districts    18      6.10
   Taxes; Contest Rights    18      6.11    Financial Statements and Reports   
19      6.12    Further Assurances    19      6.13    Notices    19      6.14   
Maintenance of Existence    20      6.15    Third Party Debt    20      6.16   
Property Debt    20      6.17    Payment of Debt    20      6.18    Leases    21
     6.19    Intentionally Omitted    21      6.20    CFD-Other Payments    21  
   6.21    Modification of Certain Documents    21      6.22    Legal Actions   
21      6.23    Access to Books and Records    21      6.24    Special Purpose
Bankruptcy Remote Entity    21

7.

   EVENTS OF DEFAULT AND REMEDIES    25      7.1    Events of Default    25     
7.2    Remedies    28

8.

   PARTIAL RECONVEYANCE AND RELEASE    30      8.1    Sales    30

9.

   ASSIGNMENT OF BUYER’S RIGHTS UNDER THE PURCHASE AND SALE AGREEMENT    31

10.

   MISCELLANEOUS    31      10.1    Lender’s Agreement to Offer Financing to
Certain Substitute Purchasers    31      10.2    Sale of Loan and Loan
Participations    32      10.3    Notices    33      10.4    Indemnification   
34      10.5    Brokers    35

 

     (ii)     



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

     10.6    Change, Discharge, Termination or Waiver    35      10.7    Waiver
   35      10.8    Counterparts    35      10.9    Lender’s Costs and Fees    35
     10.10    Reinstatement    36      10.11    Jury Waiver    36      10.12   
Integration    37      10.13    Modifications    37      10.14    Independent
Effect    37      10.15    Joint and Several Obligations    37      10.16   
Relationship of Lender and Borrowers    37      10.17    Non-Recourse Loan    37

11.

   EXHIBITS    37

 

EXHIBIT A-1

   LEGAL DESCRIPTION OF MISSION BAY PROPERTY

EXHIBIT A-2

   LEGAL DESCRIPTION OF WEST BLUFFS PROPERTY

EXHIBIT A-3

   LEGAL DESCRIPTION OF SANTA FE DEPOT PROPERTY

EXHIBIT A-4

   DEPICTION OF PARCEL 40

EXHIBIT A-4

   DEPICTION OF PARCEL N4a

EXHIBIT B

   SCHEDULE OF ASSUMED PURCHASE AGREEMENTS

EXHIBIT C

   RELEASE PRICE SCHEDULE

EXHIBIT D

   ALLOCATION OF LOAN BALANCE FOR PARCEL 40, PARCEL N4a AND SANTA FE DEPOT
PROPERTY

EXHIBIT E

   CLOSING CONDITIONS

EXHIBIT F

   SCHEDULE OF PROJECT SPECIFIC AGREEMENTS

EXHIBIT G

   SINGLE PURPOSE ENTITY

EXHIBIT H

   EXISTING LOAN COMMITMENTS

SCHEDULE 10.1

   CONTEMPLATED LENDER FINANCING

 

     (iii)     



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

(CF Capital Loan)

 

THIS LOAN AGREEMENT (this “Agreement”) is made as of November 22, 2004, by and
among FOCIL-MB, LLC, a Delaware limited liability company (“Mission Bay
Borrower”), FOCIL-WB, LLC, a Delaware limited liability company (“West Bluffs
Borrower”), FOCIL-SFD, LLC, a Delaware limited liability company (“Santa Fe
Depot Borrower”) (individually, a “Borrower” and collectively, “Borrowers”), and
CF CAPITAL LLC, a Delaware limited liability company (“Lender”), with respect to
the following:

 

RECITALS :

 

A. Borrowers have applied to Lender for an acquisition loan (“Loan”) to fund a
portion of the purchase price to acquire concurrently herewith the following
Properties (defined below) upon the terms and subject to the conditions set
forth herein:

 

1. The Mission Bay Borrower is acquiring concurrently herewith a fee interest in
certain real property located in San Francisco, California and described in
Exhibit A-1 (“Mission Bay Property”).

 

2. The West Bluffs Borrower is acquiring concurrently herewith a fee interest in
certain real property located in Playa Del Rey, California and improved with 114
lots and described in Exhibit A-2 (“West Bluffs Property”).

 

3. Santa Fe Depot Borrower is acquiring on the Deferred Closing Date a fee
interest in certain land located in San Diego, California and described in
Exhibit A-3 (“Santa Fe Depot Property”), which will not be transferred on the
Closing Date because the Missing Santa Fe Depot City Consents (defined below)
have not yet been obtained.

 

4. The Mission Bay Borrower is also obtaining the right to acquire on the
Deferred Closing Date (defined below) a fee interest (i) in certain real
property (“Parcel 40”) located in San Francisco, California and substantially as
depicted on Exhibit A-4 hereto and which will not be transferred on the Closing
Date because it will not be a separate legal parcel and (ii) in certain real
property (inclusive of Parcels N4a-1, N4a-2 and N4a-3, collectively “Parcel
N4a”) located in San Francisco, California and substantially as depicted on
Exhibit A-5 hereto and which will not be transferred on the Closing Date because
it will not be a separate legal parcel.

 

B. In addition, concurrently herewith, FOCIL-BP, LLC, a Delaware limited
liability company (“Alameda (Bayport) Borrower”) is obtaining the Alameda
(Bayport) Loan from Catellus Finance Company, LLC, a Delaware limited liability
company (“Alameda (Bayport) Lender”) for the purpose of acquiring the Alameda
(Bayport) Assets (defined below).

 



--------------------------------------------------------------------------------

C. Subject to the terms and conditions set forth herein, Lender has agreed to
loan to Borrowers the Loan Amount (defined below).

 

AGREEMENT :

 

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. DEFINITIONS; INTERPRETATION.

 

1.1 Definitions. As used herein, initially capitalized words and terms shall
have the meanings assigned to them below:

 

“Additional Permitted Prepayments” is defined in Section 3 of the Note.

 

“Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by or is under common control with an identified Person; provided,
however, that a Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management, policies and/or decision making of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Alameda (Bayport) Assets” is defined in the Alameda (Bayport) Loan Agreement.

 

“Alameda (Bayport) Loan Documents” means any and all loan documents evidencing,
relating to or securing the Alameda (Bayport) Loan as defined in the Loan
Agreement dated of even date herewith between the Alameda (Bayport) Lender and
the Alameda (Bayport) Borrower.

 

“Alameda (Bayport) Loan” means the loan in the original principal amount of
Thirty-Nine Million Eight Hundred Thirty-Three Thousand Six Hundred Dollars
($39,833,600.00) which is being made by the Alameda (Bayport) Lender to the
Alameda (Bayport) Borrower to acquire the Alameda (Bayport) Assets pursuant to
the Alameda (Bayport) Loan Documents.

 

“Alameda (Bayport) Note” means the Secured Promissory Note evidencing the
Alameda (Bayport) Loan executed by the Alameda (Bayport) Borrower in favor of
the Alameda (Bayport) Lender of even date herewith.

 

“Applicable Interest Rate” is defined in Section 1 of the Note.

 

“Assumed Purchase Agreements” means the purchase and sale agreements for the
sale of those Properties and Phases within a Property described on Exhibit B
hereof (each, an “Assumed Purchase Agreement”).

 

-2-



--------------------------------------------------------------------------------

“Assignment and Assumption of Purchase Agreements” means an Assignment and
Assumption of Purchase Agreement, in form and content reasonably acceptable to
Lender, whereby each Seller of an Assumed Purchase Agreement identified on
Exhibit B hereto assigns to the Borrower owning the Property or Phase being sold
all of such Seller’s obligations under such Assumed Purchase Agreement and each
such Borrower assumes the Seller’s obligations on the terms described therein
effective as of the applicable Closing Date and to the extent required under the
Assumed Purchase Agreement, the Third Party Purchaser to such Assumed Purchase
Agreement consents to such assignment and assumption.

 

“Bankruptcy Code” shall mean 11 U.S.C. Sections 101, et seq.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble, but
shall also mean the permitted successors and assigns as the context requires.

 

“Borrowers’ Equity” means an amount equal to Fifty-Eight Million Seven Hundred
One Thousand Six Hundred Dollars ($58,701,600.00).

 

“Business Day” means any day of the year other than Saturdays, Sundays, and
legal holidays on which national or California lending institutions are closed.

 

“CFD-Other Payment(s)” means individually, any payment or other sum, and
collectively, all payments or other sums, paid to Borrower arising out of a
Reimbursement and Payment Right.

 

“Collateral” means the Properties and all other property or assets of all
Borrowers now or hereafter collaterally assigned to Lender as security for the
Loan.

 

“Collateral Assignment of Third Party Sale Agreements” means for all of the
Assumed Purchase Agreements, an Assignment of Purchase Contracts and Earnest
Money Deposits, in form and content reasonably acceptable to Lender, executed by
the applicable Borrower that owns the Property or Phase within a Property being
sold.

 

“Collateral Assignment of Development Documents” means a collateral assignment
in form and content reasonably acceptable to Lender, whereby each Borrower
assigns to Lender as additional collateral for the Loan all of its right, title
and interest in and to any development agreement, disposition and development
agreement, owner participation agreement and/or any other existing or future
agreements which facilitate the development of, or benefit, a Property
(“Development Documents”) and a corresponding consent of the applicable city or
other governmental or quasi-governmental agency to the collateral assignment.

 

“Collateral Assignment of Project Specific Agreements” means one or more
Collateral Assignment of Project Specific Agreements, in the form and substance
acceptable to Lender, executed (i) by Borrowers in favor of Lender creating a
security interest in the Project Specific Agreements and (ii) by any third party
whose consent thereto is required to create a valid collateral assignment of
such Project Specific Agreement.

 

-3-



--------------------------------------------------------------------------------

“CLDC” means Catellus Land and Development Corporation, a Delaware corporation.

 

“Closing Date” shall mean: (a) as respects the West Bluffs Property and the
Santa Fe Depot Property, the Initial Loan Funding Date, and (b) as respects the
Mission Bay Property, the next Business Day after the Initial Loan Funding Date.

 

“Debt” shall mean, as to any Person, all of such Person’s liabilities, including
all indebtedness (recourse and nonrecourse, short term and long term, direct and
contingent), all committed and unfunded liabilities and all unfunded liabilities
that would appear upon a balance sheet of such Person prepared in accordance
with GAAP.

 

“Deeds of Trust” shall mean the Mission Bay Deed of Trust, as amended by the
Parcel N4a Deed of Trust, if applicable, and the Parcel 40 Deed of Trust
Amendment, if applicable, the Santa Fe Depot Deed of Trust, the West Bluffs Deed
of Trust.

 

“Deferred Closing Date” means (i) the date upon which Parcel 40 is conveyed to
the Mission Bay Borrower under the Purchase and Sale Agreement, as respects
Parcel 40, (ii) the date upon which Parcel N4a is conveyed to the Mission Bay
Borrower under the Purchase and Sale Agreement, as respects Parcel N4a, and
(iii) the date upon which the Santa Fe Depot Property is conveyed to the Santa
Fe Depot Borrower under the Purchase and Sale Agreement, as respects the Santa
Fe Depot Property.

 

“Development Management Agreement” shall mean that certain Development Agreement
dated of even date herewith, between Borrowers and the Alameda (Bayport)
Borrower, as owners, and Development Manager, as manager, concerning the
development, management and operations of the Properties and the Alameda
(Bayport) Assets by Development Manager.

 

“Development Manager” shall mean collectively, Catellus Commercial Development
Corporation, a Delaware corporation, and Catellus Urban Construction, Inc., a
Delaware corporation.

 

“Entitlements” shall mean all authorizations, approvals, rights, maps, licenses,
permits, franchises, certificates, instruments, documents, agreements, variances
and other land use entitlements required for the development of a Property in
accordance with all applicable Legal Requirements and Specific Property
Agreements.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity of
even date herewith executed by Borrowers in favor of Lender.

 

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

 

“Event of Default” shall mean the occurrence of any of the events listed in
Section 7.1.

 

-4-



--------------------------------------------------------------------------------

“Final Map” means a final map, including without limitation a lot line
adjustment map, reasonably approved by Lender, that when recorded creates a
separate legal parcel in compliance with the Subdivision Map Act.

 

“Financial Statements” shall mean, collectively, a balance sheet as of the end
of the applicable fiscal period (including supporting schedules), statements of
income and retained earnings for the applicable fiscal period, and a statement
of cash flow for the applicable fiscal period.

 

“Financing Statement” shall mean any one of those certain UCC-1 Financing
Statements naming a Borrower or Guarantor as debtor and Lender as secured party
and intended to be filed with the Delaware Secretary of State.

 

“GAAP” shall mean generally accepted accounting principles as in effect on the
Initial Loan Funding Date and consistently applied throughout the applicable
periods.

 

“Governmental Authority” shall mean any federal, state or local governments, and
all subdivision thereof, including any agency, authority, board, bureau,
commission, department or other public body, including any court, administrative
tribunal or public utility.

 

“Gross Sales Proceeds” is defined in the Note.

 

“Guarantor” means FOCIL Holdings, LLC, a Delaware limited liability company.

 

“Guaranty” means that certain Guaranty of Recourse Obligations executed by
Guarantor in favor of Lender pursuant to which Guarantor guarantees the recourse
obligations of the Borrowers under the Loan Documents.

 

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

 

“Impositions” shall mean all taxes, including real and personal property taxes,
water and sewer charges, special assessments (including assessments levied by a
CFD) and any other similar charges that may be, or become, a lien on a Property.

 

“Indebtedness” means the Loan Amount, together with all accrued and unpaid
interest thereon, interest accrued at the Applicable Interest Rate or the
Default Rate (if applicable), Late Charges (if any), the Prepayment Fee (if any)
the Exit Fee, and all other obligations and liabilities due or to become due to
Lender pursuant to the Loan Documents and all other amounts, sums and expenses
paid by or payable to Lender pursuant to the Loan Documents.

 

“Initial Loan Funding Date” means the day upon which the initial funding of the
Loan occurs.

 

-5-



--------------------------------------------------------------------------------

“Lease” shall mean any lease, rental or other occupancy agreement affecting a
Property.

 

“Legal Action” shall mean an action, suit, claim, investigation, proceeding,
mediation, reference or arbitration at law or in equity or before or by any
Governmental Authority, arbitrator or mediator.

 

“Legal Requirements” shall mean (a) all decisions, statutes, laws, ordinances,
rulings, directions, rules, regulations, orders, writs, decrees, injunctions,
permits, certificates or other requirements of any Governmental Authority in any
way applicable to, or affecting, an identified Person and/or thing (including
one or more of the Properties), (b) an entity’s bylaws and articles of
incorporation or partnership, limited partnership, limited liability company,
joint venture, trust or other form of business association agreement, and (c)
all other Contractual Obligations applicable to, or affecting, such identified
Person and/or thing (including the Properties).

 

“Lender” shall have the meaning assigned to such term in the Preamble, but shall
also mean its permitted successors and assigns as the context requires.

 

“Loan Amount” shall mean Two Hundred Thirty-Four Million Eight Hundred Six
Thousand Four Hundred Dollars ($234,806,400.00).

 

“Loan Commitment Fee” shall mean an amount equal to One Million One Hundred
Seventy-Four Thousand Thirty-Two Dollars ($1,174,032.00), which is one-half of
one percent (0.5%) of the Loan Amount.

 

“Loan Documents” means the loan documents described in Section 3 hereof and all
other documents, agreements or instruments evidencing, securing or relating to
the Loan;

 

“Maturity Date” is defined in Section 1 of the Note.

 

“Missing Santa Fe Depot City Consents” is defined in Section 1.5.1 of the
Purchase and Sale Agreement.

 

“Mission Bay Assets” is defined in Recital Paragraph A(i) of the Purchase and
Sale Agreement.

 

“Mission Bay Deed of Trust” means the Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing of even date herewith executed by the
Mission Bay Borrower in favor of Lender, being recorded in the Official Records
of San Francisco County, California, creating a first lien security interest in
the Mission Bay Property as amended by the Parcel 40 Deed of Trust Amendment
and/or the Parcel N4a Deed of Trust Amendment, if and when recorded as herein
provided.

 

“Note” shall mean that certain Secured Promissory Note of even date herewith in
the Loan Amount executed by Borrowers and payable to Lender.

 

-6-



--------------------------------------------------------------------------------

“Option Agreement” mean an option agreement for the sale of a Property or a
Phase(s) within a Property a Borrower to a Third Party Purchaser.

 

“Outside Deferred Closing Date” means (i) as respects Parcel 40, December 31,
2005, or such later date established pursuant to the Purchase and Sale Agreement
to allow for the closing of the sale of Parcel 40 to the Mission Bay Borrower,
(ii) as respects Parcel N4a, December 15, 2004, or such later date established
pursuant to the Purchase and Sale Agreement to allow for the closing of the sale
of Parcel N4a to the Mission Bay Borrower, and (iii) as respects the Santa Fe
Depot Property, June 30, 2005, or such later date established pursuant to the
Purchase and Sale Agreement to allow for the closing of the sale of the Santa Fe
Depot Property to the Santa Fe Depot Borrower.

 

“Outstanding Balance” shall mean the outstanding principal balance of the Loan
as of a certain date.

 

“Parcel 40 Deed of Trust Amendment” means an amendment to the Mission Bay Deed
of Trust, adding Parcel 40 as additional collateral secured by the Mission Bay
Deed of Trust, together with such other terms as Lender deems reasonably
necessary to create, perfect and protect Lender’s security interest in Parcel
40.

 

“Parcel 40 Transfer Conditions” is defined in Section 1.3.3 of the Purchase and
Sale Agreement and includes the recordation of the “Parcel 40 Lot Line
Adjustment” as defined in Section 1.3.1 of the Purchase and Sale Agreement.

 

“Parcel N4a Deed of Trust Amendment” means an amendment to the Mission Bay Deed
of Trust, adding Parcel N4a as additional collateral secured by the Mission Bay
Deed of Trust, together with such other terms as Lender deems reasonably
necessary to create, perfect and protect Lender’s security interest in Parcel
N4a.

 

“Parcel N4a Transfer Conditions” is defined in the Purchase and Sale Agreement
and includes the recordation of a final map for Parcel N4a as required under the
Purchase and Sale Agreement.

 

“Person” shall mean a natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other business association or any Governmental Authority.

 

“Phase” shall mean one or more legal and separate lot/parcels under the
California Subdivision Map Act (California Government Code Sections
66410-66499.37) (“Subdivision Map Act”) and a separate parcel for tax assessment
purposes, created pursuant to a Final Map.

 

“Potential Default” means any condition or event that could, with the lapse of
time or the giving of notice thereof by Lender, constitute an Event of Default.

 

“Project Specific Agreements” are those agreements, instruments and documents
described on Exhibit F hereto.

 

-7-



--------------------------------------------------------------------------------

“Properties” means collectively, the Mission Bay Property, the Oceanside
Property, the Santa Fe Depot Property, the West Bluffs Property, Parcel N4a and
Parcel 40.

 

“Purchase and Sale Agreement” shall mean that certain Purchase Agreement dated
of even date herewith, executed by Guarantor, as buyer, and CLDC and the other
“Sellers” named therein pursuant to which Borrowers are acquiring the Properties
and the Alameda (Bayside) Borrower is acquiring the Alameda (Bayside) Assets, as
assigned from Guarantor to Borrowers and the Alameda (Bayside) Borrower pursuant
to a written assignment dated of even date herewith.

 

“Reimbursement and Payment Right(s)” means, individually, any right, and
collectively, all rights, a Borrower possesses to receive the following whether
now or hereafter existing: tax increment; proceeds from tax increment; proceeds
from TIF bonds; proceeds of CFD bonds, special taxes, performance bond
reimbursements, credits, reimbursements or other direct or indirect payments
from any community facility district or similar body (“CFD”), or any other
governmental or quasi-governmental authority (or any payments in lieu thereof
from any person or entity), including without limitation the payments to be made
under or pursuant to the “Development Documents” (as defined in the Collateral
Assignment of Development Documents); and liquidated or other damage payments
paid by a purchaser under any Third Party Sale Agreement.

 

“Release Price” means, with respect to a Property or a Phase within a Property
that Borrowers request to be released from the lien of a Deed of Trust, the
amount required to be paid to Lender as a condition to such release, which
amount shall equal the amount set forth on Exhibit C.

 

“Release Price Payment” means the payment of the Release Price to Lender.

 

“Release Price Percentage” means seventy percent (70%), except after the Sale of
all of the West Bluffs Property, sixty percent (60%).

 

“Repayment” shall mean Borrowers’ payment of the Loan and all other Indebtedness
and all obligations of Borrower under the Loan Documents (other than the
Environmental Indemnity).

 

“Santa Fe Depot Assets” is defined in Recital Paragraph A(iii) of the Purchase
and Sale Agreement.

 

“Santa Fe Depot Deed of Trust” means the Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing to be executed on the Closing Date by the
Santa Fe Depot Borrower in favor of Lender, and recorded in the Official Records
of San Diego County, California, creating a first lien security interest in the
Santa Fe Depot Property concurrently with the transfer of the Santa Fe Depot
Property to the Santa Fe Depot Borrower under the Purchase and Sale Agreement on
the Deferred Closing Date.

 

“Santa Fe Depot Transfer Conditions” is defined in Section 1.5.3 of the Purchase
and Sale Agreement.

 

-8-



--------------------------------------------------------------------------------

“Sale Agreement” shall mean a purchase and sale agreement for the sale of a
Property or a Phase(s) within a Property by a Borrower to a Third Party
Purchaser.

 

“Sale” means the transfer, conveyance, assignment or sale of a Property or a,
Phase(s) within a Property or pursuant to a Third Party Sale Agreement.

 

“Sellers” means the parties identified as “Sellers” in the Purchase and Sale
Agreement.

 

“Security Documents” shall mean the documents described in Section 2.3.

 

“Sole Member” means Guarantor, which is the sole member of each Borrower who has
been approved by Lender.

 

“Special Purpose Bankruptcy Remote Entity” is defined in Exhibit G.

 

“Third Party Purchaser” means a Person that is not affiliated or related to a
Borrower or the Guarantor in any way.

 

“Third Party Sale Agreement” means any one or more of an Assumed Purchase
Agreement, a Sale Agreement and/or an Option Agreement.

 

“Title Company” means First American Title Insurance Company.

 

“Title Policy” means a title insurance policy in the form of an American Land
Title Association Loan Policy-1970 extended coverage (without revision,
modification or amendment) issued by Title Company to Lender for each Property
with a liability limit equal to that portion of the Loan Amount allocated to
each Property as specified on Exhibit D, with exceptions approved by Lender and
including such endorsements (including without limitation tie in and first loss
endorsements) and other affirmative coverage required by Lender and including
such endorsements as are needed to add Parcel 40 to the insured estate covered
under the Title Policy to be issued for the Mission Bay Property on the Deferred
Closing Date, provided that Lender shall not require reinsurance.

 

“West Bluffs Assets” is defined in Recital Paragraph A(ii) of the Purchase and
Sale Agreement.

 

“West Bluffs Deed of Trust” means the Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing of even date herewith executed by the West
Bluffs Borrower in favor of Lender, being recorded in the Official Records of
Los Angeles County, California, creating a first lien security interest in the
West Bluffs Property.

 

1.2 Conflict. Except as provided to the contrary in any of the other Loan
Documents, in the event of any conflict between any provision of this Agreement
and any provision of the other Loan Documents, the provision of this Agreement
shall control.

 

-9-



--------------------------------------------------------------------------------

1.3 Severability. The unenforceability or invalidity of any provision of this
Agreement as to any Person or circumstance shall not render that provision
unenforceable or invalid as to any other Persons or circumstance, and all
provisions hereof, in all other respects, shall remain valid and enforceable to
the fullest extent permitted by law.

 

1.4 Preparation. This Agreement has been prepared by Lender and its professional
advisors and reviewed by Borrowers and its professional advisors. Borrowers,
Lender and their respective advisors believe that this Agreement is the product
of all of their efforts, that it expresses their agreement and that it should
not be interpreted in favor of, or against, either Borrowers or Lender. The
parties further agree that this Agreement will be construed to effectuate the
normal and reasonable expectations of sophisticated borrowers and lenders.

 

1.5 Use of Certain Words. As used in this Agreement, (a) the words “include,”
“includes” and “including” and words of similar import shall be construed as if
followed by the words “without limitation” (b) the words “hereof,” “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provisions of this Agreement; (c)
pronouns shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa; and (d) the word “day” shall mean a calendar day unless stated to be a
Business Day.

 

1.6 References. Except as provided herein to the contrary, references to any
“Section” or “Exhibit” herein are to the sections and exhibits of this
Agreement. References to any agreement or other document defined herein are to
such agreement or documents as amended, restated, supplemented or otherwise
modified. References to any statutory section or act herein are to such section
or act as amended and/or recodified as well as to any successor statues thereto.

 

1.7 Discretion. If Lender is provided with an option (e.g., “Lender may”) or
other discretionary right to act hereunder (e.g., to elect, approve, require or
determine), Lender shall not be obligated to take any action with respect
thereto or may exercise such option or take such action, without an unreasonable
delay in doing so, in its sole and absolute discretion, unless provided
otherwise, in which case Lender shall act reasonably, promptly (i.e., without
unreasonable delay) and without imposing unnecessary or unreasonable conditions.
Furthermore, any approval or consent of Lender required herein must be obtained
prior to the act for which Lender’s approval or consent is required, and
Lender’s decision to grant or withhold such approval or consent shall be
narrowly construed to cover only the matters identified therein.

 

1.8 Incorporation. The preamble and recitals of, and the exhibits attached to,
this Agreement are hereby incorporated into, and made a part of, this Agreement.

 

1.9 Titles and Headings. The titles and headings of the sections and exhibits of
this Agreement are intended for the convenience of reference only and shall not
limit or otherwise affect the meaning of any provision of this Agreement.

 

-10-



--------------------------------------------------------------------------------

1.10 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without giving effect to
conflict of laws principles.

 

1.11 Time. Subject to the remainder of this Section 1.11, time is of the essence
with respect to this Agreement and the performance of each obligation contained
herein. Wherever the time for performance of any obligation hereunder or if,
pursuant to this Agreement, a party must act by a particular time, or an act is
effective only if done by a particular time, and the last date for the
performance of such obligation or the doing or effectiveness of such act falls
on a day other than a Business Day, the time for the performance of such
obligation or the doing or effectiveness of such act shall be extended to the
next succeeding Business Day. The first day shall be excluded and the last day
shall be included when computing the time in which an obligation is to be
performed or an act is to be done under this Agreement. Except as provided
herein to the contrary, all time periods shall end at 5:00 p.m., California
time. Lender shall not unreasonably delay (or withhold) its response when
Borrowers are required or desire to obtain Lender’s approval or consent
hereunder.

 

2. THE LOAN. Subject to the provisions of this Agreement, Lender agrees to lend
to Borrowers, and Borrowers agree to borrow from Lender, the Loan Amount.

 

2.1 Loan. Proceeds of the Loan that have been repaid may not be re-borrowed. In
the event all of the conditions set forth or referenced in Section 3 have been
satisfied by Borrower or waived by Lender, then Lender shall disburse, on the
Initial Loan Funding Date, that portion of the Loan Amount to the Title Company
for the account of the West Bluffs Borrower and the Santa Fe Depot Borrower to
be used for the payment of eighty percent (80%) of the purchase price due and
payable to “Sellers” named under the Purchase and Sale Agreement for the
acquisition of the West Bluffs Property and the Santa Fe Depot Property (the
remainder being funded by Borrower’s Equity for the West Bluffs Property and
Santa Fe Depot Property). On the next Business Day, Lender shall disburse that
portion of the Loan Amount to the Title Company for the account of the Mission
Bay Borrower to be used for the payment of eighty percent (80%) of the purchase
price due and payable to “Sellers” named under the Purchase and Sale Agreement
for the acquisition of the Mission Bay Property (the remainder being funded by
Borrower’s Equity for the Mission Bay Property). The Note shall evidence amounts
outstanding under the Loan, and disbursements of proceeds of the Loan shall be
charged and funded under the Note and secured by the Security Documents. The
Loan shall be due and payable in full on the Maturity Date.

 

2.2 Payments; Prepayment. All payments required to be made by Borrower to Lender
under the Loan Documents, shall be made in lawful money of the United States of
America to Lender as directed in the Note, or such other place that Lender may
designate, in same day funds, not later than 2:00 p.m. California time on the
date such payment is due. Borrower shall have the right to prepay the Loan in
accordance with the terms of the Note.

 

-11-



--------------------------------------------------------------------------------

2.3 Security. Repayment shall be secured by the following:

 

2.3.1 The Deeds of Trust, when recorded in the applicable Official Records,
which create a first priority lien on the Properties and perfect a first
priority security interest on any fixtures with each of the Deeds of Trust being
cross collateralized and cross defaulted with the other Deeds of Trust;

 

2.3.2 A Financing Statement for each Borrower filed with the Delaware Secretary
of State and perfecting a first priority security interest in so much of
Borrowers’ personal property as a security interest is granted and/or created
under the Loan Documents;

 

2.3.3 A separate Collateral Assignment of Development Documents creating a first
lien security interest in the Development Documents for each Property, if
applicable;

 

2.3.4 A separate Collateral Assignment of Third Party Sale Agreements,
collaterally assigning to Lender a security interest in each of the Assumed
Purchase Agreements and in any Third Party Sale Agreement entered into after the
applicable Closing Date and in any deposits held in the escrows under such
agreements;

 

2.3.5 The Guaranty;

 

2.3.6 The Collateral Assignment of Project Specific Agreements and Consents
thereto, as applicable to the extent required by Lender; and

 

2.3.7 Such other security documents that Lender may reasonably request.

 

2.4 Borrowers’ Equity. Borrowers shall furnish equity in the amount of the
Borrower’s Equity, which amount shall be funded in cash or other readily
available funds and used towards the payment of the purchase price for the
Properties as required under the Purchase and Sale Agreement.

 

2.5 Costs, Fees and Expenses.

 

2.5.1 On the Initial Loan Funding Date, Borrowers shall pay to Lender so much of
the Loan Commitment Fee as has not previously been paid by Borrower to Lender;

 

2.5.2 On the Closing Date, Borrowers shall pay to Lender an amount equal to all
Loan Expenses pursuant and subject to the limitations on Borrowers obligations
to pay the same in accordance with Section 5.3 of the Purchase and Sale
Agreement. The parties acknowledge and agree that the terms “Closing Costs” as
used in the Purchase and Sale Agreement includes all Loan Expenses. If the
Closing Costs exceed “Buyer’s Share of Closing Costs” (as defined in the
Purchase and Sale Agreement), then Lender shall arrange for the payment (and

 

    -12-    



--------------------------------------------------------------------------------

the allocation between Lender and the Sellers under the Purchase and Sale
Agreement) of such excess costs pursuant to a separate agreement between Lender
and such Sellers. As used herein, “Loan Expenses” means: (i) all survey charges
for the surveys obtained by Borrowers in connection with its acquisition of the
Properties that are to be certified to Lender, recording and registration fees
and charges; (ii) all documentary stamp and other taxes and charges imposed by
law on the issuance or recording of any of the Loan Documents; and (iii) all
title premiums for the Title Policy (and related endorsements);

 

2.5.3 To the extent not paid pursuant to Section 2.5.2, Borrower shall, within
ten (10) days after written demand, pay to Lender all customary and reasonable
costs, fees (including appraisal and attorneys’ fees) and expenses paid or
incurred by Lender in connection with the Loan, including any costs, fees and
expenses incurred in connection with the preparation and negotiation of any
modification or “workout” of the Loan, the perfection, protection, exercise or
enforcement of the rights of Lender under the Loan Documents and the fees of any
consultant hired by Lender as permitted herein. The Security Documents shall
secure any costs, fees and expenses expended by Lender. The obligations of
Borrowers under this Section 2.5.3 shall survive the reconveyance of the Deeds
of Trust and release of the other Collateral.

 

3. CONDITIONS PRECEDENT. Notwithstanding the execution of this Agreement by
Lender, the obligation to make the Loan, is conditioned upon (a) Borrower’s
satisfaction, or Lender’s waiver, of the conditions set forth in Exhibit E; (b)
Title Company’s unconditional and irrevocable commitment to issue the Title
Policies; and (c) Lender’s receipt of the following documents, together with
such other documents as Lender may reasonably require:

 

3.1 This Agreement;

 

3.2 The Note;

 

3.3 The Mission Bay Deed of Trust and the West Bluffs Deed of Trust, which will
be recorded on the applicable Closing Date for the Mission Bay Property and West
Bluffs Property, respectively, and the Santa Fe Depot Deed of Trust which will
be held in escrow until the Deferred Closing Date for the sale of the Santa Fe
Depot Assets as herein provided;

 

3.4 The Guaranty;

 

3.5 The Financing Statements;

 

3.6 A Collateral Assignment of Third Party Sale Agreements for each of the Third
Party Sale Agreements in existence on the applicable Closing Date;

 

3.7 The Environmental Indemnity;

 

3.8 Originals of all “Consents” from any third party in connection with the
collateral assignment of the Assumed Purchase Agreements, the Development

 

    -13-    



--------------------------------------------------------------------------------

Documents (as defined in the Collateral Assignments of Development Documents) to
the extent any such third party consent is required for the creation or
perfection of the security interests in the Collateral contemplated herein or in
the Loan Documents except for the Missing Santa Fe Depot Consents and any other
“Consent” listed on the Disclosure Schedule delivered by Sellers pursuant to the
Purchase and Sale Agreement; and

 

3.9 Taxpayer Identification Number Forms for each Borrower.

 

4. INSURANCE. Each Borrower shall obtain and maintain the insurance required
under the Deeds of Trust.

 

5. REPRESENTATIONS AND WARRANTIES.

 

5.1 Consideration. As an inducement to Lender to execute this Agreement and to
make the Loan, each Borrower represents and warrants to Lender that all of the
statements set forth in this Section 5 are, and will be, correct and complete in
all material respects as of the applicable Closing Date and shall survive
through and including the Maturity Date.

 

5.2 Organization, Powers and Good Standing.

 

5.2.1 Each Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
registered to do business in and is in good standing under the laws of the State
of California. Each Borrower has all requisite limited liability company power
and limited liability company authority, rights and franchises to own and
operate its properties (including the Property), to carry on its businesses as
now conducted and as proposed to be conducted, and to enter into and perform its
obligations under the Loan Documents executed by such Borrower. The address of
Borrower’s chief executive office and principal place of business is c/o
Farallon Capital Management, L.L.C., One Maritime Plaza, Suite 1325, San
Francisco, California 94111, Attention: Richard B. Fried.

 

5.2.2 Guarantor is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware. Guarantor has all
requisite limited liability company power and limited liability company
authority, rights and franchises to own and operate its properties, to carry on
its businesses as now conducted and as proposed to be conducted, and to enter
into and perform its obligations under the Loan Documents executed by Guarantor.

 

5.3 Filings.

 

5.3.1 Each Borrower and Guarantor has made all filings in each jurisdiction in
which the character of the property it owns or the nature of the business it
transacts makes such filings necessary or where the failure to make such filings
could have a materially adverse effect on the business, operations,

 

    -14-    



--------------------------------------------------------------------------------

assets, condition (financial or otherwise) or prospects of Borrowers or
Guarantor, as applicable.

 

5.4 Non-Foreign Status. No Borrower is a “foreign corporation,” “foreign
partnership,” “foreign trust,” or “foreign estate,” as those terms are defined
in the Revenue Code and the regulations promulgated thereunder.

 

5.5 Authorization of Loan Documents. The execution, delivery and performance by
Borrowers and Guarantor of the Loan Documents executed by Borrowers or
Guarantor, as applicable, have been duly authorized by all necessary action.

 

5.6 No Conflict. The execution, delivery and performance by Borrowers of the
Loan Documents executed by Borrowers and Guarantor, as applicable, will not (a)
violate the operating agreements of each Borrower or Guarantor; (b) to
Borrower’s knowledge, violate any Legal Requirement applicable to Borrowers or
Guarantor, or any of their respective properties (including the Collateral); and
(c) result in or require the creation (except as contemplated by the Loan
Documents) of any lien on, or security interest in, any of Borrowers’
properties.

 

5.7 Approval. No approvals, authorizations or consents, except those that have
been obtained, are required for the due execution, delivery and performance by
Borrowers and Guarantor of the Loan Documents executed by Borrowers and
Guarantor, as applicable except as set forth in the Disclosure Schedule
delivered on the applicable Closing Date by Sellers under the Purchase and Sale
Agreement.

 

5.8 Binding Obligations. The Loan Documents executed by Borrowers and Guarantor
have been duly executed and delivered by, or on behalf of, Borrowers and
Guarantor, respectively, and are legally valid and binding obligations of
Borrowers and Guarantor, enforceable against Borrowers and Guarantor in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.

 

5.9 Litigation; Adverse Facts. There is no Legal Action pending or, to the
knowledge of Borrowers, threatened by, against or otherwise affecting Borrowers
or Guarantor (other than the Retained Litigation or Assumed Litigation, as such
terms are defined in the Purchase and Sale Agreement): (a) that, if adversely
determined against Borrowers or Guarantor could materially adversely affect the
ability of Borrowers or Guarantor to perform its obligations under the Loan
Documents; or (b) questioning the validity or the enforceability of the Loan
Documents. There is no basis known to Borrowers for any such Legal Action. To
the best knowledge of Borrowers, neither Borrowers or Guarantor are in violation
of any Legal Requirement applicable to it.

 

5.10 Title to Properties; Liens. Each Borrower and Guarantor has good,
sufficient and legal title to all properties and assets reflected in its most
recent balance sheet delivered to Lender, except for assets disposed of after
the date of such balance sheet as to which the appropriate Release Price shall
have been paid to Lender.

 

    -15-    



--------------------------------------------------------------------------------

5.11 Payment of Taxes. All tax returns and reports of Borrowers and Guarantor
required to be filed have been timely filed, and all taxes, fees and other
charges that are due and payable to Governmental Authorities by Borrowers or
Guarantor in connection with its assets, income and franchises, have been paid
prior to delinquency.

 

5.12 Securities Activities. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (as defined within Regulations T and U
of the Board of Governors of the Federal Reserve System), and none of the value
of such Borrower’s assets consists of such margin stock. No part of the Loan
will be used to purchase or carry any margin stock or to extend credit to others
for that purpose or for any other purpose that violates the provisions of
Regulations U or X of the Board of Governors.

 

5.13 Government Regulations. No Borrower is subject to regulation under the
Investment Company Act of 1940, the Federal Power Act, the Public Utility
Holding Company Act of 1935, the Interstate Commerce Act or any other federal or
state statute or regulation limiting its ability to incur Debt.

 

5.14 Rights to Project Specific Agreements. Borrowers are the owner of all
rights acquired from Sellers in and to all existing Project Specific Agreements.
Borrowers’ interest in the Project Specific Agreements is not, and will not be,
subject to any claim (other than under the Loan Documents), set-off or deduction
other than in the ordinary course of business.

 

5.15 Intentionally omitted.

 

5.16 Financial Condition. Each Borrower and Guarantor is solvent, and no
bankruptcy, reorganization, insolvency or similar proceeding has been initiated
with respect to any Borrower under the Bankruptcy Code or any other similar
state or federal law. Each Borrower has received reasonably equivalent value for
the granting of the security interests created and perfected pursuant to the
Security Documents, and the granting of such security interests does not
constitute a fraudulent conveyance.

 

5.17 Personal Property. Borrowers are now, and shall continue to be, the owner
of all “Personal Property” (as defined in each Deed of Trust) acquired from
Sellers free from any lien, security interest or adverse claim of any kind
whatsoever, except for liens or security interests in favor of Lender, or
otherwise approved by Lender, including, without limitation, pursuant to Section
6.16 hereof.

 

5.18 Intentionally Omitted.

 

5.19 Borrower’s Knowledge. For purposes of the Loan Documents, the phrase “to
Borrower’s knowledge”, or similar words (such as “to the best of Borrower’s
knowledge”) shall mean the current actual knowledge of Seth Hamalian and/or
Richard Fried, without any duty of investigation or inquiry of any other person.

 

5.20 Limitation of Borrower Liability. Notwithstanding anything to the contrary
contained in the Loan Documents, Borrowers shall not be liable to Lender for

 

    -16-    



--------------------------------------------------------------------------------

any loss or damage to Lender as a result of a breach of the representations and
warranties contained in this Section 5 if such representation or warranty was
actually known to be inaccurate by Lender as of the date of this Agreement.

 

6. COVENANTS.

 

6.1 Consideration. As an inducement to Lender to execute this Agreement and to
make the Loan, Borrowers covenants for the benefit of Lender as set forth in
this Section 6, which covenants shall remain in effect, except as provided
herein to the contrary, until the Outstanding Balance of the Loan has been
repaid in full.

 

6.2 Third Party Sale Agreements. Borrowers will not grant a security interest in
any of the Third Party Sale Agreements other than to Lender. Borrowers will
perform and discharge in all material respects all of its obligations under the
Third Party Sale Agreements and shall provide Lender with a copy of any notice
of default received by a Borrower thereunder; provided, however, a Borrower may,
subject to Lender’s prior written consent (which may be given, conditioned or
withheld in Lender’s sole and absolute discretion), elect not to perform one or
more obligations under a Third Party Sale Agreement.

 

6.3 Development Management Agreements. Borrowers will not grant a security
interest in the Development Management Agreement other than to Lender. Borrowers
will perform and discharge in all material respects all of its obligations under
the Development Management Agreement.

 

6.4 Project Specific Agreements. Borrowers will not grant a security interest in
any of the Project Specific Agreements other than to Lender. Borrowers will
perform and discharge in all material respects all of its obligations under the
Project Specific Agreements and shall provide Lender with a copy of any notice
of default received by a Borrower thereunder.

 

6.5 No Possession. Borrowers will not permit any receiver, trustee or assignee
for the benefit of creditors of Borrowers to be appointed to take possession of
the any of the Collateral.

 

6.6 Protection of Lien. Except for the liens referenced in the Title Policy and
the liens expressly permitted elsewhere in the Loan Documents including under
Section 6.16 of this Agreement, Borrowers will maintain each lien created by the
applicable Deed of Trust as a valid first priority lien on the applicable
Properties.

 

6.7 Compliance with Legal Requirements. Borrowers will comply in all material
respects with all Legal Requirements applicable to it and the Properties and
will provide Lender with a report of any search received by any Borrower and
performed by a Governmental Authority for violations of such Legal Requirements.

 

6.8 Personal Property. Except as permitted pursuant to Section 6.16, Borrowers
will not incorporate any materials, equipment or fixtures into the Properties
that are subject to any instrument, document or agreement wherein the right is
reserved to

 

    -17-    



--------------------------------------------------------------------------------

any Person to remove or repossess any such materials, equipment or fixtures, or
whereby title to the same is not vested in Borrowers at the time of
installation, and Borrowers will, upon written demand, deliver to Lender all
instruments, documents and agreements pursuant to which Borrowers claims title
to any such materials, equipment or fixtures incorporated into any of the
Properties.

 

6.9 Special Districts. Except for the existing CFDs and any CFD contemplated by,
and consistent with, any Property Specific Agreement approved by Lender,
Borrowers shall notify Lender of any intent or proposal to include a Property in
a CFD, and, unless approved of by Lender as provided in this Section 6.10, shall
object to the inclusion of the Property therein; provided, however, that
Borrower shall not object to, and shall vote for, the inclusion of the Property
in a CFD contemplated by, and consistent with, any Property Specific Agreement
approved by Lender. Lender shall also have the right to file, in the name of
Borrower or otherwise, a written objection to the inclusion of the Property in
any such CFD, and to appear at, and participate in, any hearing with respect to
the formation of any such CFD.

 

6.10 Taxes; Contest Rights. Each Borrower shall pay or discharge all lawful
claims, including Impositions and other taxes, assessments and governmental
charges or levies imposed on such Borrower or its assets (including the
Property), prior to the date upon which penalties attach thereto, and shall
submit evidence to Lender confirming the payment of the same; provided, however,
that Borrower may, in good faith, contest any such claims by appropriate Legal
Action so long as:

 

6.10.1 Borrowers have a reasonable basis for such contest;

 

6.10.2 Borrowers pay, prior to the date any interest or penalties will attach
thereto, any portion of such claims that Borrowers does not contest;

 

6.10.3 Borrowers’ contest will not result in, or pose any risk of, the seizure,
sale or imposition of a lien on any Property;

 

6.10.4 Borrowers delivers to Lender a bond or other security as Lender may
reasonably require in connection with such contest;

 

6.10.5 Borrowers prosecute such contest with due diligence; and

 

6.10.6 Borrowers pay, prior to the date any interest or penalties will attach
thereto, the amount of the disputed claim that is determined to be due and owing
by any Borrower (if not bonded or secured pursuant to Section 6.11.4).

 

In the event Borrowers do not prevail in any such contest and make any payment
required to be made pursuant to this Section 6.11, Lender may draw or realize
upon any bond or other security delivered to Lender in connection with the
contest by Borrower, in order to make such payment.

 

    -18-    



--------------------------------------------------------------------------------

6.11 Financial Statements and Reports.

 

6.11.1 Borrowers shall provide Lender with the following with respect to each
Borrower:

 

6.11.1.1 Tax returns for each fiscal year of a Borrower, as soon as available,
and in any event within thirty (30) days after the date such returns are filed;
and

 

6.11.1.2 Financial Statements for each fiscal year of each Borrower, as soon as
available, and in any event within ninety (90) days after the end of each such
fiscal year, which shall be (a) prepared in reasonable detail in accordance with
GAAP (on an accrual basis), provided that such financial statements need not be
audited, and (b) signed and certified as correct and complete by each Borrower.

 

At Lender’s request, Borrowers will provide Lender with a copy of any and all
reports relating to any of the Properties received by Borrowers from the
Development Manager or any other party.

 

6.12 Further Assurances. Borrowers shall execute and deliver, promptly after
Borrower’s receipt of any written request therefor by Lender, all instruments,
documents and agreements, and shall take such other action that Lender
reasonably determines is necessary, to maintain, perfect or insure Lender’s
security interest in the security provided for the Loan, including the execution
of such modifications to the Loan Documents and the delivery of such
endorsements to the Title Policy as Lender shall require, and Borrowers shall
pay all costs, fees (including attorneys’ fees) and expenses related thereto.
Promptly upon the request of Lender, Borrowers shall execute and deliver a
certification of non-foreign status under Revenue Code Section 1445.
Furthermore, Borrower authorizes Lender to file any financing statements and
financing statement changes, renewals and continuations to perfect Lender’s
security interest in the security provided for herein and in the other Loan
Documents.

 

6.13 Notices. Borrowers shall promptly give Lender notice of the following:

 

6.13.1 Unless previously delivered to Lender prior to the date hereof, any
written notice of an impending, or actual, lien, levy, attachment or restraint
made or filed against a Property, or any receiver, trustee or assignee for the
benefit of creditors appointed to take possession of a Property;

 

6.13.2 Unless previously known to Lender prior to the date hereof, any Legal
Action that is instituted by or against a Borrower;

 

6.13.3 Unless previously known to Lender prior to the date hereof, any material
default on the part of any Borrower under the Project Specific Agreements, the
Assumed Purchase Agreements, any Sale Agreement or Option Agreement, which
notice shall include a copy of each notice of default received from any other
party thereto;

 

    -19-    



--------------------------------------------------------------------------------

6.13.4 Any change, or contemplated change, in (a) the location of any Borrower’s
principal place of business, (b) the legal, trade or fictitious business names
used by a Borrower, or (c) the purpose or business of any Borrower.

 

6.14 Maintenance of Existence. Each Borrower will (a) maintain and preserve its
existence and all rights, franchises and licenses material to its business or
necessary for the Properties; (b) maintain its assets in good order and repair;
(c) conduct its business in an orderly manner without voluntary interruption;
and (d) maintain its chief executive office and principal place of business in
the State of California.

 

6.15 Third Party Debt. Borrowers shall not, without Lender’s consent, incur, or
become liable for, any Debt, whether secured or unsecured, in favor of any
Person, other than (a) the Loan; (b) trade debt incurred in the ordinary course
of a Borrower’s business in connection with the Properties, including any
guaranties, bonding, letters of credit and indemnities incurred in the ordinary
course of owning, developing, constructing and operating, marketing and selling
the Properties all of which shall be subordinate to Borrowers’ payment
obligations under the Loan Documents; (c) Impositions; (d) the CFD Bonds or any
debt presently existing or presently contemplated under the OPAs (as defined in
the Collateral Assignment of Development Documents); (e) Debt of the direct or
indirect members of the Sole Member so long as such Debt is not assumed or
guaranteed by any of the Borrowers; (h) Debt that may be incurred under any
Permitted Encumbrance (as defined in the Deeds of Trust); and (i) such other
exceptions as Borrowers may request subject to Lender’s approval in its sole and
absolute discretion (provided that if Development Manager, but not any successor
to Development Manager, recommends to a Borrower that it incur additional Debt,
then Lender’s approval to the same shall not be unreasonably withheld).

 

6.16 Property Debt. Except in connection with the lien of the Deeds of Trust,
the Financing Statements, the liens set forth in each Title Policy, Impositions,
the liens for CFDs, the Properties shall not be security or collateral, be
encumbered by any mortgage or deed of trust or otherwise hypothecated for any
Debt in favor of any Person, except as Borrowers may otherwise request from
Lender and subject to Lender’s approval in its sole and absolute discretion.

 

6.17 Payment of Debt. Borrowers will:

 

6.17.1 Duly and promptly cause to be paid prior to delinquency all principal of
and interest on any Debt of Borrowers,

 

6.17.2 Comply with, and perform, in all material respects all provisions of the
instruments, documents and agreements evidencing or securing such Debt,

 

6.17.3 Promptly inform Lender of any default, or anticipated default, under any
such instrument, document or agreement, and

 

6.17.4 Forward to Lender a copy of any notice of default or notice of any event
that might result in a default under any such instrument, document or

 

    -20-    



--------------------------------------------------------------------------------

agreement, including liens encumbering a Property that have been subordinated to
the Deed of Trust (regardless of whether or not permitted under this Agreement).

 

Notwithstanding the foregoing, Borrowers shall have the right to contest any
default or anticipated default described in Section 6.17.3 in accordance with
all applicable requirements of Section 6.10; provided that no bonding or
security for an anticipated default shall be required prior to receipt of a
default notice.

 

6.18 Leases. Borrowers shall not enter into any Lease or amend or terminate any
existing Leases, without the prior written consent of Lender, which consent
shall not be unreasonably withheld, provided that Lender’s consent shall not be
required to amend or terminate any Lease that affects all or any portion of any
Property that is the subject of a Third Party Sale Agreement.

 

6.19 Intentionally Omitted.

 

6.20 CFD-Other Payments. Borrowers shall not accept any CFD-Other Payment
without the concurrent payment directly to Lender of the applicable CFD-Other
Loan Payment (as defined in the Note).

 

6.21 Modification of Certain Documents. Without Lender’s prior written approval,
Borrowers shall not hypothecate the Project Specific Agreements. Borrowers shall
promptly provide Lender with a copy of all documents evidencing any modification
or amendment of any Project Specific Agreement and/or any Third Party Sale
Agreement.

 

6.22 Legal Actions. If any Legal Action is commenced against or affecting
Borrowers or the assets of Borrowers, Borrowers shall diligently and in good
faith defend the same.

 

6.23 Access to Books and Records. Borrowers shall give any representative of
Lender access, upon reasonable prior notice and during business hours, to, and
permit such representative to examine, copy or make excerpts from, its
properties, books and records. Borrowers will maintain a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in conformity with GAAP. Borrowers
shall keep and maintain full and accurate accounts and records of its operations
with respect to the Loan according to sound accounting practices for its type of
business. In furtherance of the foregoing, Borrowers represent to Lender that
they have authorized and do hereby authorize Development Manager to give Lender
access to all such books and records between Borrowers and Development Manager,
and Lender agrees that, during the term of the Development Management Agreement,
Lender shall be deemed to have notice of all information contained in such books
and records.

 

6.24 Special Purpose Bankruptcy Remote Entity. Borrowers and the Guarantor shall
at all times be a Special Purpose Bankruptcy Remote Entity. Borrowers shall not
directly or indirectly make any change, amendment, or modification to its
respective

 

    -21-    



--------------------------------------------------------------------------------

organizational documents or otherwise take any action which would result in a
Borrower or the Guarantor not being a Special Remote Bankruptcy Remote Entity.

 

6.25 Parcel 40. Borrower and Lender agree as follows with respect to Parcel 40:

 

6.25.1 Borrowers shall cooperate with Sellers and Development Manager in
satisfying the Parcel 40 Transfer Conditions and shall perform all of their
obligations under the Purchase and Sale Agreement relating to Parcel 40 (if
any).

 

6.25.2 On or before the Deferred Closing Date as respects Parcel 40, Borrowers
shall execute and deliver to Lender all other Loan Documents reasonably required
in order to create and perfect Lender’s security interest in Parcel 40 and the
documents relating to Parcel 40 that were not conveyed to the Mission Bay
Borrower on the applicable Closing Date, including without limitation, the
Parcel 40 Amendment to Deed of Trust, and a Collateral Assignment of Development
Documents to the extent the Collateral Assignment of Development Documents
delivered on the applicable Closing Date for the Mission Bay Property does not
already cover Parcel 40.

 

6.25.3 Borrowers shall cooperate with Lender in causing the Title Company to
issue such endorsements to the Title Policy for the Mission Bay Deed of Trust as
Lender deems reasonably necessary in order to add Parcel 40 to the estate
insured thereunder.

 

6.25.4 Borrowers shall furnish to Lender a survey for Parcel 40 prepared in
accordance with Lender’s survey requirements either at the applicable Closing
Date or on or before the Deferred Closing Date as respects Parcel 40.

 

6.25.5 If requested by Lender, Borrowers shall deliver an opinion from counsel
to each Borrower concerning the due formation and authority of the Mission Bay
Borrower and the due execution and delivery and enforceability of the Parcel 40
Deed of Trust Amendment and any other Loan Documents executed and delivered by
Borrowers on the Deferred Closing Date in connection with Parcel 40.

 

6.25.6 Borrowers shall deliver certificates of insurance evidencing that the
policies of insurance required under Section 4 of the Mission Bay Deed of Trust
have been modified to cover Parcel 40.

 

6.25.7 If requested by Lender, Borrowers shall cause the Guarantor to reaffirm
in writing its obligations under the Guaranty.

 

6.25.8 In the event the Deferred Closing has not occurred by the Outside
Deferred Closing Date for Parcel 40 and Borrowers are entitled to a refund from
Sellers of the purchase price allocable to Parcel 40 under the Purchase and Sale
Agreement, then Borrower will direct and authorize Sellers to pay directly to
Lender for application to the Outstanding Balance of the Loan an amount equal to

 

-22-



--------------------------------------------------------------------------------

that portion of the Loan that is allocable to Parcel 40 set forth on Exhibit D
hereto.

 

6.26 Santa Fe Depot Assets. Borrower and Lender agree as follows with respect to
the Santa Fe Depot Property:

 

6.26.1 The Santa Fe Depot Borrower shall cooperate with Sellers and Development
Manager in satisfying the Santa Fe Depot Transfer Conditions, including without
limitation, receipt of the Missing Santa Fe Depot Consents and shall perform all
of its obligations under the Purchase and Sale Agreement relating to the Santa
Fe Depot Assets (if any).

 

6.26.2 On or before the Deferred Closing Date as respects the Santa Fe Depot
Property, Borrowers shall have executed and delivered to Lender all other Loan
Documents reasonably required in order to create and perfect Lender’s security
interest in the Santa Fe Depot Assets, including without limitation, the Santa
Fe Depot Deed of Trust, and a Collateral Assignment of Development Documents for
the Santa Fe Depot Development Documents, each in form and content acceptable to
Lender and hereby authorized Lender to file on the Deferred Closing Date with
the Delaware Secretary of State a UCC-1 Financing Statement for the Santa Fe
Depot Borrower, perfecting Lender’s security interest in all of the Santa Fe
Depot Assets that are capable of being perfected by filing a financing
statement.

 

6.26.3 Borrowers shall cooperate with Lender in causing the Santa Fe Depot Deed
of Trust and Collateral Assignment of Development Agreement to be recorded in
the Official Records of San Diego County, California. and in causing the Title
Company to issue the Title Policy for the Santa Fe Depot Deed of Trust, insuring
in favor of Lender a first lien security interest in the Santa Fe Depot
Property.

 

6.26.4 To the extent not covered by the opinions delivered on the applicable
Closing Date, and if requested by Lender, Borrowers shall deliver an opinion
from counsel to each Borrower concerning the due formation and authority of the
Santa Fe Depot Borrower and the due execution and delivery and enforceability of
the Santa Fe Depot Deed of Trust, the Collateral Assignment of Development
Documents for the Santa Fe Development Documents and any other Loan Documents
executed and delivered by the Santa Fe Depot Borrower either on the applicable
Closing Date or on the Deferred Closing Date in connection with the Santa Fe
Depot Property.

 

6.26.5 Borrowers shall deliver certificates of insurance evidencing that the
policies of insurance required under Section 4 of the Santa Fe Depot Deed of
Trust have been issued.

 

6.26.6 If requested by Lender, Borrowers shall cause the Guarantor to reaffirm
in writing its obligations under the Guaranty.

 

-23-



--------------------------------------------------------------------------------

6.26.7 In the event the Deferred Closing has not occurred by the applicable
Outside Deferred Closing Date for the Santa Fe Depot Property and the Santa Fe
Depot Borrower is entitled to a refund from the applicable Sellers of the
purchase price allocable to the Santa Fe Depot Property under the Purchase and
Sale Agreement, then Borrowers will direct and authorize Sellers to pay directly
to Lender for application to the Outstanding Balance of the Loan an amount equal
to that portion of the Loan that is allocable to the Santa Fe Depot Property set
forth on Exhibit D hereto.

 

6.27 Parcel N4a. Borrower and Lender agree as follows with respect to Parcel
N4a:

 

6.27.1 Borrowers shall cooperate with Sellers and Development Manager in
satisfying the Parcel N4a Transfer Conditions and shall perform all of their
obligations under the Purchase and Sale Agreement relating to Parcel N4a (if
any).

 

6.27.2 On or before the Deferred Closing Date as respects Parcel N4a, Borrowers
shall execute and deliver to Lender all other Loan Documents reasonably required
in order to create and perfect Lender’s security interest in Parcel N4a and the
documents relating to Parcel N4a that were not conveyed to the Mission Bay
Borrower on the applicable Closing Date, including without limitation, the
Parcel N4a Amendment to Deed of Trust, and a Collateral Assignment of
Development Documents to the extent the Collateral Assignment of Development
Documents delivered on the applicable Closing Date for the Mission Bay Property
does not already cover Parcel N4a.

 

6.27.3 Borrowers shall cooperate with Lender in causing the Title Company to
issue such endorsements to the Title Policy for the Mission Bay Deed of Trust as
Lender deems reasonably necessary in order to add Parcel N4a to the estate
insured thereunder.

 

6.27.4 Borrowers shall furnish to Lender a survey for Parcel N4a prepared in
accordance with Lender’s survey requirements either at the applicable Closing
Date or on or before the Deferred Closing Date as respects Parcel N4a.

 

6.27.5 If requested by Lender, Borrowers shall deliver an opinion from counsel
to each Borrower concerning the due formation and authority of the Mission Bay
Borrower and the due execution and delivery and enforceability of the Parcel N4a
Deed of Trust Amendment and any other Loan Documents executed and delivered by
Borrowers on the Deferred Closing Date in connection with Parcel N4a.

 

6.27.6 Borrowers shall deliver certificates of insurance evidencing that the
policies of insurance required under Section 4 of the Mission Bay Deed of Trust
have been modified to cover Parcel N4a.

 

-24-



--------------------------------------------------------------------------------

6.27.7 If requested by Lender, Borrowers shall cause the Guarantor to reaffirm
in writing its obligations under the Guaranty.

 

6.27.8 In the event the Deferred Closing has not occurred by the Outside
Deferred Closing Date for Parcel N4a and Borrowers are entitled to a refund from
Sellers of the purchase price allocable to Parcel N4a under the Purchase and
Sale Agreement, then Borrowers will direct and authorize Sellers to pay directly
to Lender for application to the Outstanding Balance of the Loan an amount equal
to that portion of the Loan that is allocable to Parcel N4a set forth on Exhibit
D hereto.

 

7. EVENTS OF DEFAULT AND REMEDIES.

 

7.1 Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default under this Agreement:

 

7.1.1 The failure by Borrowers to make a payment of money to Lender within ten
(10) days after written demand from Lender that such amounts are past due under
the Loan Documents; provided, however, (a) no such written notice shall be
required for any payment due under the Note and (b) no such written notice shall
be required in any case where this Agreement or any other Loan Document requires
the delivery of a separate written notice or demand and a separate time period
for payment from Lender to Borrowers, in which case (i) as respects clause (a)
above, it shall be an Event of Default if the Borrowers fail to make a payment
of money to Lender within ten (10) days from the date such payment was due under
the Note and (ii) as respects clause (b) above, it shall be an Event of Default
if the Borrowers fail to make a payment of money to Lender within the applicable
separate written notice period under this Agreement or elsewhere in any of the
other Loan Documents.

 

7.1.2 The failure by Borrowers to (a) perform any obligation under the Loan
Documents not involving the payment of money, or (b) comply with any other term
or condition applicable to Borrowers under any of the Loan Documents, and the
expiration of thirty (30) days after notice of such failure from Lender to
Borrowers, provided that if such failure cannot reasonably be cured within such
thirty (30) day period but is capable, with reasonable diligence, of being cured
within a total of ninety (90) days, Borrower shall have an additional sixty (60)
days in which to effect such cure provided that Borrowers commence to cure such
failure within the initial thirty (30) day period, at all times diligently
pursues the cure to completion, and in fact completes such cure within the
subsequent sixty (60) day period; provided, however, that the cure periods
provided by this Section 7.1.2 shall not apply to any such failures to perform
or comply that are described elsewhere in this Section 7.1.

 

7.1.3 Any representation or warranty by any Borrower in any of the Loan
Documents is incorrect or incomplete or otherwise misleading as of the date made
or deemed made which would have a material impact on Lender’s security

 

-25-



--------------------------------------------------------------------------------

or Borrower’s ability to perform under the Loan Documents, and, if such breach
is reasonably susceptible of being cured, the expiration of thirty (30) days
after notice of such breach from Lender to Borrower without the same being
cured, provided that if such breach cannot reasonably be cured within such
thirty (30) day period but is capable, with reasonable diligence, of being cured
within a total of ninety (90) days, Borrowers shall have an additional sixty
(60) days in which to effect such cure provided that Borrowers commence to cure
such breach within the initial thirty (30) day period, at all times diligently
pursues the cure to completion, and in fact completes such cure within the
subsequent sixty (60) day period; provided, however, that the cure periods
provided by this Section 7.1.3 shall not apply to any such failures to perform
or comply that are described elsewhere in this Section 7.1.

 

7.1.4 Any payment obligation or any other material term or condition of the Loan
Documents shall, at any time and for any reason, cease to be valid and binding
on Borrowers, except through Lender’s acts, or the validity or enforceability
thereof shall be contested or denied in bad faith by any Borrower.

 

7.1.5 Any Borrower (a) is unable, or admits in writing its inability, to pay its
monetary obligations as they become due, (b) makes a general assignment for the
benefit of creditors, or (c) applies for, consents to or acquiesces in the
appointment of a trustee, receiver or other custodian for itself or its
property, or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Borrower or the
property of any Borrower (including the Properties), and such appointment is not
discharged within sixty (60) days.

 

7.1.6 The commencement of any case under the Bankruptcy Code or commencement of
any other bankruptcy, arrangement, reorganization, receivership, custodianship
or similar proceeding under any federal, state or foreign law by or against any
Borrower, provided that if any such case or other bankruptcy, arrangement,
reorganization, receivership, custodianship or similar proceeding is commenced
against Borrower, such case or other bankruptcy, arrangement, reorganization,
receivership, custodianship or similar proceeding is not dismissed within sixty
(60) days after its commencement.

 

7.1.7 A final judgment or decree for monetary damages or a monetary fine or
penalty (not subject to appeal or as to which the time for appeal has expired)
is entered against a Borrower by any Governmental Authority, and such judgment,
decree, fine or penalty is not paid and discharged or stayed within sixty (60)
days after the entry thereof.

 

7.1.8 The dissolution or liquidation of any Borrower other than the dissolution
not sooner than one (1) year after the sale of all of each and every Property.

 

-26-



--------------------------------------------------------------------------------

7.1.9 The commencement of any action or proceeding that seeks as one of its
remedies the dissolution or liquidation of any Borrower other than the
dissolution not sooner than one (1) year after the sale of all of each and every
Property, if such action or proceeding is not dismissed within sixty (60) days
after its commencement.

 

7.1.10 The assets of any Borrower are attached, levied on or otherwise seized by
legal process, and such attachment, levy or seizure is not quashed, stayed or
released within sixty (60) days of the date thereof.

 

7.1.11 The occurrence of any Transfer (as defined in each Deed of Trust) of a
Property, or any portion thereof, that is prohibited under Section 2(f) of any
Deed of Trust if not cured (a) with respect to any mechanics lien or other
involuntary lien, within the time and pursuant to the requirements of Section
1(e) of each Deed of Trust, and (b) with respect to any other involuntary
Transfer, within ten (10) Business Days of the occurrence thereof, and (c) with
respect to any voluntary Transfer, immediately upon the occurrence of such a
Transfer.

 

7.1.12 Any Borrower is in material default under any material Project Specific
Agreement beyond any applicable notice and cure period set forth in the
applicable Project Specific Agreement and the expiration of ten (10) Business
Days after notice thereof from Lender to Borrower without the same being cured;
or such shorter period of time as may be necessary under the terms of the
applicable Project Specific Agreement if the failure to cure the same within
such shorter period would result in the termination of the Project Specific
Agreement or other loss or impairment of any material right or benefit accruing
or owing to Borrowers under the same.

 

7.1.13 Any Borrower fails to perform or observe the provisions of Section 4
(relating to the maintenance of insurance), provided that if the reason Borrower
does not maintain a particular form or type of insurance is that the insurer
previously carrying such form or type of insurance for a Borrower ceases to
exist or otherwise becomes insolvent, or if such failure occurs during the term
of the Development Management Agreement, such Borrower shall have five (5)
Business Days to place such insurance with another insurer meeting the insurance
requirements set forth in Section 4 hereof, or Sections 6 and 7 (relating to
insurance and condemnation proceeds).

 

7.1.14 Intentionally Omitted.

 

7.1.15 The failure of any Borrower to pay to Lender a CFD-Other Loan Payment
within three (3) Business Day after the date such Borrower receives a CFD-Other
Payment.

 

7.1.16 A material default occurs under the Development Management Agreement by
any Borrower that is not cured within any applicable cure periods afforded
Borrowers thereunder and the expiration of ten (10) Business Days after

 

-27-



--------------------------------------------------------------------------------

notice thereof from Lender to Borrower without the same being cured, or such
shorter period of time as may be necessary under the terms of the Development
Management Agreement if the failure to cure the same within such shorter period
would result in the termination of a Project Specific Agreement or other loss or
impairment of any material right or benefit accruing or owing to Borrowers as
respects any one of the Properties (such as, for example, any Entitlement).

 

7.1.17 A material default occurs under the Purchase and Sale Agreement by the
“Buyer” (or any Borrower, as assignee of the “Buyer” thereunder) that is not
cured within any applicable cure periods afforded the “Buyer” thereunder (other
than those to which Lender has consented in writing pursuant to Section 6.2
above) and the expiration of ten (10) Business Days after notice thereof from
Lender to Borrowers without the same being cured, or such shorter period of time
as may be necessary under the terms of the Purchase and Sale Agreement if the
failure to cure the same within such shorter period would result in the
termination of a Project Specific Agreement or other loss or impairment of any
material right or benefit accruing or owing to Borrowers as respects any one of
the Properties (such as, for example, any Entitlement).

 

7.1.18 An Event of Default occurs under any of the Alameda (Bayport) Loan
Documents.

 

7.1.19 A material default occurs under any Third Party Sale Agreement by the
“Seller” (or any Borrower, as assignee of the “Seller” thereunder) that is not
cured within any applicable cure periods afforded the “Seller” thereunder and
the expiration of ten (10) Business Days after notice thereof from Lender to
Borrower without the same being cured; or such shorter period of time as may be
necessary under the terms of the Third Party Sale Agreement if the failure to
cure the same within such shorter period would result in the termination of the
Third Party Sale Agreement or other loss or impairment of any material right or
benefit accruing or owing to Borrowers under the same.

 

7.2 Remedies.

 

7.2.1 Notwithstanding anything herein to the contrary, but subject to Section
10.17 below, while an Event of Default is continuing Lender shall have all
rights and remedies provided under the Loan Documents, at law, in equity or
otherwise, including the following:

 

7.2.1.1 Lender may apply any of Borrowers’ funds in its possession to the
Outstanding Balance of the Loan; and

 

7.2.1.2 Lender may declare the Outstanding Balance of the Loan, with interest
thereon, and all other sums secured by the Security Documents, to be immediately
due and payable.

 

7.2.2 Lender may cure any default by Borrowers under the Project Specific
Agreements, the Third Party Sale Agreements, and all sums expended by

 

-28-



--------------------------------------------------------------------------------

Lender for such purposes shall be deemed to have been disbursed to, and borrowed
by, Borrowers and shall be secured by the Security Documents.

 

7.2.3 Borrowers appoint Lender, or an independent contractor selected by Lender,
as its lawful attorney-in-fact with full power of substitution, for the purposes
of completing any construction work on a Property and performing Borrowers’
obligations thereunder in the name of a Borrower or otherwise, and empowers such
attorney-in-fact to do all of the following (it being understood and agreed that
such power of attorney shall be deemed to be a power coupled with an interest
that cannot be revoked until Repayment):

 

7.2.3.1 To employ attorneys to defend against attempts to interfere with the
exercise of power granted hereby;

 

7.2.3.2 To pay, settle or compromise all claims that are, or may become, liens
against any of the Properties, or may be necessary or desirable to clear
objections to, or encumbrances on, title of any of the Properties;

 

7.2.3.3 To employ watchmen and erect security fences to protect the Properties
from loss or damage; and

 

7.2.3.4 To take such action and require such performance as it deems necessary
under any of the bonds or insurance policies to be furnished hereunder, to make
settlements and compromises with the sureties or insurers thereunder, and in
connection therewith to execute instruments of release and satisfaction.
Notwithstanding the foregoing or any provision in any Loan Document to the
contrary, if and when Lender enters into any agreement or signs any document
under a power of attorney pursuant to any Loan Document for any Borrower, Lender
shall not create any personal liability for Borrower beyond that which such
Borrower is already subject. Lender will endeavor to provide notice of any
document signed by Lender under a power of attorney for a Borrower provided that
the failure to do so shall not constitute a default hereunder by Lender or
otherwise impair Lender’s rights or remedies hereunder or under any of the other
Loan Documents.

 

7.2.4 All remedies of Lender provided for in this Agreement are cumulative and
shall be in addition to all other rights and remedies available under the other
Loan Documents or any other document or by law or equity, but are subject to
Section 10.17 below. No exercise by Lender of any right or remedy shall in any
way constitute a cure or waiver of an Event of Default, or invalidate any act
done pursuant to any notice of default, or prejudice Lender in the exercise of
any other right or remedy available to Lender. No failure by Lender to exercise,
and no delay in exercising, any right or remedy shall operate as a waiver or
otherwise preclude enforcement of any of its rights and remedies; nor shall any
single or partial exercise of any right or remedy preclude any further exercise

 

-29-



--------------------------------------------------------------------------------

thereof or of any other right or remedy. Lender does not need to resort to any
particular right or remedy before exercising or enforcing any other.

 

8. PARTIAL RECONVEYANCE AND RELEASE. Except as provided in this Section 8, the
Properties shall not be released from the liens of the Deeds of Trust until
Repayment.

 

8.1 Sales. At the request of Borrowers in connection with a Sale, Lender shall
execute and deliver (i) a reconveyance releasing a Property or a Phase(s) within
a Property from the lien of the Deed of Trust securing such Property or Phase(s)
which shall be recorded in the Official Records concurrently with the closing of
the Sale thereof and in connection with each Sale the satisfaction of each of
the following conditions:

 

8.1.1 The Property or Phase within the Property being released constitutes a
legally subdivided interest in real property, and sale thereof will not
otherwise violate any applicable Legal Requirement;

 

8.1.2 Borrowers shall have paid pay concurrently with the subject release the
Release Price applicable to the Property or Phase to Lender from proceeds of the
Sale thereof or its own funds;

 

8.1.3 Borrowers shall have paid concurrently with the subject release the Loan
Participation Interest owing to Lender under the Note; and

 

8.1.4 Borrowers shall have paid all reasonable out-of-pocket costs, fees and
expenses incurred or charged by Lender in connection with the release of the
Property or Phase (provided that there shall not be any additional fee charged
by Lender);

 

8.1.5 Borrowers will execute and deliver to Lender in recordable form and on
terms acceptable to Lender, such amendments to the Loan Documents revising the
legal description of the applicable Property to reflect the release of the
Property or Phase released and to reflect that the term “Premises” as used in
the Deeds of Trust shall thereafter mean and refer to the remaining Properties
only which will be recorded immediately prior to the release.

 

8.1.6 At Lender’s request, Borrowers shall furnish Lender an endorsement or
endorsements updating the existing loan title policy, and revising the insured
estate to exclude the released Property or Phase, in form satisfactory to
Lender. The endorsements shall insure the remaining Deeds of Trust to be a first
and prior lien on the remaining Properties subject only to the Permitted
Exceptions and any other exceptions which may be approved by Lender, in its sole
discretion;

 

8.1.7 At Lender’s request, a reaffirmation by the Guarantor of the Guaranty;

 

-30-



--------------------------------------------------------------------------------

8.1.8 Borrowers have satisfied the specific release conditions set forth on
Exhibit C hereto that are applicable to the Property or Phase(s) being sold.

 

9. ASSIGNMENT OF BUYER’S RIGHTS UNDER THE PURCHASE AND SALE AGREEMENT. Borrowers
hereby assign, transfer and convey to Lender, and grant to Lender a first lien
security interest in, as security for the Loan, all of Borrower’s right, title
and interest in and to the Purchase and Sale Agreement, except for any rights
relating to the Alameda (Bayport) Assets. During the continuance of an Event of
Default under the Loan Documents, Borrowers shall not take any action or
exercise any right under the Purchase Agreement without Lender’s prior written
consent which may be given or withheld in Lender’s sole and absolute discretion.
Borrowers shall perform and discharge in all material respects each and every
obligation, covenant and agreement of Borrowers under the Purchase and Sale
Agreement and shall do all acts that may be necessary to maintain, preserve and
protect the Borrowers’ rights thereunder including, without limitation, the
right and obligation to acquire Parcel 40 and the Santa Fe Depot Assets in the
time and manner required under the Purchase and Sale Agreement. Borrowers will
not convey, assign, encumber or transfer, whether for purposes of security or
otherwise, any of its rights under the Purchase and Sale Agreement.

 

10. MISCELLANEOUS.

 

10.1 Lender’s Agreement to Offer Financing to Certain Substitute Purchasers.
Prior to the date hereof, Lender has entered into those certain loan commitments
(the “Existing Loan Commitments”) identified on Exhibit H attached hereto,
wherein Lender agreed to provide a first-lien mortgage loan to the purchaser
(each, an “Identified Purchaser”) under the applicable Assumed Purchase
Agreement, as more particularly identified on Exhibit H. In the event an
Identified Purchaser under an Existing Loan Commitment does not acquire the
applicable Property or Phase within a Property that is the subject of the
applicable Assumed Purchase Agreement (a “Failed Closing Asset”) or as to any
other Lender financing contemplated by Schedule 10.1 attached hereto, at the
request of the applicable Borrower and so long as no Event of Default has
occurred and is continuing under any of the Loan Documents, Lender agrees either
(a) in the case of Failed Closing Asset, to provide a similar loan commitment to
a substitute purchaser for the purchase of such Property or Phase within a
Property that is approved by Lender or (b) in the case of a Lender financing
contemplated by Schedule 9.1, provide a new loan commitment on terms and
conditions set forth in Schedule 9.1 hereof to a purchaser for the purchase of a
Property or Phase within a Property that is approved by Lender under a Third
Party Sale Agreement that is approved by Lender subject in each and every case
to the following terms and conditions (as applicable, a “Loan Commitment”): (i)
Lender shall have the right (in its reasonable discretion) to approve the
purchaser proposed by a Borrower (a “Proposed Purchaser”), including, without
limitation, the creditworthiness, financial condition and real estate
management, development and investment experience of the Proposed Purchaser and
the applicable Borrower shall cause to be delivered to Lender any and all
financial and other credit information reasonably requested by Lender to assess
the creditworthiness, financial condition and real estate management,
development and investment experience of the Proposed Purchaser; (ii) receipt by
Lender of copies of all relevant information and documentation relating to or
reasonably required by Lender in connection with the proposed transfer including
but not limited to the

 

-31-



--------------------------------------------------------------------------------

organizational documents of the Proposed Purchaser, and at the closing of such
loan, an opinion of counsel satisfactory to Lender as to its due formation,
valid existence and authority to enter into and carry out the proposed
transaction; (iii) payment of outside counsel fees and costs, other applicable
professional’s fees and costs, taxes, recording fees and the like, and any other
fees and costs incurred in connection with the Loan Commitment and closing of
the subject loan transaction; (iv) Lender shall have no obligation to enter into
a Loan Commitment at anytime after the end of the First Loan Year or consummate
a loan transaction pursuant to a Loan Commitment where the loan is not fully
disbursed prior to the end of the First Loan Year; and (v) Lender shall have the
right to make such other changes in the Loan Commitment as Lender shall require
in its good faith discretion.

 

10.2 Sale of Loan and Loan Participations.

 

10.2.1 Lender may, at its cost and expense, sell participations to one or more
Persons in all or a portion of the Loan not to exceed a 50% interest in the
Loan. In the event of a secondary market transaction or any other sale or
transfer of all or a participation interest in Lender’s interest in the Loan,
Borrowers and Guarantor shall be entitled to deal with and rely upon only Lender
as servicer of the Loan or as administrative agent on behalf of all such
participants of the Loan in connection with all matters relating to the Loan and
shall not incur any costs greater those if the lead lender were the only lender
(including enforcement costs). Any such transaction shall be at Lender’s sole
cost and expense, including without limitation, the cost of any reports,
certifications or opinions required of Borrowers or Guarantor in connection with
any such transaction, provided that in no event shall any Borrower be liable (by
way of certification or otherwise) for information or statements contained in
third party reports used in secondary marketing transactions. No such
transaction shall result in a material increase in the obligations or liability
of Borrower or Guarantor under the Loan Documents by reason of any requested
covenant, representation, warranty, indemnity or certification or otherwise.

 

10.2.2 So long as there is no Event of Default existing under the Loan
Documents, Borrowers shall have the right to prepay the Loan in full in
accordance with the terms set forth herein, if Lender desires to sell the Loan
to a third party that is unrelated to Lender (“Unrelated Loan Purchaser”) and
that is not occurring in connection with a Change in Control in which case
Borrowers will have the right to prepay the Loan pursuant to the provisions of
Section 3 of the Note (hereinafter, a “Loan Sale”). If Lender desires to
consummate a Loan Sale, then Lender shall give written notice of such intention
to Borrowers (“Proposed Loan Sale Notice”), which Proposed Loan Sale Notice
shall set forth the purchase price (“Purchase Price”) payable for the Loan by
the Unrelated Loan Purchaser. Once a Proposed Loan Sale Notice has been
delivered to Borrowers, Lender may not proceed with a Loan Sale until Borrowers
have been given the right to repay the Loan in full on the terms set forth in
this Section 10.2. Borrowers shall have five (5) business days after receiving
the Proposed Loan Sale Notice to exercise the right to repay the Loan by giving
written notice

 

-32-



--------------------------------------------------------------------------------

(“Exercise Notice”) thereof to Lender within such 5 business day period. If
Borrowers timely gives the Exercise Notice, then Borrowers shall have until 5:00
p.m. on the 30th day after the date Lender receives the Exercise Notice to
prepay the Loan in full by paying to Lender in cash or other readily available
funds an amount equal to the Purchase Price set forth in the Proposed Loan Sale
Notice. If Buyer fails to timely give the Exercise Notice, or if Borrowers
affirmatively decline in writing the opportunity to payoff the Loan, or if
Borrowers fail to repay the Loan in full within the time and manner herein
provided, then Borrowers shall be deemed to have declined the right to payoff
the Loan and Lender shall thereafter have the right for a period of one hundred
eighty (180) days to consummate the Loan Sale for a purchase price that is no
less than 97% of the Purchase Price set forth in the Proposed Loan Sale Notice,
after which time Borrowers’ rights under this Section 10.2 will apply again to
any proposed sale of the Loan.

 

10.3 Notices. Any notice, request, direction, demand, consent, waiver, approval
or other communication required or permitted to be given hereunder shall not be
effective unless it is given in writing and shall be delivered (a) in person,
(b) by certified mail, postage prepaid, return receipt requested, (c) by
facsimile, or (d) by a commercial overnight courier that guarantees next day
delivery and provides a receipt, and addressed to the parties at the addresses
stated below, or at such other address as either party may hereafter notify the
other in writing as aforementioned:

 

If to Borrower:    c/o FARALLON CAPITAL MANAGEMENT, L.L.C.      One Maritime
Plaza, Suite 1325      San Francisco, California 94111      Attention: Seth
Hamalian     

Richard B. Fried

     Facsimile No.: (415) 956-8852 With a copy to:    Pircher, Nichols & Meeks  
   1925 Century Park East, Suite 1700      Los Angeles, California 90067     
Attention: Real Estate Notices (MES/903297-1)      Facsimile No.: (310) 201-8922
If to Lender:    CF Capital, LLC      201 Mission Street, 2nd Floor      San
Francisco, CA 94105-1832      Attention: Legal Department      Facsimile No.:
(415) 974-4651

 

Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused) as
evidenced by confirmed answerback if by facsimile (provided that if any notice
or other communication to be delivered by facsimile is unable to be transmitted
because of a problem affecting the receiving party’s facsimile machine, the
deadline for receiving such

 

-33-



--------------------------------------------------------------------------------

notice or other communication shall be extended through the next Business Day),
as shown by the addressee’s return receipt if by certified mail, and as
confirmed by the courier service if by courier; provided, however, that if such
actual delivery occurs after 5:00 p.m. (local time where received) or on a
non-Business Day, then such notice or demand so made shall be deemed effective
on the first Business Day immediately following the day of actual delivery.
Except as provided herein to the contrary, no communications via electronic mail
shall be effective to give any notice, request, direction, demand, consent,
waiver, approval or other communications hereunder.

 

10.4 Indemnification. To the fullest extent permitted by law, and in addition to
Borrowers’ other obligations hereunder, at law, in equity or otherwise,
Borrowers agree to protect, indemnify, defend and hold Indemnitees harmless from
and against any Legal Action (including reasonable attorney’s fees and expenses
in connection therewith), liability, loss, out of pocket cost, expense or damage
of any kind or nature that Indemnitees may incur or that may be brought or
claimed against Indemnitees (collectively, “Losses”) in connection with (a) any
breach by Borrowers or Guarantor of any material representation, warranty or
covenant made in the Loan Documents or in any of the materials prepared by or on
behalf of Borrowers or Guarantor; (b) any aspect of the Project, including the
condition, occupancy/possession, use, management, planning, design, acquisition,
sale, leasing, installation, maintenance, repair or construction of the Project;
(c) the use of the proceeds of the Loan; (d) any lawful action that may be taken
by Lender in connection with the enforcement of the provisions of the Loan
Documents (including this Section 9.4), whether or not a Legal Action is brought
by Indemnitees in connection with the same, or in connection with Borrowers or
Guarantor and/or any direct or indirect Constituent Owner thereof becoming a
party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding; (e) any lawful action that may be taken by Lender in
connection with Borrowers, the Guarantor and/or any member or shareholder
thereof becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding, whether or not a Legal Action is
brought by Indemnitees in connection with the same; or (f) the transactions
contemplated by the Loan Documents (other than Lender’s failure to comply with
any Legal Requirement that is applicable to the operation of Lender’s internal
business affairs, including Lender’s failure to pay any fee for any license
required to operate Lender’s business or Lender’s failure to pay its own income
taxes). Notwithstanding the foregoing, it is the intent of Borrowers and
Indemnitees that Borrowers shall be liable to indemnify Indemnitees under this
Section 9.4 irrespective of the cause of such indemnification liability (i.e.,
regardless of whether or not caused by any act, omission, willful misconduct or
negligent conduct (whether active or passive) of Borrowers, or otherwise),
except to the extent the cause of such indemnification liability is the gross
negligence or willful misconduct of Indemnitees. Borrowers further covenant and
agree, to the fullest extent permitted by law, to pay or reimburse Indemnitees
for all reasonable out of pocket costs, fees or expenses incurred by Indemnitees
in connection with investigating or defending any of the matters that Borrowers
are required under this Section 10.4 to indemnify Indemnitees from or against.
Upon being notified of or served in connection with any Legal Action that
Indemnitees believe is covered under this Section 10.4, Indemnitees shall give
Borrowers notice of such Legal Action and an opportunity to defend the same, at
Borrowers’ cost and expense, with legal counsel reasonably

 

-34-



--------------------------------------------------------------------------------

satisfactory to Indemnitees. Indemnitees may also, in their sole and absolute
discretion, require Borrowers to defend, at Borrowers’ cost and expense and with
legal counsel reasonably satisfactory to Indemnitees, any such Legal Action.
Borrowers shall not settle or otherwise compromise any matter that Borrower is
required under this Section to indemnify Indemnitees from or against Indemnitees
without the prior approval thereof by Indemnitees, which approval shall not be
unreasonably withheld or delayed. The obligations of Borrowers under this
Section shall survive Repayment and the surrender of the Note and reconveyance
of the Deeds of Trust for a period of one (1) year, except as to claims made by
Indemnitees under, in connection with or pursuant this Section prior thereto,
and the foreclosure of the Deeds of Trust and the extinguishment of the Deeds of
Trust by any means, including deed or assignment in lieu of foreclosure for a
period of three (3) years, except as to claims made by Indemnitees under, in
connection with or pursuant this Section prior thereto. Notwithstanding anything
to the contrary contained herein, the foregoing indemnity shall not apply to any
Losses for which Sellers are liable under the Purchase and Sale Agreement or
under any closing document executed by Sellers thereunder (or for which Sellers
would be liable but for the expiration of any survival period contained in the
Purchase and Sale Agreement), or for which Development Manager is liable under
the Development Management Agreement (or would be liable but for the expiration
of any survival period contained in the Development Management Agreement).

 

10.5 Brokers. Borrowers and Lender represent to the other that it does not know
of any brokerage commissions or finders’ fees due or claimed with respect to the
transaction contemplated hereby. Borrowers and Lender shall indemnify and hold
harmless the other from and against all loss, damage, liability and expense,
including costs and attorneys’ fees, that the other may incur or sustain by
reason of or in connection with any misrepresentation by the indemnifying party
with respect to the foregoing.

 

10.6 Change, Discharge, Termination or Waiver. No provision of this Agreement
may be changed, discharged, terminated or waived except in writing signed by the
party against whom enforcement of the change, discharge, termination or waiver
is sought. No failure by Lender to exercise and no delay by Lender in exercising
any right or remedy under the Loan Documents or under the law or in equity shall
operate as a waiver thereof.

 

10.7 Waiver. No previous waiver and no failure or delay by Lender in acting with
respect to the provisions of this Agreement shall constitute a waiver of any
breach, default or failure of a condition under this Agreement. A waiver of any
provision of this Agreement must be made in writing by Lender and shall be
limited to the written terms of such waiver.

 

10.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts together
shall constitute but one agreement.

 

10.9 Lender’s Costs and Fees. Borrowers shall promptly pay all reasonable Costs
(defined below) incurred by Lender in connection with the modification, workout,

 

-35-



--------------------------------------------------------------------------------

collection or enforcement of the Loan or any of the Loan Documents and all such
Costs shall be included as additional Indebtedness bearing interest at the
Default Rate until paid. For the purposes hereof “Costs” means all out-of-pocket
expenditures and expenses which may be paid or incurred by or on behalf of
Lender including without limitation, repair costs, payments to remove or protect
against liens, reasonable attorneys’ fees, experts’ fees, receivers’ fees,
engineers’ fees, accountants’ fees, independent consultants’ fees (including
environmental consultants), all costs and expenses incurred in connection with
any of the foregoing, Lender’s out-of-pocket costs and expenses related to any
audit or inspection of any Property, outlays for documentary and expert
evidence, stenographers’ charges, stamp taxes, publication costs, and costs
(which may be estimates as to items to be expended after entry of an order or
judgment) for procuring all such abstracts of title, title and UCC searches, and
examination, title insurance policies, and similar data and assurances with
respect to title as Lender may deem reasonably necessary either to prosecute any
action or to provide evidence to bidders at any foreclosure sale of the true
condition of the title to, or the value of, any of the Properties or a Phase
within a Property, and reasonable attorneys’ fees and costs, incurred or
expended by Trustee or Lender arising out of or in connection with any action,
proceeding or hearing, legal, equitable or quasi-legal, including the
preparation therefore and any appeal therefrom, in any way affecting or
pertaining to the Loan Documents or a Property or Phase within a Property.
Without limiting the foregoing provisions of this Section 10.9, in the event
Lender or Borrowers bring an action against the other party (other than under or
pursuant to any of the Loan Documents or the Environmental Indemnity), the
prevailing party in such action shall be entitled to recover reasonable
attorneys’ fees and costs in such tort action.

 

10.10 Reinstatement. Notwithstanding anything herein to the contrary, Lender’s
rights hereunder shall be reinstated and revived, and the enforceability of the
Loan Documents shall continue, with respect to any amount at any time paid on
account of the Loan that thereafter shall be required to be restored or returned
by Lender, including the restoration or return of any amount pursuant to a court
order or judgment (whether or not final or non-appealable), or pursuant to a
reasonable, good faith settlement of a pending or threatened avoidance or
recovery action, or pursuant to reasonable, good faith compliance with a demand
made by a Person believed to be entitled to pursue an avoidance or recovery
action such as a bankruptcy trustee or a Person having the avoiding powers of a
bankruptcy trustee or similar avoiding powers (and without requiring Lender to
oppose or litigate avoidance or recovery demands or actions that Lender believes
in good faith to be meritorious or worthy of settlement or compliance, or pursue
or exhaust appeals), all as though such amount had not been paid. The rights of
Lender created or granted herein and the enforceability of the Loan Documents at
all times shall remain effective to cover the full amount of the Loan even
though the Loan, including any part thereof or any other security or guaranty
therefor, may be or hereafter may become invalid or otherwise unenforceable as
against any other Person and whether or not any other Person shall have any
personal liability with respect thereto.

 

10.11 Jury Waiver. Each of Borrowers and Lender voluntarily, knowingly,
irrevocably and unconditionally waives any right to have a jury participate in
resolving

 

-36-



--------------------------------------------------------------------------------

any dispute (whether based on contract, tort or otherwise) between the parties
hereto arising out of, or in any way related to, this Agreement.

 

10.12 Integration. This Agreement, together with the other Loan Documents,
constitutes the entire agreement of the parties to the Loan Documents with
respect to the subject matter hereof and thereof, and supersedes, in all
respects, all other communications between or among such parties, whether oral
or written.

 

10.13 Modifications. This Agreement may not be modified except by a writing
signed by the parties hereto.

 

10.14 Independent Effect. All covenants herein shall be given independent effect
so that if a particular action or condition is not permitted by any one of such
covenants, the fact that it would be permitted by an exception to, or otherwise
be within the limitations of, another covenant, shall not avoid the occurrence
of an Event of Default or Potential Default if such action is taken or condition
exists.

 

10.15 Joint and Several Obligations. All obligations of Borrower under this
Agreement shall be joint and several obligations of each Borrower.

 

10.16 Relationship of Lender and Borrowers. The relationship between Lenders and
Borrowers shall be that of creditor-debtor only. No term in this Agreement or in
the other Loan Documents or in the Purchase and Sale Agreement or the
Development Management Agreement, and no course of dealing between the parties,
shall be deemed to create any relationship of agency, partnership or joint
venture or any fiduciary duty by Lender to any other party. No default by the
Development Manager under the Development Management Agreement or by a Seller
under the Purchase and Sale Agreement shall be deemed or construed to constitute
a default under this Agreement or the other Loan Documents, to create a defense
to the performance of any of Borrowers’ obligations hereunder or under the other
Loan Documents, or to otherwise affect, impair, delay or alter in any way
Lender’s rights and remedies under the Loan Documents. Borrowers acknowledge and
agree that none of the rights or obligations of the parties hereunder or under
the Loan Documents shall be affected, impaired, delayed or altered in any way by
the fact that Sellers and Development Manager are affiliated with Lender.

 

10.17 Non-Recourse Loan. The provisions of Section 11 of the Note (Non-Recourse
Liability; Recourse Carve-Outs) are hereby incorporated herein by this
reference.

 

11. EXHIBITS. The following exhibits are attached hereto:

 

Exhibit A-1

   Legal Description of Mission Bay Property

Exhibit A-2

   Legal Description of West Bluffs Property

Exhibit A-3

   Legal Description of Santa Fe Depot Property

Exhibit A-4

   Depiction of Parcel 40

Exhibit A-5

   Depiction of Parcel N4a

Exhibit B

   Schedule of Assumed Purchase Agreements

Exhibit C

   Release Price Schedule

Exhibit D

   Allocation of Loan Balance for Parcel 40 and Santa Fe Depot Property

Exhibit E

   Closing Conditions

Exhibit F

   Schedule of Project Specific Agreements

Exhibit G

   Single Purpose Entity

Exhibit H

   Existing Loan Commitments

Schedule 10.1

   Contemplated Lender Financing

 

[signature pages follow this page and are intentionally numbered pages 37 & 38]

 

-37-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower and Lender have caused this Loan Agreement (CF
Capital Loan) to be duly executed and delivered as of the date first set forth
above.

 

“BORROWERS”

     

FOCIL-MB, LLC,

a Delaware limited liability company

            By:  

Farallon Capital Management, L.L.C.

a Delaware limited liability company,

Its Manager

                    By:  

/s/ Richard B. Fried

                       

Name: Richard B. Fried

                       

Title: Managing Member

 

       

FOCIL-WB, LLC,

a Delaware limited liability company

            By:  

Farallon Capital Management, L.L.C.

a Delaware limited liability company,

Its Manager

                    By:  

/s/ Richard B. Fried

                       

Name: Richard B. Fried

                       

Title: Managing Member

 

       

FOCIL-SFD, LLC,

a Delaware limited liability company

            By:  

Farallon Capital Management, L.L.C.

a Delaware limited liability company,

Its Manager

                    By:  

/s/ Richard B. Fried

                       

Name: Richard B. Fried

                       

Title: Managing Member

 

[SIGNATURES CONTINUED]

 

               -37-     



--------------------------------------------------------------------------------

“LENDER”

     

CF CAPITAL, LLC,

a Delaware limited liability company

            By:  

/s/ Ted Antenucci

               

Name: Ted Antenucci

               

Title: President

 

               -38-     



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

LEGAL DESCRIPTION OF MISSION BAY PROPERTY

 

EXHIBIT “A-1”

 

Legal Description

Mission Bay

 

N4-1, N4-2, N4-3 (NCS-121585)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

LOT 1, BLOCK 8704, AS SHOWN ON THE MAP OF MISSION BAY, FILED JULY19, 1999, IN
BOOK “Z” OF MAPS, PAGES 97 THROUGH 119, INCLUSIVE, IN THE OFFICE OF THE RECORDER
OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, AS CORRECTED BY
THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED SEPTEMBER 16, 2002, IN REEL
I223, IMAGE 596, INSTRUMENT NO. 2002-H244619-00, IN THE OFFICE OF SAID RECORDER.

 

EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING:

 

AS EXCEPTED AND RESERVED FOREVER BY THE STATE OF CALIFORNIA IN THAT CERTAIN
PATENT AND QUITCLAIM DEED DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF SAN
FRANCISCO, A CHARTER CITY AND COUNTY, RECORDED JULY 19, 1999, IN REEL H429,
IMAGE 507, SERIES NO. 99-G622155-00, OFFICIAL RECORDS OF THE CITY AND COUNTY OF
SAN FRANCISCO, STATE OF CALIFORNIA, FROM THAT PORTION OF THE ABOVE DESCRIBED
REAL PROPERTY (HEREAFTER CALLED THE “FORMER BURTON ACT PORTION”) LYING WITHIN
THE BOUNDARIES OF CITY TRANSFER PARCEL 5 DESCRIBED IN EXHIBIT A TO THE QUITCLAIM
DEED FROM THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER CITY AND COUNTY, TO
CATELLUS DEVELOPMENT CORPORATION, A DELAWARE CORPORATION, DATED JUNE 30, 1999,
RECORDED JULY 19, 1999, REEL H429, IMAGE 510, SERIES NO. 99-G622158-00, OFFICIAL
RECORDS OF SAID CITY AND COUNTY, THE FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED IN SUCH FORMER BURTON ACT PORTION, INCLUDING, BUT
NOT LIMITED TO, OIL AND GAS AND RIGHTS THERETO, TOGETHER WITH THE SOLE,
EXCLUSIVE, AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE, AND DISPOSE OF THOSE
MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE STATE OF CALIFORNIA OR TO ITS
SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING THE SURFACE OF SUCH

 

    EXHIBIT “A-1”          -1-     



--------------------------------------------------------------------------------

FORMER BURTON ACT PORTION, AND IN SUCH MANNER AS NOT TO DAMAGE THE SURFACE OF
THAT PORTION OF THE ABOVE DESCRIBED REAL PROPERTY WITHIN THE BOUNDARIES OF SUCH
FORMER BURTON ACT PORTION OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND
COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES; PROVIDED, HOWEVER, THAT
THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND
ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER
ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’) BELOW THE SURFACE OF THAT PORTION
OF THE ABOVE DESCRIBED REAL PROPERTY WITHIN THE BOUNDARIES OF SUCH FORMER BURTON
ACT PORTION.

 

ASSESSOR’S PARCEL NO.: LOT 001, BLOCK 8704

 

PARCEL TWO:

 

BEGINNING AT THE INTERSECTION OF THE SOUTHWESTERLY LINE OF SIXTH STREET (82.50
FEET WIDE) WITH THE NORTHWESTERLY LINE OF BERRY STREET (82.50 FEET WIDE); THENCE
ALONG THE NORTHEASTERLY PROLONGATION OF THE NORTHWESTERLY LINE OF BERRY STREET
NORTH 46º 18’ 07” EAST 82.50 FEET TO THE TRUE POINT OF BEGINNING; THENCE SOUTH
43º 41’ 53” EAST 17.75 FEET; THENCE NORTH 46º 18’ 07” EAST 22.09 FEET; THENCE
NORTH 13º 48’ 27” EAST 33.04 FEET; THENCE SOUTH 46º 18’ 07” WEST 49.96 FEET TO
THE TRUE POINT OF BEGINNING.

 

NOTE: PARCEL HAS NOT BEEN ASSIGNED AN ASSESSOR’S PARCEL NUMBER.

 

    EXHIBIT “A-1”          -2-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

N3P2 (NCS-121983)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

LOT 6 OF BLOCK 8705, AS SUCH LOT AND BLOCK ARE SHOWN ON THAT CERTAIN MAP (“FINAL
MAP”) ENTITLED “FINAL MAP PLANNED DEVELOPMENT MISSION BAY (N3 AND N3A) BEING
PHASE 1 OF A PLANNED DEVELOPMENT SUBDIVISION OF ASSESSOR’S BLOCKS 8704, 8705,
8707 AND 8708 SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY” RECORDED
ON JULY 19, 1999 IN BOOK Z OF MAPS AT PAGES 97-119 AND A PORTION OF BERRY STREET
VACATED BY ORDINANCE 328-98, RECORDED JULY 19, 1999 AS DOCUMENT 99-G622153-00
(REEL H429 OR IMAGE 505), AND SUBSEQUENTLY CONVEYED TO CATELLUS DEVELOPMENT
CORPORATION BY DEED RECORDED IN REEL H845 OR IMAGE 495, RECORDS OF THE CITY AND
COUNTY OF SAN FRANCISCO, CALIFORNIA AND BEING MORE PARTICULARLY A MERGER AND
RESUBDIVISION OF SAID 8705, LOT 1 AND A PORTION OF SAID BERRY STREET; A MERGER
AND RESUBDIVISION OF SAID AB 8708, LOT 1 AND A PORTION OF SAID BERRY STREET; AND
THE BALANCE OF SAID BERRY STREET,” RECORDED ON MARCH 15, 2001, IN BOOK Z OF MAPS
AT PAGES 175 TO 178, INCLUSIVE, IN THE OFFICE OF THE RECORDER OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, AS SUCH FINAL MAP WAS CORRECTED BY
THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED DECEMBER 23, 2002, IN REEL
I289, IMAGE 323, DOCUMENT NO. 2002-H319807-00, IN THE OFFICE OF THE RECORDER OF
THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM THE FOLLOWING:

 

AS EXCEPTED AND RESERVED THEREFROM FOREVER BY THE STATE OF CALIFORNIA IN THAT
CERTAIN PATENT AND QUITCLAIM DEED DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF
SAN FRANCISCO, A CHARTER CITY AND COUNTY, RECORDED JULY 19, 1999, IN REEL H429,
IMAGE 507, SERIES NO. 99-G622155, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, FROM THAT PORTION THEREOF WITHIN THE TRACT OF
LAND DESCRIBED IN PARCEL 8 OF EXHIBIT D OF SUCH PATENT AND QUITCLAIM DEED, THE
FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED THEREIN, INCLUDING, BUT NOT LIMITED TO, OIL AND
GAS AND RIGHTS THERETO, TOGETHER WITH THE SOLE, EXCLUSIVE AND PERPETUAL RIGHT TO
EXPLORE FOR, REMOVE AND DISPOSE OF THOSE MINERALS BY ANY MEANS OR METHODS
SUITABLE TO THE

 

    EXHIBIT “A-1”          -3-     



--------------------------------------------------------------------------------

STATE OF CALIFORNIA OR TO ITS SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON
OR USING THE SURFACE THEREOF, AND IN SUCH MANNER AS NOT TO DAMAGE THE SURFACE
THEREOF, OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND COUNTY OF SAN
FRANCISCO, ITS SUCCESSORS AND ASSIGNEES; PROVIDED, HOWEVER, THAT THE STATE OF
CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN PERMISSION OF
THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES, SHALL NOT
CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER ABOVE A PLANE LOCATED
FIVE HUNDRED FEET (500’) BELOW THE SURFACE THEREOF.

 

ASSESSOR’S PARCEL NUMBER: LOT 006, BLOCK 8705

 

PARCEL TWO:

 

EASEMENTS, APPURTENANT TO PARCEL ONE HEREINABOVE AND OF LIMITED DURATION, AS
GRANTED TO CATELLUS DEVELOPMENT CORPORATION, A DELAWARE CORPORATION, IN THAT
CERTAIN INSTRUMENT ENTITLED “EASEMENT AGREEMENT LOT 3 OF ASSESSOR’S BLOCK 8705
(BLOCKS N3 AND N3A)” DATED NOVEMBER 25, 2003, EXECUTED BY THE CITY AND COUNTY OF
SAN FRANCISCO, A CHARTER CITY AND COUNTY, RECORDED NOVEMBER 26, 2003 IN REEL
I522, IMAGE 1319, DOCUMENT NO. 2003-H602044-00, OFFICIAL RECORDS OF THE CITY AND
COUNTY OF SAN FRANCISCO, OVER, UNDER, UPON, ALONG, ACROSS AND THROUGH THE
FOLLOWING PARCEL OF LAND.

 

LOT 3 OF BLOCK 8705, AS SHOWN ON THE MAP REFERRED TO IN PARCEL ONE.

 

PARCEL THREE:

 

EASEMENTS, APPURTENANT TO PARCEL ONE HEREINABOVE, AS RESERVED, GRANTED AND/OR
OTHERWISE PROVIDED FOR IN THAT CERTAIN INSTRUMENT (HEREINAFTER CALLED THE
“DECLARATION”) ENTITLED “DECLARATION OF DEVELOPMENT COVENANTS, CONDITIONS,
RESTRICTIONS AND RESERVATION OF EASEMENTS FOR MISSION BAY (BLOCKS N3 & N3A)”,
EXECUTED BY CATELLUS DEVELOPMENT CORPORATION, A DELAWARE CORPORATION, RECORDED
MARCH 15, 2001, IN REEL H845, IMAGE 504, SERIES NO. 2001-G916656-00, OFFICIAL
RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, AS AMENDED AND/OR MODIFIED BY
INSTRUMENTS RECORDED NOVEMBER 26, 2003 IN REEL I522, IMAGE 1311, DOCUMENT NO.
2003-H602036-00 AND IN REEL I522, IMAGE 1348, DOCUMENT NO. 2003-H602073-00, OF
SUCH OFFICIAL RECORDS, OVER, UNDER, UPON, ALONG, ACROSS AND THROUGH THE
FOLLOWING PARCEL OF LAND:

 

LOT A OF BLOCK 8705, AS SHOWN ON THE MAP REFERRED TO IN PARCEL ONE.

 

    EXHIBIT “A-1”          -4-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

N5 (NCS-121896)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

Block 8703, Lot 5, not yet assessed (Portion of Lot 1, Block 8703)

 

All streets and street lines hereinafter mentioned are in accordance with that
certain map entitled “Map of Mission Bay, Merger and Resubdivision”, filed July
19, 1999 in Book Z of Maps at Pages 97 to 119 inclusive, in the Office of the
Recorder of the City and County of San Francisco, California.

 

BEGINNING at the intersection of the Northeasterly line of Seventh Street (82.50
feet wide) with the Northwesterly line of Berry Street (74.00 feet wide); thence
North 43 deg. 41’ 53” West along said Northeasterly line of Seventh Street, a
distance of 318.50 feet to the Northwesterly line of King Street (70.00 feet
wide); thence North 46 deg. 18’ 07” East along said Northwesterly line of King
Street 825.05 feet to the Southwesterly line of Sixth Street (82.50 feet wide);
thence South 36 deg. 56’ 58” West 430.75 feet to the Southeasterly line of said
King Street and the beginning of a non-tangent curve, concave Easterly and
having a radius of 400.00 feet (a radial line to said curve at said beginning
bears North 56 deg. 02’ 14” West); thence Southerly along said curve through a
central angle of 55 deg. 31’ 09” an arc distance of 387.60 feet; thence South 43
deg. 41’ 53” East 8.50 feet to the said Northwesterly line of Berry Street;
thence South 46 deg. 18’ 07” West along said Northwesterly line of Berry Street
a distance of 115.00 feet to the Point of Beginning.

 

PARCEL TWO:

 

Block 8703, Lot 6, not yet assessed (portion of Lot 1, Block 8703).

 

All streets and street lines hereinafter mentioned are in accordance with that
certain map entitled “Map of Mission Bay, Merger and Resubdivision”, filed July
19, 1999 in Book Z of Maps at Pages 97 to 119 inclusive, in the Office of the
Recorder of the City and County of San Francisco, California.

 

BEGINNING at the intersection of the Northwesterly line of King Street (70.00
feet wide); with the Southwesterly line of Sixth Street (82.50 feet wide);
thence South 36 deg. 56’ 58” West 430.75 feet to the Southeasterly line of said
King Street and the beginning of a non-tangent curve concave Easterly and having
a radius of 400.00 feet (a radial line to said curve at said beginning bears
North 56 deg. 02’ 14” West); thence Southerly along said curve through a central
angle of 55 deg. 31’ 09” an arc distance of 387.60 feet; thence South 43 deg.
41’ 53” East 8.50 feet to the Northwesterly line of Berry Street (74.00 feet
wide); thence North 46 deg. 18’ 07” East along said Northwesterly line of Berry
Street, a distance of 424.13 feet to the beginning of a tangent curve concave
Westerly and having a radius of 48.50 feet; thence leaving said Northwesterly
line

 

    EXHIBIT “A-1”          -5-     



--------------------------------------------------------------------------------

of Berry Street, Northerly along said curve through a central angle of 59 deg.
38’ 43” an arc length of 50.49 feet to the beginning of a reverse curve concave
Easterly and having a radius of 325.00 feet; thence Northerly along said curve
through a central angle of 37 deg. 51’ 54” an arc length of 214.78 feet; thence
North 24 deg. 31; 18” East 366.06 feet to the beginning of a tangent curve
concave Southeasterly and having a radius of 672.00 feet; thence Northeasterly
along said curve through a central angle of 5 deg. 31’ 46” an arc distance of
64.85 feet to the said Northwesterly line of King Street; thence South 46 deg.
18’ 07” West along the said Northwesterly line of King Street, a distance of
317.00 feet to the Point of Beginning.

 

EXCEPTING THEREFROM, however, the following:

 

As excepted and reserved forever by the State of California in that certain
“Patent” dated June 14, 1999, to the City and County of San Francisco, a Charter
City and County, recorded July 19, 1999, in Book H429, Page 507, Instrument No.
99-G622155, Official Records of the City and County of San Francisco, State of
California, from that portion of the above described land (the “Former Burton
Act Portion”) lying within the boundaries of that certain parcel of land
designated “Mineral Rights Parcel 7” described in Exhibit D to such Patent, the
following:

 

All minerals and all mineral rights of every kind and character now known to
exist or hereafter discovered in such Former Burton Act Portion, including, but
not limited to, oil and gas and rights thereto, together with the sole,
exclusive, and perpetual right to explore for, remove, and dispose of those
minerals by any means or methods suitable to the State of California or to its
successors and assigns, but without entering upon or using the surface of such
Former Burton Act Portion, and in such manner as not to damage the surface of
that portion of the above described real property within the boundaries of such
Former Burton Act Portion or to interfere with the use thereof by the City and
County of San Francisco, its successors and assignees; provided, however, that
the State of California, its successors and assigns, without the prior written
permission of the City and County of San Francisco, its successors and
assignees, shall not conduct any mining activities of any nature whatsoever
above a plane located five hundred feet (500’) below the surface of such Former
Burton Act Portion.

 

APN: Lot: 001 Blk: 8703

 

    EXHIBIT “A-1”          -6-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

6, 7 (portion), 11-13 and portions of existing Fourth Street (NCS-121658)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

TRACT A:

 

PARCEL A-1:

 

LOT 1, BLOCK 8710, AS SUCH LOT AND BLOCK ARE SHOWN ON THAT CERTAIN “MAP OF
MISSION BAY” FILED JULY 19, 1999, IN BOOK “Z” OF MAPS, PAGES 97 THROUGH 119,
INCLUSIVE, IN THE OFFICE OF THE RECORDER OF SUCH CITY AND COUNTY OF SAN
FRANCISCO, AS CORRECTED BY THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED
SEPTEMBER 16, 2002, IN REEL I223, IMAGE 596, AS INSTRUMENT NUMBER
2002-H244619-00, IN THE OFFICE OF SUCH RECORDER.

 

ASSESSOR’S PARCEL NUMBER: LOT 001, BLOCK 8710

 

PARCEL A-2:

 

A NON-EXCLUSIVE EASEMENT, APPURTENANT TO PARCEL A-1 HEREINABOVE, SOLELY FOR
PEDESTRIAN AND VEHICULAR ACCESS TO AND EGRESS FROM SAID PARCEL A-1 AND FOR
ROADWAY PURPOSES, AS GRANTED TO CATELLUS DEVELOPMENT CORPORATION, A DELAWARE
CORPORATION, PURSUANT TO THAT CERTAIN “EASEMENT AGREEMENT (CATELLUS ACCESS
EASEMENT” DATED JUNE 30, 1999, RECORDED JULY 19, 1999, IN REEL H429, IMAGE 532,
SERIES NO. 99-G622180-00, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY
OF SAN FRANCISCO, STATE OF CALIFORNIA, ON AND OVER THOSE PORTIONS OF FORMER
SIXTH STREET BETWEEN FORMER CHANNEL STREET AND SIXTEENTH STREET DESCRIBED IN
EXHIBIT A THERETO AND REFERRED THEREIN AS PARCEL 1 (SV-36), PARCEL 2 (SV-38),
PARCEL 3 (SV-39), PARCEL 4 (A PORTION OF SV-43) AND PARCEL 5 (SV-37).

 

TRACT B:

 

PARCEL B-1:

 

LOT 1, BLOCK 8711, AS SUCH LOT AND BLOCK ARE SHOWN ON THAT CERTAIN “MAP OF
MISSION BAY” FILED JULY 19, 1999, IN BOOK “Z” OF MAPS, PAGES 97 THROUGH 119,
INCLUSIVE, IN THE OFFICE OF THE RECORDER OF SUCH CITY AND COUNTY OF SAN
FRANCISCO, AS CORRECTED BY THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED
SEPTEMBER 16, 2002, IN REEL I223, IMAGE 596, AS INSTRUMENT NUMBER
2002-H244619-00, IN THE OFFICE OF SUCH RECORDER.

 

ASSESSOR’S PARCEL NUMBER: LOT 001, BLOCK 8711

 

    EXHIBIT “A-1”          -7-     



--------------------------------------------------------------------------------

PARCEL B-2:

 

A NON-EXCLUSIVE EASEMENT, APPURTENANT TO PARCEL B-1 HEREINABOVE, SOLELY FOR
PEDESTRIAN AND VEHICULAR ACCESS TO AND EGRESS FROM SAID PARCEL B-1 AND FOR
ROADWAY PURPOSES, AS GRANTED TO CATELLUS DEVELOPMENT CORPORATION, A DELAWARE
CORPORATION, PURSUANT TO THAT CERTAIN “EASEMENT AGREEMENT (CATELLUS ACCESS
EASEMENT)” DATED JUNE 30, 1999, RECORDED JULY 19, 1999, IN REEL H429, IMAGE 532,
SERIES NO. 99-G622180-00, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY
OF SAN FRANCISCO, STATE OF CALIFORNIA, ON AND OVER THOSE PORTIONS OF FORMER
SIXTH STREET BETWEEN FORMER CHANNEL STREET AND SIXTEENTH STREET DESCRIBED IN
EXHIBIT A THERETO AND REFERRED TO THEREIN AS PARCEL 1 (SV-36), PARCEL 2 (SV-38),
PARCEL 3 (SV-39), PARCEL 4 (A PORTION OF SV-43) AND PARCEL 5 (SV-37).

 

TRACT C:

 

LOT 1, BLOCK 8713, AS SUCH LOT AND BLOCK ARE SHOWN ON THAT CERTAIN “MAP OF
MISSION BAY” FILED JULY 19, 1999, IN BOOK “Z” OF MAPS, PAGES 97 THROUGH 119,
INCLUSIVE, IN THE OFFICE OF THE RECORDER OF SUCH CITY AND COUNTY OF SAN
FRANCISCO, AS CORRECTED BY THAT CERTAIN “CERTIFICATE OF CORRECTIONS” RECORDED
SEPTEMBER 16, 2002, IN REEL I223, IMAGE 596, AS INSTRUMENT NUMBER
2002-H244619-00, IN THE OFFICE OF SUCH RECORDER.

 

ASSESSOR’S PARCEL NUMBER: LOT 001, BLOCK 8713

 

    EXHIBIT “A-1”          -8-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

1 (NCS-121582)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

BEGINNING AT THE MOST NORTHERLY CORNER OF LOT 1 IN ASSESSOR’S BLOCK 8715, AS
SAID LOT AND BLOCK ARE SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY
THE MERGER AND RESUBDIVISION OF THE LANDS WITHIN THE DISTINCTIVE BORDER OF EACH
PARCEL SHOWN THEREIN AND ON THE MATRIX EXHIBIT ON SHEET 22 OF 23 OF THE MAP,
CITY OF SAN FRANCISCO, SAN FRANCISCO COUNTY, CALIFORNIA” FILED JULY 19, 1999, IN
BOOK Z OF MAPS AT PAGE 97-119, INCLUSIVE, IN THE OFFICE OF THE RECORDER OF THE
CITY AND COUNTY OF SAN FRANCISCO, SAID POINT OF BEGINNING BEING ON THE WESTERLY
LINE OF THIRD STREET; THENCE ALONG THE NORTHWESTERLY LINE OF SAID LOT 1 AND
ALONG THE NORTHWESTERLY LINE OF LOT 1, IN ASSESSOR’S BLOCK 8714, AS SAID LOT AND
BLOCK ARE SHOWN ON SAID MAP, S46 DEG. 18’ 07” W 628.10 FEET TO THE NORTHEASTERLY
LINE OF FOURTH STREET; THENCE ALONG SAID LINE OF FOURTH STREET S43 DEG. 41’ 53”
E 59.01 FEET; THENCE N 86 DEG. 49’ 04” E 325.48 FEET; THENCE N 16 DEG. 51’ 57” W
261.60 FEET; THENCE N 73 DEG. 08’ 03” E 180.70 FEET TO THE WESTERLY LINE OF
THIRD STREET; THENCE ALONG SAID LINE OF THIRD STREET N 3 DEG. 10’ 56 “ W 155.98
FEET TO THE POINT OF BEGINNING, AS SET FORTH IN THAT CERTAIN CONDITIONAL
CERTIFICATE OF COMPLIANCE, RECORDED ON AUGUST 30, 2000, AS DOCUMENT NO.
2000-G822047-00, REEL H712, IMAGE 0294.

 

ASSESSOR’S PARCEL NUMBER: LOT 002, BLOCK 8715

 

    EXHIBIT “A-1”          -9-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

26A (NCS-121297)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

LOT 10, AS SHOWN ON THE MAP ENTITLED “PARCEL MAP, PLANNED DEVELOPMENT, MISSION
BAY, BEING PHASE 1 OF A SUBDIVISION OF LOT 1 OF ASSESSOR’S BLOCK 8721 AS SHOWN
ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY” RECORDED JULY 19, 1999 IN BOOK
Z OF MAPS AT PAGES 97-119 IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY
OF SAN FRANCISCO, CALIFORNIA”, RECORDED DECEMBER 7, 2000 IN BOOK 44 OF PARCEL
MAPS, PAGES 151 TO 155, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF
SAN FRANCISCO, CALIFORNIA, AS CORRECTED BY “CERTIFICATE OF CORRECTION” RECORDED
DECEMBER 23, 2002, REEL I289, IMAGE 324, SERIES NO. 2002-319808-00, IN THE
OFFICE OF SUCH RECORDER (SUCH PARCEL MAP AS SO CORRECTED REFERRED TO HEREAFTER
AS THE “PARCEL MAP”).

 

EXCEPTING THEREFROM THE FOLLOWING:

 

AS EXCEPTED AND RESERVED BY THE ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY, A
DELAWARE CORPORATION (“SANTA FE”), IN THAT CERTAIN GRANT DEED DATED JANUARY 21,
1987, RECORDED MARCH 31, 1987, IN REEL E309, IMAGE 1138, SERIES NO. D966411,
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA,
FROM THAT PORTION OF THE ABOVE DESCRIBED REAL PROPERTY LYING WITHIN THE
BOUNDARIES OF THE LAND DESCRIBED THEREIN, THE FOLLOWING:

 

ALL MINERALS, INCLUDING, WITHOUT LIMITING THE GENERALITY THEREOF, OIL, GAS AND
OTHER HYDROCARBON SUBSTANCES, AS WELL AS METALLIC OR OTHER SOLID MINERALS,
PROVIDED THAT SANTA FE SHALL NOT HAVE THE RIGHT TO GO UPON OR USE THE SURFACE OF
SAID LAND, OR ANY PART THEREOF, FOR THE PURPOSE OF DRILLING FOR, MINING OR
OTHERWISE REMOVING, ANY OF SAID MINERALS. SANTA FE MAY, HOWEVER, AND RESERVES
THE RIGHT TO, REMOVE ANY OF SAID MINERALS FROM SAID LAND BY MEANS OF WELLS,
SHAFTS, TUNNELS OR OTHER MEANS OF ACCESS TO SAID MINERALS WHICH MAY BE
CONSTRUCTED, DRILLED OR DUG FROM OTHER LAND, PROVIDED THAT THE EXERCISE OF SUCH
RIGHTS BY SANTA FE SHALL IN NO WAY INTERFERE WITH OR IMPAIR THE USE OF THE
SURFACE OF THE ABOVE DESCRIBED REAL PROPERTY OR OF ANY IMPROVEMENTS THEREON.

 

AS EXCEPTED AND RESERVED FOREVER BY THE STATE OF CALIFORNIA IN THAT CERTAIN
PATENT DATED JUNE 14, 1999 TO THE CITY AND COUNTY OF SAN

 

    EXHIBIT “A-1”          -10-     



--------------------------------------------------------------------------------

FRANCISCO, A CHARTER CITY AND COUNTY, IN TRUST, RECORDED JULY 19, 1999 IN REEL
H429, IMAGE 507, SERIES NO. 99-G622155-00, OFFICIAL RECORDS OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, FROM THAT PORTION OF THE ABOVE
DESCRIBED REAL PROPERTY LYING WITHIN THE BOUNDARIES OF MINERAL RIGHTS PARCELS 9,
10 AND 11 DESCRIBED IN SUCH PATENT, THE FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED IN THE ABOVE REFERRED TO MINERAL RIGHTS PARCELS 9,
10 AND 11, INCLUDING BUT NOT LIMITED TO, OIL AND GAS AND RIGHTS THERETO,
TOGETHER WITH THE SOLE, EXCLUSIVE AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE AND
DISPOSE OF THOSE MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE STATE OF
CALIFORNIA OR TO ITS SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING
THE SURFACE OF THE ABOVE REFERRED TO MINERAL RIGHTS PARCELS 9, 10 AND 11 AND IN
SUCH MANNER AS NOT TO DAMAGE THE SURFACE THEREOF OR TO INTERFERE WITH THE USE
THEREOF BY THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES;
PROVIDED, HOWEVER, THAT THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS,
WITHOUT THE PRIOR WRITTEN PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO,
ITS SUCCESSORS AND ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY
NATURE WHATSOEVER ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’) BELOW THE
SURFACE OF THE ABOVE REFERRED TO MINERAL RIGHTS PARCELS 9, 10 AND 11.

 

ASSESSOR’S PARCEL NUMBER: LOT 010, BLOCK 8721

 

PARCEL TWO:

 

EASEMENTS, APPURTENANT TO PARCEL ONE HEREINABOVE, AS RESERVED IN THAT CERTAIN
“DECLARATION OF RESTRICTIONS” DATED OCTOBER 31, 2000, EXECUTED BY CATELLUS
DEVELOPMENT CORPORATION, A DELAWARE CORPORATION, RECORDED DECEMBER 7, 2000, REEL
H779, IMAGE 402, SERIES NO. 2000-G873073, OFFICIAL RECORDS OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, WITHIN THE FOLLOWING PARCEL OF
LAND:

 

LOT D DESCRIBED IN SUCH DECLARATION AND BEING A PORTION OF LOT 12 SHOWN ON THE
PARCEL MAP.

 

PARCEL THREE:

 

EASEMENTS, APPURTENANT TO PARCEL ONE HEREINABOVE, AS RESERVED IN ARTICLE VI OF
THAT CERTAIN “MASTER DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS AND
RESERVATION OF EASEMENT FOR MISSION BAY COMMERCIAL” DATED JANUARY 9, 2001,
EXECUTED BY CATELLUS DEVELOPMENT CORPORATION, A DELAWARE CORPORATION, RECORDED

 

    EXHIBIT “A-1”          -11-     



--------------------------------------------------------------------------------

JANUARY 16, 2001, REEL H604, IMAGE 058, SERIES NO. 2001-G889923-00, OFFICIAL
RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, WITHIN THE
FOLLOWING PARCELS OF LAND:

 

LOTS A, B AND C SHOWN ON THE PARCEL MAP.

 

    EXHIBIT “A-1”          -12-     



--------------------------------------------------------------------------------

 

Legal Description

Mission Bay

 

26-1, 26-2, 27-1 and 27-2 (NCS-121577)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

LOT 12 AS SHOWN ON THAT CERTAIN PARCEL MAP ENTITLED “PARCEL MAP, PLANNED
DEVELOPMENT MISSION BAY”, BEING PHASE 1 OF A SUBDIVISION OF LOT 1 OF ASSESSOR’S
BLOCK 8721 AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY” RECORDED
ON JULY 19, 1999 IN BOOK Z OF MAPS, PAGES 97-119, IN THE OFFICE OF THE RECORDER
OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA, RECORDED ON DECEMBER 7,
2000, IN BOOK 44 OF PARCEL MAPS, AT PAGES 151-155, CITY AND COUNTY OF SAN
FRANCISCO RECORDS, AS CORRECTED BY THAT CERTAIN “CERTIFICATE OF CORRECTION”
RECORDED DECEMBER 23, 2002, IN REEL I289, IMAGE 324, SERIES NO. 2002-H319808-00,
IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF
CALIFORNIA.

 

EXCEPTING THEREFROM, THE FOLLOWING:

 

AS EXCEPTED AND RESERVED FOREVER BY THE STATE OF CALIFORNIA IN THAT CERTAIN
PATENT AND QUITCLAIM DEED DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF SAN
FRANCISCO, A CHARTER CITY AND COUNTY, RECORDED JULY 19, 1999, IN REEL H429,
IMAGE 507, SERIES NO. 99-G622155, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, FROM THOSE PORTIONS OF THE ABOVE DESCRIBED REAL
PROPERTY (HEREAFTER CALLED THE “FORMER BURTON ACT PORTIONS”) WITHIN THE
BOUNDARIES OF “MINERAL RIGHTS PARCEL 9”, “MINERAL RIGHTS PARCEL 10” AND “MINERAL
RIGHTS PARCEL 11” DESCRIBED IN EXHIBIT D THERETO, THE FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED IN SUCH FORMER BURTON ACT PORTIONS, INCLUDING, BUT
NOT LIMITED TO, OIL AND GAS AND RIGHTS THERETO, TOGETHER WITH THE SOLE,
EXCLUSIVE, AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE, AND DISPOSE OF THOSE
MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE STATE OF CALIFORNIA OR TO ITS
SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING THE SURFACE OF SUCH
FORMER BURTON ACT PORTIONS, AND IN SUCH MANNER AS NOT TO DAMAGE THE SURFACE OF
THOSE PORTIONS OF THE ABOVE DESCRIBED REAL PROPERTY WITHIN THE BOUNDARIES OF
SUCH FORMER BURTON ACT PORTIONS OR TO INTERFERE WITH THE USE THEREOF BY THE CITY
AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES; PROVIDED, HOWEVER,
THAT THE

 

    EXHIBIT “A-1”          -13-     



--------------------------------------------------------------------------------

STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND
ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER
ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’) BELOW THE SURFACE OF THAT PORTION
OF THE ABOVE DESCRIBED REAL PROPERTY WITHIN THE BOUNDARIES OF SUCH FORMER BURTON
ACT PORTIONS.

 

FURTHER, AS EXCEPTED AND RESERVED BY THE ATCHISON, TOPEKA AND SANTA FE RAILWAY
COMPANY, A DELAWARE CORPORATION (“SANTA FE”), IN THAT CERTAIN GRANT DEED DATED
JANUARY 21, 1987, RECORDED MARCH 31, 1987, IN REEL E309, IMAGE 1138, SERIES NO.
D966411, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF
CALIFORNIA, FROM THOSE PORTIONS OF THE ABOVE DESCRIBED REAL PROPERTY LYING
WITHIN THE BOUNDARIES OF THE PARCELS DESCRIBED THEREIN, THE FOLLOWING:

 

ALL MINERALS, INCLUDING, WITHOUT LIMITING THE GENERALITY THEREOF, OIL, GAS AND
OTHER HYDROCARBON SUBSTANCES, AS WELL AS METALLIC OR OTHER SOLID MINERALS,
PROVIDED THAT SANTA FE SHALL NOT HAVE THE RIGHT TO GO UPON OR USE THE SURFACE OF
SAID LAND, OR ANY PART THEREOF, FOR THE PURPOSE OF DRILLING FOR, MINING, OR
OTHERWISE REMOVING, ANY OF SAID MINERALS. SANTA FE MAY, HOWEVER, AND RESERVES
THE RIGHT TO, REMOVE ANY OF SAID MINERALS FROM SAID LAND BY MEANS OF WELLS,
SHAFTS, TUNNELS, OR OTHER MEANS OF ACCESS TO SAID MINERALS WHICH MAY BE
CONSTRUCTED, DRILLED OR DUG FROM OTHER LAND, PROVIDED THAT THE EXERCISE OF SUCH
RIGHTS BY SANTA FE SHALL IN NO WAY INTERFERE WITH OR IMPAIR THE USE OF THE
SURFACE OF THE ABOVE DESCRIBED REAL PROPERTY OR OF ANY IMPROVEMENTS THEREON.

 

ASSESSOR’S PARCEL NUMBER LOT 012, BLOCK 8721

 

PARCEL TWO:

 

NONEXCLUSIVE EASEMENTS, APPURTENANT TO PARCEL ONE HEREINABOVE, AS RESERVED BY
CATELLUS DEVELOPMENT CORPORATION, A DELAWARE CORPORATION, FROM LOTS A, B, AND C
SHOWN ON THE PARCEL MAP REFERRED TO IN PARCEL ONE HEREINABOVE, FOR THE PURPOSES
SET FORTH AND WITHIN THE LOCATIONS MORE PARTICULARLY DESCRIBED IN SECTIONS 1, 2,
5 AND 7 OF THAT CERTAIN “DECLARATION OF RESTRICTIONS” DATED OCTOBER 31, 2000,
RECORDED DECEMBER 7, 2000, IN REEL H779, IMAGE 402, INSTRUMENT NO.
2000-G873073-00, OFFICIAL RECORDS OF CITY AND COUNTY OF SAN FRANCISCO, STATE OF
CALIFORNIA.

 

PARCEL THREE;

 

LOTS A, B AND C, AS SHOWN ON THAT CERTAIN PARCEL MAP ENTITLED “PARCEL MAP,
PLANNED DEVELOPMENT MISSION BAY, BEING PHASE 1 OF A SUBDIVISION OF LOT 1 OF
ASSESSOR’S BLOCK 8721 AS SHOWN ON THAT CERTAIN MAP

 

    EXHIBIT “A-1”          -14-     



--------------------------------------------------------------------------------

ENTITLED “MAP OF MISSION BAY” RECORDED ON JULY 19, 1999 IN BOOK Z OF MAPS, PAGES
97-119, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO,
CALIFORNIA”, RECORDED ON DECEMBER 7, 2000, IN BOOK 44 OF PARCEL MAPS, AT PAGES
151-155, CITY AND COUNTY OF SAN FRANCISCO RECORDS, AS CORRECTED BY THAT CERTAIN
“CERTIFICATE OF CORRECTIONS” RECORDED DECEMBER 23, 2002, IN REEL I289, IMAGE
234, SERIES NO. 2002- H319808-00, IN THE OFFICE OF THE RECORDER OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM THE FOLLOWING:

 

AS EXCEPTED AND RESERVED BY THE ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY, A
DELAWARE CORPORATION (“SANTA FE”), IN THAT CERTAIN GRANT DEED DATED JANUARY 21,
1987, RECORDED MARCH 31, 1987, IN REEL E309, IMAGE 1138, SERIES NO. D966411,
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA,
FROM THAT PORTION OF THE ABOVE DESCRIBED REAL PROPERTY LYING WITHIN THE
BOUNDARIES OF THE LAND DESCRIBED THEREIN, THE FOLLOWING:

 

ALL MINERALS, INCLUDING, WITHOUT LIMITING THE GENERALITY THEREOF, OIL, GAS AND
OTHER HYDROCARBON SUBSTANCES, AS WELL AS METALLIC OR OTHER SOLID MINERALS,
PROVIDED THAT SANTA FE SHALL NOT HAVE THE RIGHT TO GO UPON OR USE THE SURFACE OF
SAID LAND, OR ANY PART THEREOF, FOR THE PURPOSE OF DRILLING FOR, MINING, OR
OTHERWISE REMOVING, ANY OF SAID MINERALS. SANTA FE MAY, HOWEVER, AND RESERVES
THE RIGHT TO, REMOVE ANY OF SAID MINERALS FROM SAID LAND BY MEANS OF WELLS,
SHAFTS, TUNNELS, OR OTHER MEANS OF ACCESS TO SAID MINERALS WHICH MAY BE
CONSTRUCTED, DRILLED OR DUG FROM OTHER LAND, PROVIDED THAT THE EXERCISE OF SUCH
RIGHTS BY SANTA FE SHALL IN NO WAY INTERFERE WITH OR IMPAIR THE USE OF THE
SURFACE OF THE ABOVE DESCRIBED REAL PROPERTY OR OF ANY IMPROVEMENTS THEREON.

 

AS EXCEPTED AND RESERVED FOREVER BY THE STATE OF CALIFORNIA IN THAT CERTAIN
PATENT DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER
CITY AND COUNTY, IN TRUST, RECORDED JULY 19, 1999, IN REEL H429, IMAGE 507,
SERIES NO. 99-G622155-00, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, FROM THAT PORTION OF THE ABOVE DESCRIBED REAL
PROPERTY LYING WITHIN THE BOUNDARIES OF MINERAL RIGHTS PARCELS 9, 10, AND 11
DESCRIBED IN SUCH PATENT, THE FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED IN THE ABOVE REFERRED TO MINERAL RIGHTS PARCELS 9,
10, AND 11, INCLUDING, BUT NOT LIMITED TO, OIL AND GAS AND RIGHTS THERETO,
TOGETHER WITH THE SOLE, EXCLUSIVE, AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE,
AND DISPOSE OF THOSE MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE STATE OF

 

    EXHIBIT “A-1”          -15-     



--------------------------------------------------------------------------------

CALIFORNIA OR TO ITS SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING
THE SURFACE OF THE ABOVE REFERRED TO MINERAL RIGHTS PARCELS 9, 10, AND 11, AND
IN SUCH MANNER AS NOT TO DAMAGE THE SURFACE THEREOF OR TO INTERFERE WITH THE USE
THEREOF BY THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES;
PROVIDED, HOWEVER, THAT THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS,
WITHOUT THE PRIOR WRITTEN PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO,
ITS SUCCESSORS AND ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY
NATURE WHATSOEVER ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’) BELOW THE
SURFACE OF THE ABOVE REFERRED TO MINERAL RIGHTS PARCELS 9, 10, AND 11.

 

ASSESSOR’S PARCEL NUMBERS: 024, BLOCK 8721 (AS TO LOT A); 026, BLOCK 8721 (AS TO
LOT B); AND 025, BLOCK 8721 (AS TO LOT C)

 

PARCEL FOUR:

 

ALL STREETS AND STREET LINES HEREINAFTER MENTIONED ARE IN ACCORDANCE WITH THAT
CERTAIN MAP ENTITLED “RECORD OF SURVEY MAP OF MISSION BAY”, RECORDED JULY 28,
1992, MAP BOOK “Y” AT PAGES 62-82 (REEL F679, IMAGE 620), IN THE OFFICE OF THE
RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, AS
AMENDED JUNE 3, 1999, MAP BOOK “Z” AT PAGES 74-94 (REEL H398, IMAGE 0829),
INCLUSIVE, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN
FRANCISCO, ENTITLED “AMENDED RECORD OF SURVEY (Y MAPS 62-82) OF MISSION BAY, SAN
FRANCISCO, CALIFORNIA” AS AMENDED BY CERTIFICATE OF CORRECTIONS H570 O.R. 413.

 

ALL OF THE SOUTHERLY 24.25 FEET OF FORMER MERRIMAC STREET (66.00 FEET WIDE; AS
SAID STREET EXISTED PRIOR TO THE VACATION OF A PORTION THEREOF BY ORDINANCE NO.
217-63 ADOPTED AUGUST 19, 1963, BY THE BOARD OF SUPERVISORS OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA; LYING BETWEEN THE EASTERLY LINE OF
THIRD STREET (100.00 FEET WIDE) AND A LINE DRAWN PARALLEL WITH AND
PERPENDICULARLY DISTANT EASTERLY 74.00 FEET FROM SAID EASTERLY 74.00 FEET FROM
SAID EASTERLY LINE OF THIRD STREET.

 

ASSESSOR’S PARCEL NUMBER: LOT 015, BLOCK 8720

 

PARCEL FIVE:

 

BEGINNING AT THE POINT OF INTERSECTION OF THE SOUTHERLY LINE OF MERRIMAC STREET
WITH THE PRESENT EASTERLY LINE OF THIRD STREET, AS WIDENED; RUNNING THENCE
SOUTHERLY ALONG SAID LINE OF THIRD STREET, 30 FEET; THENCE AT A RIGHT ANGLE
EASTERLY 74 FEET; THENCE AT A RIGHT ANGLE NORTHERLY 30 FEET TO THE SOUTHERLY
LINE OF MERRIMAC STREET;

 

    EXHIBIT “A-1”          -16-     



--------------------------------------------------------------------------------

THENCE AT A RIGHT ANGLE WESTERLY ALONG SAID LINE OF MERRIMAC STREET, 74 FEET TO
THE POINT OF BEGINNING

 

ASSESSOR’S PARCEL NUMBER: LOT 002, BLOCK 3841

 

    EXHIBIT “A-1”          -17-     



--------------------------------------------------------------------------------

 

Legal Description

Mission Bay

 

33 & 34 (NCS-121295)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

LOT 1, BLOCK 8725, AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY”,
RECORDED JULY 19, 1999, IN BOOK Z OF MAPS, PAGES 97-199, IN THE OFFICE OF THE
RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA, AS CORRECTED BY
THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED SEPTEMBER 16, 2002, IN REEL
I223, IMAGE 596, AS INSTRUMENT NUMBER 2002-H244619-00, IN THE OFFICE OF SUCH
RECORDER.

 

EXCEPTING THEREFROM THE FOLLOWING:

 

AS EXCEPTED AND RESERVED FOREVER BY THE STATE OF CALIFORNIA IN THAT CERTAIN
PATENT DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER
CITY AND COUNTY, IN TRUST, RECORDED JULY 19, 1999, IN REEL H429, IMAGE 507,
SERIES NO. 99-G622155-00, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, FROM THAT PORTION OF THE ABOVE DESCRIBED REAL
PROPERTY LYING WITHIN THE BOUNDARIES OF MINERAL RIGHTS PARCEL 11 DESCRIBED IN
SUCH PATENT, THE FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED IN THE ABOVE REFERRED TO MINERAL RIGHTS PARCEL 11,
INCLUDING, BUT NOT LIMITED TO, OIL AND GAS AND RIGHTS THERETO, TOGETHER WITH THE
SOLE, EXCLUSIVE, AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE, AND DISPOSE OF
THOSE MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE STATE OF CALIFORNIA OR TO
ITS SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING THE SURFACE OF
THE ABOVE REFERRED TO MINERAL RIGHTS PARCEL 11, AND IN SUCH MANNER AS NOT TO
DAMAGE THE SURFACE THEREOF OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND
COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES; PROVIDED, HOWEVER, THAT
THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND
ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER
ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’) BELOW THE SURFACE OF THE ABOVE
REFERRED TO MINERAL RIGHTS PARCEL 11.

 

FURTHER EXCEPTING THEREFROM THAT PORTION THEREOF DESCRIBED IN THAT CERTAIN GRANT
DEED DATED OCTOBER 25, 2002, EXECUTED BY CATELLUS

 

    EXHIBIT “A-1”          -18-     



--------------------------------------------------------------------------------

DEVELOPMENT CORPORATION, A DELAWARE CORPORATION, TO THE CITY AND COUNTY OF SAN
FRANCISCO, A CHARTER CITY AND COUNTY, RECORDED DECEMBER 11, 2002, IN REEL I281,
IMAGE 340, DOCUMENT NO. 2002-H309022-00 IN THE OFFICE OF THE SUCH RECORDER.

 

ASSESSOR’S PARCEL NUMBER: LOT 001, BLOCK 8725 (A PORTION)

 

PARCEL TWO:

 

THAT CERTAIN REAL PROPERTY DESCRIBED IN THAT CERTAIN QUITCLAIM DEED DATED
NOVEMBER 5, 2002, EXECUTED BY THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER
CITY AND COUNTY, TO CATELLUS DEVELOPMENT CORPORATION, A DELAWARE CORPORATION,
RECORDED DECEMBER 11, 2002 IN REEL I281, IMAGE 341, DOCUMENT NO.
2002-H309023-00, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

 

THE LOT AND BLOCK HEREAFTER MENTIONED ARE IN ACCORDANCE WITH THAT CERTAIN MAP
ENTITLED “MAP OF MISSION BAY”, RECORDED JULY 19, 1999 IN BOOK Z OF MAPS, AT
PAGES 97-119, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA.

 

COMMENCING AT THE MOST NORTHWESTERLY CORNER OF PARCEL 29, AS SAID PARCEL IS
DESCRIBED IN THE QUITCLAIM DEED TO THE CITY AND COUNTY OF SAN FRANCISCO,
RECORDED JULY 19, 1999 IN REEL H429, PAGE 512, (DOCUMENT NUMBER 99-G622160)
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, SAID POINT OF
COMMENCEMENT ALSO BEING THE MOST NORTHWESTERLY CORNER OF BLOCK 8725, LOT 2 AS
SHOWN ON SAID MAP (Z MAPS 97);

 

THENCE, EASTERLY ALONG THE NORTHERLY BOUNDARY LINE OF SAID PARCEL 29, SAID LINE
ALSO BEING THE NORTHERLY LINE OF SAID LOT 2, NORTH 66 DEG. 49’ 04” EAST 15.00
FEET TO THE POINT OF BEGINNING.

 

THENCE, ALONG THE EXTERIOR BOUNDARY OF SAID PARCEL 29, SAID LINES ALSO BEING THE
EXTERIOR BOUNDARY OF SAID LOT 2, THE FOLLOWING TWO (2) COURSES:

 

1) NORTH 86 DEG. 49’ 04” EAST, 42.21 FEET, TO THE MOST NORTHEASTERLY CORNER OF
SAID PARCEL 29 AND SAID LOT 2, SAID CORNER ALSO BEING A POINT OF CUSP ON THE ARC
OF A TANGENT CURVE CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 44.21 FEET, TO
WHICH POINT A RADIAL LINE BEARS NORTH 03 DEG. 10’ 56” WEST,

 

2) WESTERLY, SOUTHWESTERLY AND SOUTHERLY ALONG SAID CURVE, THROUGH A CENTRAL
ANGLE OF 72 DEG. 42’ 00”, AN ARC DISTANCE OF 56.10 FEET, TO A POINT THAT BEARS
SOUTH 03 DEG. 10’ 56” EAST, FROM SAID POINT OF BEGINNING.

 

    EXHIBIT “A-1”          -19-     



--------------------------------------------------------------------------------

THENCE, LEAVING SAID EXTERIOR BOUNDARY LINE OF PARCEL 29 AND SAID LOT 2, ALONG A
LINE PARALLEL WITH AND DISTANT 15.00 FEET EASTERLY, MEASURED AT A RIGHT ANGLE,
FROM THE WESTERLY BOUNDARY LINE OF SAID PARCEL 29 AND SAID LOT 2, NORTH 03 DEG.
10’ 56” WEST, 31.06 FEET, TO THE POINT OF BEGINNING.

 

ASSESSOR’S PARCEL NUMBER: LOT 004, BLOCK 8725

 

    EXHIBIT “A-1”          -20-     



--------------------------------------------------------------------------------

 

Legal Description

Mission Bay

 

10 and 10a (NCS-121926)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described

 

as follows:

 

TRACT ONE:

 

PARCEL ONE:

 

LOT 1, BLOCK 8720, AS SAID LOT AND BLOCK ARE SHOWN ON THE MAP OF “MISSION BAY
MERGER AND RESUBDIVISION” FILED JULY 19, 1999 IN BOOK Z OF MAPS, AT PAGES 97 TO
119 INCLUSIVE, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN
FRANCISCO, CALIFORNIA.

 

EXCEPTING THEREFROM UNTO THE STATE OF CALIFORNIA, ITS SUCCESSORS, AND ASSIGNS,
FOREVER, ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW
KNOWN TO EXIST OR HEREAFTER DISCOVERED IN THAT PORTION OF THE ABOVE DESCRIBED
REAL PROPERTY CONTAINED WITHIN THE FORMER BURTON ACT PORTION, INCLUDING, BUT NOT
LIMITED TO, OIL AND GAS AND RIGHTS THERETO, TOGETHER WITH THE SOLE, EXCLUSIVE,
AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE AND DISPOSE OF THOSE MINERALS BY ANY
MEANS OR METHODS SUITABLE TO THE STATE OF CALIFORNIA OR TO ITS SUCCESSORS AND
ASSIGNS, BUT WITHOUT ENTERING UPON OR USING THE SURFACE OF THE FORMER BURTON ACT
PORTION, AND IN SUCH MANNER AS NOT TO DAMAGE THE SURFACE OF THE FORMER BURTON
ACT PORTION, OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND COUNTY OF SAN
FRANCISCO, ITS SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE STATE OF
CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN PERMISSION OF
THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNS, SHALL NOT
CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER ABOVE A PLANE FIVE
HUNDRED FEET (500’) BELOW THE SURFACE OF THE FORMER BURTON ACT PORTION, AS
DESCRIBED AND RESERVED IN THAT CERTAIN PATENT DATED JUNE 14, 1999, FROM THE
STATE OF CALIFORNIA TO THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER CITY AND
COUNTY, RECORDED JULY 19, 1999, IN REEL H429, IMAGE 507, OFFICIAL RECORDS OF THE
CITY AND COUNTY OF SAN FRANCISCO, AS INSTRUMENT NO. G622155, AND AS SET FORTH IN
CHAPTER 1143, STATUTES OF 1991, AND AMENDMENTS THERETO UPON THE TERMS AND
PROVISIONS SET FORTH THEREIN.

 

    EXHIBIT “A-1”          -21-     



--------------------------------------------------------------------------------

 

PARCEL TWO:

 

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR ACCESS TO AND EGRESS FROM
PARCEL I ABOVE, AS GRANTED IN THE DOCUMENT ENTITLED “EASEMENT AGREEMENT
(CATELLUS ACCESS EASEMENT)”, DATED JUNE 30, 1999, RECORDED JULY 19, 1999 AS
DOCUMENT NO. 99-G622177-00 IN BOOK/REEL H429 AT PAGE/IMAGE 529 OF OFFICIAL
RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA.

 

PARCEL THREE:

 

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR ACCESS TO AND EGRESS FROM
PARCEL I ABOVE, AS GRANTED IN THE DOCUMENT ENTITLED “EASEMENT AGREEMENT
(CATELLUS ACCESS EASEMENT)”, DATED JUNE 30, 1999, RECORDED JULY 19, 1999 AS
DOCUMENT NO. 99-G622178-00 IN BOOK/REEL H429 AT PAGE/IMAGE 530 OF OFFICIAL
RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA.

 

APN: Lot: 001 Block: 8720

 

TRACT TWO:

 

ALL STREETS AND STREET LINES HEREINAFTER ARE IN ACCORDANCE WITH THAT CERTAIN MAP
ENTITLED “RECORD OF SURVEY MAP OF MISSION BAY”, RECORDED JULY 28, 1992, MAP BOOK
“Y” AT PAGES 62-82 (REEL F679, IMAGE 620), IN THE OFFICE OF THE RECORDER OF THE
CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, AS AMENDED JUNE 3, 1999,
MAP BOOK “Z” AT PAGES 74-94 (REEL H398, IMAGE 0829), INCLUSIVE, IN THE OFFICE OF
THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, ENTITLED “AMENDED RECORD
OF SURVEY (Y MAPS 62-82) OF MISSION BAY, SAN FRANCISCO, CALIFORNIA”, AS AMENDED
BY CERTIFICATE OF CORRECTION H570 O.R. 413.

 

COMMENCING AT THE INTERSECTION OF THE NORTHERLY LINE OF SIXTEENTH STREET (90.00
FEET WIDE) WITH THE EASTERLY LINE OF THIRD STREET (100.00 FEET WIDE); THENCE
ALONG SAID EASTERLY LINE OF THIRD STREET NORTH 03 DEG. 10’ 56” WEST 1507.00 FEET
TO THE TRUE POINT OF BEGINNING; THENCE LEAVING SAID EASTERLY LINE NORTH 86 DEG.
49’ 04” EAST 74.00 FEET; THENCE NORTH 03 DEG. 10’ 56” WEST 116.00 FEET; THENCE
SOUTH 86 DEG. 49’ 04” WEST 74.00 FEET TO THE EASTERLY LINE OF THIRD STREET;
THENCE ALONG SAID EASTERLY LINE SOUTH 03 DEG. 10’ 56” EAST 116.00 FEET TO THE
TRUE POINT OF BEGINNING.

 

APN: Lot: 011 Block: 8720 (not yet assessed)

(A portion of former Assessor’s Lot: 006 Block: 3837)

 

    EXHIBIT “A-1”          -22-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

9 and 9a (NCS-122266)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

LOT 1 OF BLOCK 8719, AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY”,
RECORDED JULY 19, 1999, IN BOOK Z OF MAPS, PAGES 97-199, IN THE OFFICE OF THE
RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, AS
CORRECTED BY THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED SEPTEMBER 16,
2002, IN BOOK I223, PAGE 596 AS INSTRUMENT NO. 2002-H244619-00, IN THE OFFICE OF
SUCH RECORDER.

 

EXCEPTING THEREFROM THE FOLLOWING:

 

AS EXCEPTED AND RESERVED BY THE ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY, A
DELAWARE CORPORATION (“SANTA FE”), IN THAT CERTAIN GRANT DEED DATED JANUARY 21,
1987, RECORDED MARCH 31, 1987, IN BOOK E309, PAGE 1138, INSTRUMENT NO. D966411,
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA,
FROM THAT PORTION OF THE ABOVE DESCRIBED REAL PROPERTY LYING WITHIN THE
BOUNDARIES OF THE LAND DESCRIBED THEREIN, THE FOLLOWING:

 

ALL MINERALS, INCLUDING, WITHOUT LIMITING THE GENERALITY THEREOF, OIL, GAS AND
OTHER HYDROCARBON SUBSTANCES, AS WELL AS METALLIC OR OTHER SOLID MINERALS,
PROVIDED THAT SANTA FE SHALL NOT HAVE THE RIGHT TO GO UPON OR USE THE SURFACE OF
SAID LAND, OR ANY PART THEREOF, FOR THE PURPOSE OF DRILLING FOR, MINING, OR
OTHERWISE REMOVING, ANY OF SAID MINERALS. SANTA FE MAY, HOWEVER, AND RESERVES
THE RIGHT TO, REMOVE ANY OF SAID MINERALS FROM SAID LAND BY MEANS OF WELLS,
SHAFTS, TUNNELS, OR OTHER MEANS OF ACCESS TO SAID MINERALS WHICH MAY BE
CONSTRUCTED, DRILLED OR DUG FROM OTHER LAND, PROVIDED THAT THE EXERCISE OF SUCH
RIGHTS BY SANTA FE SHALL IN NO WAY INTERFERE WITH OR IMPAIR THE USE OF THE
SURFACE OF THE ABOVE DESCRIBED REAL PROPERTY OR OF ANY IMPROVEMENTS THEREON.

 

    EXHIBIT “A-1”          -23-     



--------------------------------------------------------------------------------

AS EXCEPTED AND RESERVED FOREVER BY THE STATE OF CALIFORNIA IN THAT CERTAIN
PATENT DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER
CITY AND COUNTY, IN TRUST, RECORDED JULY 19, 1999, IN BOOK H429, PAGE 507,
INSTRUMENT NO. 99-G622155-00, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, FROM THAT PORTION OF THE ABOVE DESCRIBED REAL
PROPERTY LYING WITHIN THE BOUNDARIES OF MINERAL RIGHTS PARCEL 9 DESCRIBED IN
SUCH PATENT, THE FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED IN THE ABOVE REFERRED TO MINERAL RIGHTS PARCEL 9,
INCLUDING, BUT NOT LIMITED TO, OIL AND GAS AND RIGHTS THERETO, TOGETHER WITH THE
SOLE, EXCLUSIVE, AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE, AND DISPOSE OF
THOSE MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE STATE OF CALIFORNIA OR TO
ITS SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING THE SURFACE OF
THE ABOVE REFERRED TO MINERAL RIGHTS PARCEL 9, AND IN SUCH MANNER AS NOT TO
DAMAGE THE SURFACE THEREOF OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND
COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES; PROVIDED, HOWEVER, THAT
THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND
ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER
ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’) BELOW THE SURFACE OF THE ABOVE
REFERRED TO MINERAL RIGHTS PARCEL 9.

 

APN: Lot: 001 Blk: 8719

 

    EXHIBIT “A-1”          -24-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

Block 8721; Lots 13 and 14 (NCS-124516)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

LOTS 13 AND 14, AS SHOWN ON THE MAP ENTITLED “PARCEL MAP, PLANNED DEVELOPMENT,
MISSION BAY, BEING PHASE 1 OF A SUBDIVISION OF LOT 1 OF ASSESSOR’S BLOCK 8721 AS
SHOWN ON THAT CERTAIN MAP ENTITLED ‘MAP OF MISSION BAY’ RECORDED JULY 19, 1999
IN BOOK Z OF MAPS AT PAGES 97-119 IN THE OFFICE OF THE RECORDER OF THE CITY AND
COUNTY OF SAN FRANCISCO, CALIFORNIA,” RECORDED DECEMBER 7, 2000, IN BOOK 44 OF
PARCEL MAPS, PAGES 151 TO 155, IN THE OFFICE OF THE RECORDER OF THE CITY AND
COUNTY OF SAN FRANCISCO, CALIFORNIA, AS CORRECTED BY “CERTIFICATE OF CORRECTION”
RECORDED DECEMBER 23, 2002, REEL I289, IMAGE 324, SERIES NO. 2002-319808-00, IN
THE OFFICE OF SUCH RECORDER (SUCH PARCEL MAP AS SO CORRECTED REFERRED TO
HEREAFTER AS THE “PARCEL MAP.”)

 

EXCEPTING THEREFROM THE FOLLOWING:

 

AS EXCEPTED AND RESERVED BY THE ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY, A
DELAWARE CORPORATION (“SANTA FE”), IN THAT CERTAIN GRANT DEED DATED JANUARY 21,
1987, RECORDED MARCH 31, 1987, IN REEL E309, IMAGE 1136, SERIES NO. D966411,
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA,
FROM THAT PORTION OF THE ABOVE DESCRIBED REAL PROPERTY LYING WITHIN THE
BOUNDARIES OF THE LAND DESCRIBED THEREIN, THE FOLLOWING:

 

ALL MINERALS, INCLUDING, WITHOUT LIMITING THE GENERALITY THEREOF, OIL, GAS AND
OTHER HYDROCARBON SUBSTANCES, AS WELL AS METALLIC OR OTHER SOLID MINERALS,
PROVIDED THAT SANTA FE SHALL NOT HAVE THE RIGHT TO GO UPON OR USE THE SURFACE OF
SAID LAND, OR ANY PART THEREOF FOR THE PURPOSE OF DRILLING FOR, MINING, OR
OTHERWISE REMOVING, ANY OF SAID MINERALS. SANTA FE MAY, HOWEVER, AND RESERVES
THE RIGHT TO, REMOVE ANY OF SAID MINERALS FROM SAID LAND BY MEANS OF WELLS,
SHAFTS, TUNNELS, OR OTHER MEANS OF ACCESS TO SAID MINERALS WHICH MAY BE
CONSTRUCTED, DRILLED OR DUG FROM OTHER LAND, PROVIDED THAT THE EXERCISE OF SUCH
RIGHTS BY SANTA FE SHALL IN NO WAY INTERFERE WITH OR IMPAIR THE USE OF THE
SURFACE OF THE ABOVE DESCRIBED REAL PROPERTY OR OF ANY IMPROVEMENTS THEREON.

 

AS TO THE ABOVE DESCRIBED LOT 13, AS EXCEPTED AND RESERVED FOREVER BY THE STATE
OF CALIFORNIA IN THAT CERTAIN PATENT DATED JUNE 14, 1999, TO THE CITY AND COUNTY
OF SAN FRANCISCO, A CHARTER CITY AND COUNTY, IN TRUST, RECORDED JULY 19, 1999,
IN REEL H429, IMAGE 507, SERIES NO.

 

    EXHIBIT “A-1”          -25-     



--------------------------------------------------------------------------------

99-G622155-00, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE
OF CALIFORNIA, FROM THAT PORTION OF SAID LOT 13 LYING WITHIN THE BOUNDARIES OF
MINERAL RIGHTS PARCEL 11 DESCRIBED IN SUCH PATENT, THE FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED IN THE ABOVE REFERRED TO MINERAL RIGHTS PARCEL 11,
INCLUDING, BUT NOT LIMITED TO, OIL AND GAS AND RIGHTS THERETO, TOGETHER WITH THE
SOLE, EXCLUSIVE, AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE, AND DISPOSE OF
THOSE MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE STATE OF CALIFORNIA OR TO
ITS SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING THE SURFACE OF
THE ABOVE REFERRED TO MINERAL RIGHTS PARCEL 11, AND IN SUCH MANNER AS NOT TO
DAMAGE THE SURFACE THEREOF OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND
COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES; PROVIDED, HOWEVER, THAT
THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND
ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER
ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’ ) BELOW THE SURFACE OF THE ABOVE
REFERRED TO MINERAL RIGHTS PARCEL 11.

 

APN: 44-8721-013-01 and 44-8721-014-01

 

    EXHIBIT “A-1”          -26-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

Block 8708, Lots A & B (NCS-124178)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

LOTS A AND B OF BLOCK 8708, AS SAID LOT AND BLOCK ARE SHOWN ON THAT CERTAIN MAP
(HEREAFTER CALLED THE “FINAL MAP”) ENTITLED “FINAL MAP, PLANNED DEVELOPMENT
MISSION BAY (N3-N3A), BEING PHASE 1 OF A PLANNED DEVELOPMENT SUBDIVISION OF
ASSESSOR’S BLOCKS 8704, 8705, 8707 AND 8708 SHOWN ON THAT CERTAIN MAP ENTITLED
“MAP OF MISSION BAY” RECORDED ON JULY 19, 1999 IN BOOK Z OF MAPS AT PAGES 97-119
AND A PORTION OF BERRY STREET VACATED BY ORDINANCE 328-98, RECORDED JULY 19,1999
AS INSTRUMENT 99-G622153-00 (REEL H429 OR IMAGE 505), AND SUBSEQUENTLY CONVEYED
TO CATELLUS DEVELOPMENT CORPORATION BY DEED RECORDED IN REEL H845 OR IMAGE 495,
RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA, AND BEING MORE
PARTICULARLY A MERGER AND RESUBDIVISION OF SAID AB 8705, LOT 1 AND A PORTION OF
SAID BERRY STREET; A MERGER AND RESUBDIVISION OF SAID AB 8708, LOT 1 AND A
PORTION OF BERRY STREET; AND THE BALANCE OF SAID BERRY STREET” RECORDED MARCH
15, 2001, IN BOOK Z OF MAPS, PAGES 175 TO 178, INCLUSIVE, CITY AND COUNTY OF SAN
FRANCISCO RECORDS, STATE OF CALIFORNIA, AS SUCH FINAL MAP WAS CORRECTED BY THAT
CERTAIN “CERTIFICATE OF CORRECTION” RECORDED DECEMBER 23, 2002, IN REEL 1289,
IMAGE 323; AS INSTRUMENT NO. 2002-H319807-00, IN THE OFFICE OF THE RECORDER OF
THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM, THE FOLLOWING:

 

EXCEPTING FROM THAT PORTION THEREOF DESCRIBED IN THE DEED RECORDED DECEMBER 22,
1971, IN BOOK B589, PAGE 654, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN
FRANCISCO, AS RESERVED THEREIN BY SOUTHERN PACIFIC TRANSPORTATION COMPANY, A
DELAWARE CORPORATION, ALL MINERALS AND MINERAL ORES OF EVERY KIND AND CHARACTER
NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING SAID
PORTION OR THAT MAY BE PRODUCED THEREFROM, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ALL PETROLEUM, OIL, NATURAL GAS AND OTHER
HYDROCARBON SUBSTANCES AND PRODUCTS DERIVED THEREFROM, BUT WITHOUT RIGHT OF
SURFACE ENTRY THERETO.

 

AS EXCEPTED AND RESERVED THEREFROM FOREVER BY THE STATE OF CALIFORNIA IN THAT
CERTAIN PATENT AND QUITCLAIM DEED DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF
SAN FRANCISCO, A CHARTER CITY AND COUNTY, RECORDED JULY 19, 1999, IN REEL H429,
IMAGE 507, SERIES NO. 99-G622155, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN
FRANCISCO,

 

    EXHIBIT “A-1”          -27-     



--------------------------------------------------------------------------------

STATE OF CALIFORNIA, FROM THAT PORTION OF SUCH LOT WITHIN THE TRACT OF LAND
DESCRIED IN PARCEL 8 OF EXHIBIT D OF SUCH PATENT AND QUITCLAIM DEED, THE
FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED THEREIN, INCLUDING, BUT NOT LIMITED TO, OIL AND
GAS AND RIGHTS THERETO, TOGETHER WITH THE SOLE, EXCLUSIVE AND PERPETUAL RIGHT TO
EXPLORE FOR, REMOVE AND DISPOSE OF THOSE MINERALS BY ANY MEANS OR METHODS
SUITABLE TO THE STATE OF CALIFORNIA OR TO ITS SUCCESSORS AND ASSIGNS, BUT
WITHOUT ENTERING UPON OR USING THE SURFACE THEREOF, AND IN SUCH MANNER AS NOT TO
DAMAGE THE SURFACE THEREOF, OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND
COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES, PROVIDED, HOWEVER, THAT
THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND
ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER
ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’) BELOW THE SURFACE THEREOF.

 

ASSESSOR’S PARCEL NUMBER: LOT 007, BLOCK 8708 (AS TO SAID LOT A) LOT 008, BLOCK
8708 (AS TO SAID LOT B)

 

NOTE: SUCH FINAL MAP AS SO CORRECTED IS CALLED THE “FINAL MAP” IN THIS REPORT.

 

APN: 44-8708-007-01 and 44-8708-008-01

 

    EXHIBIT “A-1”          -28-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

7 (remaining portion) (NCS-124163)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

LOT 1, BLOCK 8712, AS SUCH LOT AND BLOCK ARE SHOWN ON THAT CERTAIN “MAP OF
MISSION BAY” FILED JULY 19, 1999 IN BOOK “Z” OF MAPS, PAGES 97 THROUGH 119,
INCLUSIVE, IN THE OFFICE OF THE RECORDER OF SUCH CITY AND COUNTY OF SAN
FRANCISCO, AS CORRECTED BY THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED
SEPTEMBER 16, 2002 IN BOOK I223, PAGE 596 AS INSTRUMENT NUMBER 2002-H244619-00,
IN THE OFFICE OF SUCH RECORDER.

 

PARCEL TWO:

 

A NON-EXCLUSIVE EASEMENT, APPURTENANT TO PARCEL ONE HEREINABOVE, SOLELY FOR
PEDESTRIAN AND VEHICULAR ACCESS TO AND EGRESS FROM SAID PARCEL ONE AND FOR
ROADWAY PURPOSES, AS GRANTED TO CATELLUS DEVELOPMENT CORPORATION, A DELAWARE
CORPORATION, PURSUANT TO THAT CERTAIN “EASEMENT AGREEMENT (CATELLUS ACCESS
EASEMENT)” DATED JUNE 30, 1999, RECORDED JULY 19, 1999 IN BOOK H429, PAGE 532,
INSTRUMENT NO. 99-G622180-00, IN THE OFFICE OF THE RECORDER OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, ON AND OVER THOSE PORTIONS OF
FORMER SIXTH STREET BETWEEN FORMER CHANNEL STREET AND SIXTEENTH STREET DESCRIBED
IN EXHIBIT A THERETO AND REFERRED TO THEREIN AS PARCEL 1 (SV-36), PARCEL 2
(SV-38), PARCEL 3 (SV-39), PARCEL 4 (A PORTION OF SV-43) AND PARCEL 5 (SV-37).

 

APN: LOT 001, BLOCK 8712

 

 

    EXHIBIT “A-1”          -29-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

Block 8709, Lot 013 (NCS-124015)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

Lot A, as said Lot is shown on that certain map (hereinafter referred to as the
“Final Map”) entitled “Final Map Planned Development Mission Bay, being Phase 1
of a Subdivision of Lot 1 of Assessor’s Block 8709, as shown on that certain map
entitled “Map of Mission Bay” recorded on July 19, 1999, in Book Z of Maps at
pages 97-119, in the office of the Recorder of the City and County of San
Francisco, California”, filed January 25, 2001 in Book Z of Maps at pages 154 to
162, inclusive, in the office of the Recorder of the City and County of San
Francisco, California, as such Final Map was corrected by that certain
“Certificate of Correction” recorded April 2, 2003 in Reel I357, Image 396,
Series No. 2003-H398817, in the office of such Recorder.

 

APN: Lot 013, Block 8709

 

RESERVING THEREFROM all rights and easements encumbering said Lot A, as set
forth in that certain document entitled “Master Declaration of Covenants,
Conditions, Restrictions and Reservation of Easements for Mission Bay
Commercial”, executed by Catellus Development Corporation, a Delaware
Corporation, recorded January 16, 2001 as Document No. 2001-G889923-00 in Reel
H804, Image 58, Official Records of the City and County of San Francisco,
California, as modified by that certain document entitled “Supplemental Master
Declaration of Covenants, Conditions, Restriction and Reservation of Easements
for Mission Bay Commercial (Lots 7-10 & A of AB 8709/1)”, recorded January 25,
2001 as document no. 2001-G894920-00 in Reel H811, Image 153, and as further
modified by that certain “First Amendment to Master Declaration of Covenants,
Conditions, Restrictions and Reservation of Easements for Mission Bay
Commercial”, recorded August 17, 2004, as Document No. 2004-H787770-00, in Reel
I703, Image 0226 of Official Records.

 

FURTHER RESERVING THEREFROM, all rights and easements encumbering said land as
set forth in that certain document entitled “Declaration of Restrictions”,
executed by Catellus Development Corporation, a Delaware Corporation, recorded
January 25, 2001 as document no. 2001-G894921-00 in Reel H811, Image 154, of
said Official Records.

 

PARCEL TWO:

 

Easements appurtenant to Lot A, referred to in Parcel One hereinabove,
respectively, as set forth in that certain document entitled “Master Declaration
of Covenants, Conditions, Restrictions and Reservation of Easements for Mission
Bay Commercial”, executed by Catellus Development Corporation, a Delaware
Corporation, recorded January 6, 2001 as Document No. 2001-G889923-00 in Reel
H804, Image 58, Official Records of the City and County of San Francisco,
California, as modified by that certain document entitled “Supplemental Master
Declaration of

 

    EXHIBIT “A-1”          -30-     



--------------------------------------------------------------------------------

Covenants, Conditions, Restriction and Reservation of Easements for Mission Bay
Commercial (Lots 7-10 & A of AB 8709/1)”, recorded January 25, 2001 as document
no. 2001-G894920-00 in Reel H811, Image 153, and as further modified by that
certain “First Amendment to Master Declaration of Covenants, Conditions,
Restrictions and Reservation of Easements for Mission Bay Commercial”, recorded
August 17, 2004, as Document No. 2004-H787770-00, in Reel I703, Image 0226 of
Official Records, within the respective servient tenement(s) therefor within
Lots A, 7, 8, 9 and 10 shown on such Final Map as the case may be and more
particularly described in such documents.

 

PARCEL THREE:

 

Easements appurtenant to Lot A, referred to in Parcel One hereinabove,
respectively, as set forth in that certain document entitled “Declaration of
Restrictions”, executed by Catellus Development Corporation, a Delaware
corporation, recorded January 25, 2001 as document no. 2001-G894921-00 in Reel
H811, Image 154, Official Records of the City and County of San Francisco,
California, within the respective servient tenements(s) therefor within Lot A,
shown on such Final Map as the case may be and more particularly described in
such document.

 

PARCEL FOUR:

 

A non-exclusive easement, appurtenant to Lot A, referred to in Parcel One
hereinabove, respectively, for pedestrian access, ingress and egress,
construction, maintenance, repair and replacement of a private sidewalk, as
granted to Catellus Development Corporation, a Delaware Corporation, pursuant to
that certain “Easement Agreement (Private Sidewalk Easement)”, recorded January
17, 2003 in Reel I306, Image 310, (Document No. 2003-H338070-00, Official
Records of the City and County of San Francisco, State of California, upon, over
and through the following described land:

 

Being a volumetric portion of lot 8 shown on such Final Map, the horizontal
boundaries of such portion being more particularly described as follows and the
vertical limits of such easement extending from the surface level of the private
sidewalk to a height of eight (8) feet above said sidewalk surface. Commencing
at the Northwest corner of Lot 8 as it is shown on said Final Map and proceeding
North 46 degrees 18 minutes 07 seconds East a distance of 20.00 feet along the
Northwest line of said Lot 8 to the true point of beginning of this description,
said point being also a point on the Northwest line of Lot 8; thence, proceeding
clockwise the following courses and distances: North 46 degrees 18 minutes 07
seconds East, 15.00 feet along the Northwest line of said Lot 8; thence, leaving
said Northwest line and proceeding South 01 degree 18 minutes 07 seconds West,
21.21 feet to a point on a line parallel with and distant 20 feet at right
angles Easterly of the Southwest line of said Lot 8; thence, North 43 degrees 41
minutes 53 seconds West, 15.00 feet along said line to the point of beginning.

 

APN: Lot 13, Block 8709

 

    EXHIBIT “A-1”          -31-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

Block 8716, Lot 1; Block 8717, Lot 1; Block 8718, Lot 1 (NCS-122268)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

LOT 1 OF BLOCK 8716, LOT 1 OF BLOCK 8717 AND LOT 1 OF BLOCK 8718, AS SAID LOT
AND BLOCK ARE SHOWN ON THE “MAP OF MISSION BAY”, FILED JULY 19, 1999, IN BOOK
“Z” OF MAPS, PAGES 97 THROUGH 119, INCLUSIVE, IN THE OFFICE OF THE RECORDER OF
THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, AS CORRECTED BY THAT
CERTAIN “CERTIFICATE OF CORRECTION” RECORDED SEPTEMBER 16, 2002, IN REEL I223,
IMAGE 596, AS INSTRUMENT NUMBER 2002-H244619-00, IN THE OFFICE OF SUCH RECORDER.

 

EXCEPTING THEREFROM THE SOUTHERLY 30.00 FEET OF LOT 1 OF BLOCK 8718 AS CONVEYED
TO THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER CITY AND COUNTY IN THE DEED
RECORDED AUGUST 24, 2004 AS INSTRUMENT NO. 2004-H791704, BOOK I708, PAGE 271 OF
OFFICIAL RECORDS.

 

APN: 44-8716-001-01 and 44-8717-001-01 and 44-8718-001-01

 

    EXHIBIT “A-1”          -32-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

Block 8726, Lot 001 (NCS-124739)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

LOT 1, BLOCK 8726, AS SAID LOT AND BLOCK ARE SHOWN ON THE “MAP OF MISSION BAY”,
FILED JULY 19, 1999 IN BOOK “Z” OF MAPS, PAGES 97 THROUGH 119, INCLUSIVE, IN THE
OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF
CALIFORNIA, AS CORRECTED BY THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED
SEPTEMBER 16, 2002 IN BOOK I223, PAGE 596 AS INSTRUMENT NUMBER 2002-H244619-00,
IN THE OFFICE OF SUCH RECORDER.

 

APN: Lot 001, Block 8726

 

    EXHIBIT “A-1”          -33-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

Block 8715; Lot 3 (NCS-124736)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

COMMENCING AT THE MOST WESTERLY CORNER OF LOT 1, IN ASSESSOR’S BLOCK 8714, AS
SAID LOT AND BLOCK ARE SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY
THE MERGER AND RESUBDIVISION OF THE LANDS WITHIN THE DISTINCTIVE BORDER OF EACH
PARCEL SHOWN THEREIN AND ON THE MATRIX EXHIBIT ON SHEET 22 OF 23 OF THIS MAP,
CITY OF SAN FRANCISCO, SAN FRANCISCO COUNTY, CALIFORNIA”, FILED JULY 19, 1999 IN
BOOK Z OF MAPS AT PAGES 97-119, INCLUSIVE, IN THE OFFICE OF THE RECORDER OF THE
CITY AND COUNTY OF SAN FRANCISCO, SAID POINT OF COMMENCEMENT BEING ON THE
NORTHEASTERLY LINE OF FOURTH STREET; THENCE ALONG SAID LINE OF FOURTH STREET
SOUTH 43 DEG. 41’ 53” EAST 59.01 FEET TO THE TRUE POINT OF BEGINNING; THENCE
NORTH 86 DEG. 49’ 04” EAST 325.48 FEET; THENCE NORTH 16 DEG. 51’ 57” WEST 261.60
FEET; THENCE NORTH 73 DEG. 08’ 03” EAST 180.70 FEET TO THE WESTERLY LINE OF
THIRD STREET; THENCE ALONG SAID LINE OF THIRD STREET SOUTH 03 DEG. 10’ 56” EAST,
388.93 FEET TO THE SOUTHERLY LINE OF LOT 1, IN ASSESSOR’S BLOCK 8715, AS SAID
LOT AND BLOCK ARE SHOWN ON SAID MAP; THENCE ALONG SAID SOUTHERLY LINE OF LOT 1
SOUTH 86 DEG. 49’ 04” WEST 360.54 FEET TO THE NORTHEASTERLY LINE OF FOURTH
STREET; THENCE ALONG SAID LINE OF FOURTH STREET NORTH 43 DEG. 41’ 53” WEST
121.02 FEET TO THE TRUE POINT OF BEGINNING, AS SET FORTH IN THAT CERTAIN
CONDITIONAL CERTIFICATE OF COMPLIANCE, RECORDED ON AUGUST 30, 2000, AS DOCUMENT
NO. 2000-G822047-00, REEL H712, IMAGE 0294.

 

APN: Lot: 003 Blk: 8715

 

    EXHIBIT “A-1”          -34-     



--------------------------------------------------------------------------------

Legal Description

Mission Bay

 

Block 8728, Lot 1 and Block 8729, Lot 1 (NCS-127586)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

PARCEL ONE:

 

LOT 1, BLOCK 8728, AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY”
FILED JULY 19, 199 IN BOOK Z OF MAPS, AT PAGES 97-119, INCLUSIVE, IN THE OFFICE
OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA.

 

APN: LOT 001 BLOCK 8728

 

PARCEL TWO:

 

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR ACCESS TO AND EGRESS FROM
PARCEL ONE ABOVE, AS GRANTED IN THE DOCUMENT ENTITLED “EASEMENT AGREEMENT
(CATELLUS ACCESS EASEMENT)”, DATED JUNE 30, 1999, AND RECORDED JULY 19, 1999 AS
DOCUMENT NO. 1999-G622220-00 IN BOOK H429 AT PAGE 572 OF OFFICIAL RECORDS OF THE
CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA.

 

PARCEL THREE:

 

LOT 1, BLOCK 8729, AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY”
FILED JULY 19, 1999 IN BOOK Z OF MAPS, AT PAGES 97-119, INCLUSIVE, IN THE OFFICE
OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA.

 

APN: LOT 001 BLOCK 8729

 

PARCEL FOUR:

 

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR ACCESS TO AND EGRESS FROM
PARCEL THREE ABOVE, AS GRANTED IN THE DOCUMENT ENTITLED “EASEMENT AGREEMENT
(CATELLUS ACCESS EASEMENT)”, DATED JUNE 30, 1999, AND RECORDED JULY 19, 1999 AS
DOCUMENT NO. 1999-622220-00 IN BOOK H429 AT PAGE 572 OF OFFICIAL RECORDS OF THE
CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA.

 

    EXHIBIT “A-1”          -35-     



--------------------------------------------------------------------------------

Block 8705, Lot 8 / Lot A (NCS-128338)

 

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

 

LOT A OF BLOCK 8705, AS SUCH LOT AND BLOCK ARE SHOWN ON THAT CERTAIN MAP (“FINAL
MAP”) ENTITLED “FINAL MAP PLANNED DEVELOPMENT MISSION BAY (N3 AND N3A) BEING
PHASE 1 OF A PLANNED DEVELOPMENT SUBDIVISION OF ASSESSOR’S BLOCKS 8704, 8705,
8707 AND 8708 SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY” RECORDED
ON JULY 19, 1999 IN BOOK Z OF MAPS AT PAGES 97-119 AND A PORTION OF BERRY STREET
VACATED BY ORDINANCE 328-98, RECORDED JULY 19, 1999 AS DOCUMENT 99-G622153-00
(REEL H429 OR IMAGE 505), AND SUBSEQUENTLY CONVEYED TO CATELLUS DEVELOPMENT
CORPORATION BY DEED RECORDED IN REEL H845 OR IMAGE 495, RECORDS OF THE CITY AND
COUNTY OF SAN FRANCISCO, CALIFORNIA AND BEING MORE PARTICULARLY A MERGER AND
RESUBDIVISION OF SAID 8705, LOT 1 AND A PORTION OF SAID BERRY STREET; A MERGER
AND RESUBDIVISION OF SAID AB 8708, LOT 1 AND A PORTION OF SAID BERRY STREET; AND
THE BALANCE OF SAID BERRY STREET,” RECORDED ON MARCH 15, 2001, IN BOOK Z OF MAPS
AT PAGES 175 TO 178, INCLUSIVE, IN THE OFFICE OF THE RECORDER OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, AS SUCH FINAL MAP WAS CORRECTED BY
THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED DECEMBER 23, 2002, IN REEL
I289, IMAGE 323, DOCUMENT NO. 2002-H319807-00, IN THE OFFICE OF THE RECORDER OF
THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM THE FOLLOWING:

 

AS EXCEPTED AND RESERVED THEREFROM FOREVER BY THE STATE OF CALIFORNIA IN THAT
CERTAIN PATENT AND QUITCLAIM DEED DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF
SAN FRANCISCO, A CHARTER CITY AND COUNTY, RECORDED JULY 19, 1999, IN REEL H429,
IMAGE 507, SERIES NO. 99-G622155, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, THE FOLLOWING:

 

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED THEREIN, INCLUDING, BUT NOT LIMITED TO, OIL AND
GAS AND RIGHTS THERETO, TOGETHER WITH THE SOLE, EXCLUSIVE AND PERPETUAL RIGHT TO
EXPLORE FOR, REMOVE AND DISPOSE OF THOSE MINERALS BY ANY MEANS OR METHODS
SUITABLE TO THE STATE OF CALIFORNIA OR TO ITS SUCCESSORS AND ASSIGNS, BUT
WITHOUT ENTERING UPON OR USING THE SURFACE THEREOF, AND IN SUCH MANNER AS NOT TO
DAMAGE THE SURFACE THEREOF, OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND
COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES; PROVIDED, HOWEVER, THAT
THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE

 

    EXHIBIT “A-1”          -36-     



--------------------------------------------------------------------------------

CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES, SHALL NOT
CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER ABOVE A PLANE LOCATED
FIVE HUNDRED FEET (500’) BELOW THE SURFACE THEREOF.

 

APN: Lot: 008, Block 8705

 

    EXHIBIT “A-1”          -37-     



--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

LEGAL DESCRIPTION OF WEST BLUFFS PROPERTY

 

Legal Description

West Bluffs

NCS-121092

 

Real property in the City of Los Angeles, County of Los Angeles, State of
California, described as follows:

 

PARCEL 1:

 

Lots 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47 and 48 of Block 9 of
Tract No. 9167, in the City of Los Angeles, as per Map recorded in Book 172 Page
46 et. seq. of Maps, in the office of the County Recorder of said County. Except
therefrom all the mineral right and estate in each of said lots or parcels,
together with the exclusive right to use the subsurface oil and gas formations
for injecting, storing, and withdrawing natural gas therein and therefrom and
for repressuring the same, without the right to go upon or use the surface of
said lots or parcels or any part or portion thereof for any of said purposes, as
reserved by the United States of America by Decree revesting title entered
November 29, 1948, in Case No. 2454 Civil, United States District Court, a
certified copy of which was recorded January 20, 1949 as Instrument No. 843 in
Book 29212 Page 45, Official records.

 

PARCEL 2:

 

Lots 1 through 121 inclusive of Tract No. 51122, in the city of Los Angeles, as
per map recorded in Book 1286 Pages 17 to 28 inclusive of Maps, in the office of
the county recorder of said county.

 

EXCEPT therefrom an undivided half interest in and to all oil, gas and other
hydrocarbon substances underlying said land, which exception and reservation
does not include the right to enter upon said land for the purpose of developing
or producing therefrom said oil, gas, and other hydrocarbon substances as
reserved and excepted in the deed from Cletus H. J. Jollies to Hughes Tool
Company, a corporation, recorded January 25, 1950 in Book 32073 Page 183
Official Records.

 

ALSO EXCEPT therefrom all the mineral rights and estate in each of said lots or
parcels, together with the exclusive right to use the subsurface oil and gas
formations for injecting, storing and withdrawing natural gas therein and
therefrom and for repressuring the same, without the right to go upon or use the
surface of said Lots or Parcels or any part or portion thereof for any of said
purposes, as reserved by the United States of America by Decree revesting title
entered November 29, 1948 in Case No. 2454 Civil, United States District Court,
a certified copy of which was recorded January 20, 1949 in Book 29212 Page 45,
Official Records, as Document No. 843.

 

    EXHIBIT A-2          -1-     



--------------------------------------------------------------------------------

ALSO EXCEPT a 1.25 interest in all oil, gas and other hydrocarbon substances and
or minerals in, on, under or that may be produced from said land.

 

ALSO EXCEPT a 0.06884 interest in and all oil, gas and other hydrocarbon
substances and/or minerals in, on, under or that may be produced from Lots 4 and
5 in Block 11.

 

ALSO EXCEPT one-half of all right, title and interest in and to all minerals,
oil, gas and other hydrocarbon substances in and under said land, without any
right of entry thereof, as reserved by Ellen Mindrup Gentry, in deed recorded
November 15, 1946 as Document No. 1474, in Book 23926 Page 182, Official
Records. ALSO EXCEPT one-half of all right, title and interest in and to all
minerals, oil, gas, and other hydrocarbon substances to all minerals, oil, gas
and other hydrocarbon substances in and under said land but without any right of
entry thereon, as reserved in the deed from The Beverly Hills National Bank and
Trust Company, a corporation, recorded November 28, 1949 in Book 31573 Page 374,
Official Records.

 

PARCEL 3

 

Easements appurtenant to Parcels 1 and 2 for the purposes and all incidents
thereto set forth in and upon the terms and conditions contained in that certain
agreement entitled “Restated Drainage Improvements Easement Agreement” recorded
June 10, 1997 as Instrument No. 97- 867429 of Los Angeles County Official
Records over and across the land described therein as Exhibit B.

 

PARCEL 4

 

Easements appurtenant to Parcel 2 for the purposes and all incidents thereto set
forth in and upon the terms and conditions contained in that certain agreement
entitled “Slope Support Easement Agreement” recorded February 15, 1989 as
Instrument No. 89-247257 of Los Angeles County Official Records over and across
the lands described therein as Schedule B.

 

APN: 4114-002-032 and 4114-002-033 and 4114-002-034 and 4114-002-035 and
4114-002-036 and 4114-002-037 and 4114-002-038 and 4114-001-007 and 4114-001-008
and 4114-001-009 and 4114-001-010 and 4114-001-011 and 4114-001-012 and
4114-001-013 and 4114-001-014, 4114-004-002, 4114-004-003, 4114-004-004,
4114-004-009, 4114-004-010, 4114-004-011, 4114-004-012, 4114-004-018,
4114-003-001, 4114-003-002, 4114-003-003, 4114-003-004, 4114-003-005,
4114-003-006, 4114-003-007, 4114-003-008, 4114-003-009, 4114-003-010,
4114-002-025, 4114-002-026, 4114-002-027, 4114-002-028, 4114-002-029,
4114-009-001

 

    EXHIBIT A-2          -2-     



--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

LEGAL DESCRIPTION OF SANTA FE DEPOT PROPERTY

 

Legal Description

Santa Fe Depot

NCS-121182

 

Real property in the City of San Diego, County of San Diego, State of
California, described as follows:

 

PARCEL ONE

 

Parcel 5 of Parcel Map No. 19378, said Parcel contains a portion of “A” Street
which would revert to the vested owner upon vacation of said street by the City
of San Diego, in the City of San Diego, County of San Diego, State of
California, according to Map thereof, filed in the Office of the County Recorder
of San Diego County, November 26, 2003 as instrument no. 2003-1418318 of
Official Records.

 

PARCEL TWO

 

Non-exclusive reciprocal easements appurtenant to Parcel One for the purposes
and all incidents thereto set forth in and upon the terms and conditions
contained in those certain agreements entitled and recorded as follows:

 

1. “Amended and Restated Agreement Granting Street Cross-Easements and Covenants
for Maintenance and Repair under California Civil Code Section 1468 (Parcels 2
and 3)” recorded August 5, 2002 as Instrument No. 2002-0659797 of San Diego
County Official Records and;

 

2. “Agreement Granting Street Easements and Covenants for Maintenance and Repair
Under California Civil Code Section 1468 (Parcel 4)” recorded November 5, 2002
as Instrument No. 2002-0987854 of San Diego County Official Records.

 

3. “Agreement Granting Street Easements and Covenants for Maintenance and Repair
Under California Civil Code Section 1468 (Parcel 9)” recorded August 15, 2003 as
Instrument No. 2003-0994440 of San Diego County Official Records.

 

4. “Agreement Granting Easements and Covenants for Maintenance and Repair Under
California Civil Code Section 1468 (Parcel 1) which Amends and Supersedes the
Second Amended and Restated Agreement Granting Street Easements and Covenants
for Maintenance and Repair Under California Civil Code Section 1468 (Parcels 1,
2, 3, 4 and 9)” recorded January 15, 2004 as Instrument No. 2004-0031611 of San
Diego County Official Records.

 

5. “Agreement Granting Street Easements and Covenants for Maintenance and Repair
Under California Civil Code Section 1468 (Parcel 6)” recorded January 29, 2004
as Instrument No. 2004-0072406 of San Diego County Official Records.

 

APN: 533-392-07-00 and 533-392-02-00

 

    EXHIBIT A-3          -1-     



--------------------------------------------------------------------------------

 

EXHIBIT A-4

 

DEPICTION OF PARCEL 40

 

[see depiction on following page]

 

    EXHIBIT A-4          -1-     



--------------------------------------------------------------------------------

 

EXHIBIT A-5

 

DEPICTION OF PARCEL N4a

 

[see depiction on following page]

 

    EXHIBIT A-5          -1-     



--------------------------------------------------------------------------------

 

EXHIBIT B

 

SCHEDULE OF ASSUMED PURCHASE AGREEMENTS

 

[See Schedule 11.21 of the Purchase and Sale Agreement]

 

    EXHIBIT B          -1-     



--------------------------------------------------------------------------------

 

EXHIBIT C

 

RELEASE PRICE SCHEDULE

 

I. MISSION BAY – Release Prices and Special Release Price Conditions

 

Release Prices: The minimum Release Price for each Phase of the Mission Bay
Property shall be the greater of (i) the Release Price Percentage of the Gross
Sales Proceeds from the Sale of such Phase or (ii) the amounts set forth below:

 

1. With respect to the Sale of the Mission Bay Earn-Out Lots (as defined in the
Development Management Agreement), for purposes of calculating the minimum
Release Price under clause (i) above, the Gross Sales Proceeds shall be reduced
by the amount of the Mission Bay Earn-Out (as defined in the Development
Management Agreement) before multiplying the same by the Release Price
Percentage;

 

2. With respect to the Sale of all other Phases (or parcels, as identified on
the schedule below) at Mission Bay, the minimum Release Price will be based upon
the schedule below. The parties acknowledge that the schedule below is based
upon condominium units or square footages and prices per unit or per square
foot. However, notwithstanding that the Entitlements for an applicable parcel
may be increased or decreased (or may not otherwise be obtained), the minimum
Release Price for each Phase (or parcel, as identified on the schedule below)
will be the Minimum Release Amount in the last column on the right.

 

Mission Bay

 

Minimum Release Prices

 

Parcel

--------------------------------------------------------------------------------

  

Use

--------------------------------------------------------------------------------

  

Units /

Net SF

--------------------------------------------------------------------------------

  

Minimum

Release

Per Unit

--------------------------------------------------------------------------------

   Minimum
Release
Amount


--------------------------------------------------------------------------------

                               

($ in 000s in

this column)

North of Channel Residential

                       

N4a P1

   For Sale    105    $ 60,000    $ 6,300

N4 P3

   For Sale (VLI)    83      1,000      83

N3 P2

   For Sale    270      60,000      16,200

N4a P3

   For Sale    194      30,000      5,820

N4 P1

   For Sale    180      60,000      10,800

N4a

   For Sale (VLI)    236      1,000      236

 

    EXHIBIT C          -1-     



--------------------------------------------------------------------------------

Parcel

--------------------------------------------------------------------------------

  

Use

--------------------------------------------------------------------------------

  

Units /

Net SF

--------------------------------------------------------------------------------

   Minimum
Release
Per Unit


--------------------------------------------------------------------------------

   Minimum
Release
Amount


--------------------------------------------------------------------------------

                    ($ in 000s in
this column)

South of Channel Residential

                       

10a

   For Sale    112    $ 60,000    $ 6,720

10

   For Sale    276      60,000      16,560

13

   For Sale    273      60,000      16,380

2

   For Sale    315      60,000      18,900

3

   For Sale    100      60,000      6,000

4

   For Rent    193      30,000      5,790

12

   For Sale    273      60,000      16,380

6

   For Sale    157      60,000      9,420

11

   For Sale    236      60,000      14,160

Office & Life Science

                       

40

   Office / Life-Science    422,010    $ 30.00      12,660

26a

   Office / Life-Science    298,347    $ 30.00      8,950

26 - 1

   Office / Life-Science    278,000    $ 30.00      8,340

26 - 2

   Office / Life-Science    149,000    $ 30.00      4,470

27 - 1

   Office / Life-Science    278,000    $ 30.00      8,340

33 & 34

   Office / Life-Science    567,990    $ 30.00      17,040

Other

                       

1

   Hotel    500    $ 10,000    $ 5,000

 

    EXHIBIT C          -2-     



--------------------------------------------------------------------------------

II. WEST BLUFFS – Release Prices and Special Release Price Conditions

 

Release Prices: The minimum Release Price for the West Bluffs Property shall be
the greater of (i) fifty percent (50%) of the Gross Sales Proceeds from the Sale
of such Property (provided that for purposes of calculating the minimum Release
Price under this clause [i], the Gross Sales Proceeds shall be reduced by the
amount of the West Bluffs Earn-Out (as defined in the Development Management
Agreement) before multiplying the same by 50%) or (ii) Forty Million Dollars
($40,000,000.00) if the Sale occurs for the entire Property at one time. If
there are Sales of Phases of the West Bluffs Property, the minimum Release
Price, if determined under clause (ii) above, shall be Four Hundred Thousand
Dollars ($400,000.00) per Lot.

 

    EXHIBIT C          -3-     



--------------------------------------------------------------------------------

III. SANTA FE DEPOT - Special Release Price Conditions

 

Release Prices: The minimum Release Price for the Santa Fe Depot Property shall
be the greater of (i) the Release Price Percentage of the Gross Sales Proceeds
from the Sale of such Property or (ii) Five Million Dollars ($5,000,000.00).

 

    EXHIBIT C          -4-     



--------------------------------------------------------------------------------

 

EXHIBIT D

 

ALLOCATION OF LOAN BALANCE FOR PARCEL 40, PARCEL N4a AND SANTA FE

DEPOT PROPERTY

 

  1. Parcel 40 Loan Balance Allocation Amount: $6,332,000.00

 

  2. Santa Fe Depot Property Loan Balance Allocation Amount: $1,945,000.00

 

  3. Parcel N4a Loan Balance Allocation Amount: $12,768,000.00

 

    EXHIBIT D          -1-     



--------------------------------------------------------------------------------

 

EXHIBIT E

 

CLOSING CONDITIONS

 

Notwithstanding anything to the contrary contained herein, if the Closing
occurs, the Closing Conditions described in this Exhibit E shall be deemed
satisfied or waived by Lender, the obligation of Lender to make the Loan is
conditioned upon Lender’s approval of each of the following items and/or the
satisfaction by Borrower of each of the following conditions:

 

Title Documents. All documents that will be listed as exceptions to the coverage
of each Title Policy and all other matters of public record or known to each
Borrower that affect the Property each Borrower is acquiring.

 

Title Insurance and Endorsements. The Title Policy will show as exceptions only
those exceptions that are reflected on the Owner’s Policy of Title Insurance
obtained by Borrowers at the Closing and the Title Policy will include the same
endorsements that Borrowers obtain in their respective Owner’s Policies (and
such other endorsements as Lender may require in its closing instruction letter
to the Title Company).

 

Insurance. Certificates of insurance or, if required by Lender, certified
policies, evidencing that the policies of insurance required under Section 4 of
the Deeds of Trust are in full force and effect (together with proof of the
payment of the premiums thereof).

 

Opinion Letters. An opinion from counsel to each Borrower that relates to such
matters as Lender and/or its counsel may request, including without limitation
due formation, due authorization, due execution and delivery and enforceability
of the Loan Documents against Borrower; and such other opinions as Lender may
require.

 

Surveys. an ALTA survey for each of the Properties certified to Lender and
prepared in accordance with the Lender’s survey requirements provided to
Borrowers;

 

Borrower Organization and Authority Documents.

 

The limited liability company agreement/operating agreement of each Borrower,
duly certified by Farallon Capital Management, L.L.C., a Delaware limited
liability company (“Farallon”), to be correct and complete in all respects;

 

The articles of organization/certificate of formation of each Borrower filed
with, and certified by, the Delaware Secretary of State;

 

The Limited Liability Company Application for Registration of each Borrower
filed with, and certified by, the California Secretary of State;

 

    EXHIBIT E          -1-     



--------------------------------------------------------------------------------

A Certificate of Registration of each Borrower issued by the California
Secretary of State;

 

A Certificate of Status Foreign Limited Liability Company for each Borrower
issued by the California Secretary of State;

 

A certificate issued by the Delaware Secretary of State certifying that each
Borrower is a limited liability company in good standing under the laws of the
State of Delaware;

 

Resolution duly adopted by the Manager of each Borrower, authorizing each
Borrower’s execution of the Loan Documents to which each Borrower is a signatory
and the consummation of the transactions contemplated thereby.

 

Sole Member’s/Guarantor’s Organization and Authority Documents.

 

The limited liability company agreement of the Sole Member of each Borrower,
duly certified by Farallon, to be correct and complete in all respects;

 

The articles of organization/certificate of formation of the Sole Member of each
Borrower, filed with, and certified by, the Delaware Secretary of State;

 

A certificate issued by the Delaware Secretary of State certifying that such
Sole Member is a limited liability company in good standing under the laws of
the State of Delaware;

 

The Limited Liability Company Application for Registration of Sole Member filed
with, and certified by, the California Secretary of State;

 

A Certificate of Registration of Sole Member issued by the California Secretary
of State;

 

A Certificate of Status Foreign Limited Liability Company for Sole Member issued
by the California Secretary of State;

 

Resolutions duly adopted by the members and/or manager of the Sole Member,
authorizing the Sole Member’s execution of the Loan Documents to which it is a
signatory and the consummation of the transactions contemplated thereby.

 

Farallon’s Organizational and Authority Documents

 

The redacted limited liability company agreement of Farallon, duly certified by
Farallon, to be correct and complete in all respects;

 

The articles of organization/certificate of formation of Farallon, filed with,
and certified by, the Delaware Secretary of State;

 

    EXHIBIT E          -2-     



--------------------------------------------------------------------------------

A certificate issued by the Delaware Secretary of State certifying that Farallon
is a limited liability company in good standing under the laws of the State of
Delaware;

 

The Limited Liability Company Application for Registration of Farallon filed
with, and certified by, the California Secretary of State;

 

A Certificate of Registration of Farallon issued by the California Secretary of
State;

 

A Certificate of Status Foreign Limited Liability Company for Farallon issued by
the California Secretary of State;

 

Resolutions duly adopted by the Managing Members of Farallon, authorizing
Farallon, in its capacity as the sole manager of the Borrower and the sole
manager of the Sole Member/Guarantor, to execute the Loan Documents to which
Borrower and/or Guarantor is/are a signatory and the consummation of the
transactions contemplated thereby and the consummation of the transactions
contemplated thereby.

 

Other Organizational Documents. Lender reserves the right to review additional
organizational and authority documents for the other constituent owners of
Borrowers based on the Lender’s review of the Borrower and Sole Member and
Guarantor organizational documents.

 

Bankruptcy Search. Evidence that there is not pending by or against Guarantor
any petition for reorganization or arrangement under any bankruptcy or
insolvency law, or any other action brought under any such law.

 

Litigation Search. Evidence that there is not pending by or against Farallon,
the manager of Borrowers and Guarantor any litigation, in the state and federal
courts with jurisdiction over the Property and the primary places of business of
Guarantor that could reasonably be expected to:

 

Result in any material adverse change in the business, operations, assets,
condition (financial or otherwise) or prospects of Guarantor; or

 

Materially and adversely affect the ability of Guarantor to perform its
obligations under the Guaranty.

 

Representations and Warranties. Evidence that the representations and warranties
contained in the Loan Documents shall be correct and complete in all material
respects on and as of the applicable Closing Date to the same extent as though
made on and as of such date.

 

Financial Information. Current financial statements, tax returns and other
financial information required by Lender, and evidence that no material adverse
change shall have occurred in the financial condition of Guarantor between the
date of such financial information and the applicable Closing Date.

 

Non-Foreign Certificate. If required by Lender, an affidavit, signed under
penalty of perjury by Investment, stating (a) that each Borrower is not a
“foreign corporation,” “foreign

 

    EXHIBIT E          -3-     



--------------------------------------------------------------------------------

partnership,” “foreign trust,” or “foreign estate,” as those terms are deemed in
the Revenue Code and the regulations promulgated thereunder, (b) each Borrower’s
U.S. employer identification number, and (c) the address of each Borrower’s
principal place of business. Such affidavit shall be consistent with the
requirements of the regulations promulgated under Section 1445 of the Revenue
Code and shall otherwise be in form and substance acceptable to Lender.

 

Acquisition Documents. The grant deeds and other instruments, documents and
agreements evidencing the acquisition of the Properties and all other assets
acquired under the Purchase and Sale Agreement by Borrowers.

 

Seller Continuing Contracts. Review and approval by Lender of the Seller
Continuing Contracts (as such terms are defined in the Purchase and Sale
Agreement).

 

Closing Costs. The payment of all title insurance premiums, and recording
charges and escrow fees in accordance with Section 2.5.2.

 

No Default. The execution and delivery of the Loan Documents by the parties
thereto (other than Lender) will not result in an Event of Default or Potential
Default.

 

Alameda (Bayport) Loan. The Alameda (Bayport) Borrower shall have executed and
delivered the Alameda (Bayport) Loan Documents and the closing of the Alameda
(Bayport) Loan shall occur concurrently with the closing of the Loan on the
Closing Date for the West Bluffs Property and Santa Fe Depot Property.

 

Other Items. Such other items or documents as Lender may reasonably require.

 

    EXHIBIT E          -4-     



--------------------------------------------------------------------------------

 

EXHIBIT F

 

SCHEDULE OF PROJECT SPECIFIC AGREEMENTS

 

[THE PROJECT SPECIFIC AGREEMENTS ARE THE SAME AS SET FORTH ON SCHEDULE 11.43 TO
THE PURCHASE AND SALE AGREEMENT, A COPY OF WHICH SCHEDULE FOLLOWS THIS PAGE.]

 

    EXHIBIT F          -1-     



--------------------------------------------------------------------------------

 

EXHIBIT G

 

SINGLE PURPOSE ENTITY

 

“Special Purpose Bankruptcy Remote Entity” means, as to each Borrower, a limited
liability company which, at all times until the Indebtedness is paid in full (i)
will be organized solely for the purpose of owning the Property and related
easements and property rights to be acquired by such Borrower under the Purchase
and Sale Agreement or otherwise appurtenant to the Property, (ii) will not
engage in any business unrelated to the ownership of the Property so owned by
such Borrower, (iii) will not have any assets other than those related to the
Property so owned by such Borrower, (iv) will not engage in, seek or consent to
any dissolution, winding up, liquidation, consolidation or merger, and, except
as otherwise expressly permitted by the Loan Documents, will not engage in, seek
or consent to any asset sale, transfer of partnership, membership, shareholder,
beneficial interests, or amendment of its limited partnership agreement,
articles of incorporation, articles of organization, certificate of formation,
operating agreement, trust agreement, or trust certificate (as applicable) in a
manner that would violate the other provisions of this Exhibit G or any other
provision of this Agreement or the other Loan Documents, (v) will not fail to
correct any known misunderstanding regarding the separate identity of such
entity, (vi) without the unanimous consent of all of the partners, directors,
members, beneficial owners and trustees, as applicable, will not with respect to
itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest (a) file a bankruptcy, insolvency or
reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally; (b) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for such entity or all or any portion of such entity’s properties; (c)
make a general assignment for the benefit of such entity’s creditors; or (d)
make or file a declaration of insolvency in a judicial action, (vii) will
maintain its accounts, books and records separate from any other person or
entity, (viii) will maintain its books, records, resolutions and agreements as
official records, (ix) has not commingled and will not commingle its funds or
assets with those of any other person or entity, (x) has held and will hold its
assets in its own name other than Parcel 40 and Santa Fe Depot until they are
acquired by Borrowers, (xi) will conduct its business in its name, (xii) will
maintain its financial statements, accounting records and other entity documents
separate from any other person or entity, (xiii) will pay its own liabilities
out of its own funds and assets, (xiv) will observe all corporate, limited
liability company and partnership formalities, as applicable, (xv) has
maintained and will maintain an arms-length relationship with its affiliates,
(xvi) if such entity owns the Property, will have no indebtedness other than the
Indebtedness except as expressly permitted in this Agreement, (xvii) will not
assume or guarantee or become obligated for the debts of any other person or
entity or hold out its credit as being available to satisfy the obligations of
any other person or entity, except for the Indebtedness, (xviii) will not
acquire obligations or securities of its partners, members, trustees, beneficial
owners or shareholders, (xix) will allocate fairly and reasonably shared
expenses, including, without limitation, shared office space and uses separate
stationery, invoices and checks, (xx) will not pledge its assets for the benefit
of any other person or entity, except for the Indebtedness, (xxi) will hold
itself out and identify itself as a separate and distinct entity under its own
name and not as a division or part of any other person or entity, (xxii) will
not make loans to any person or entity, (xxiii) will not identify its partners,
members,

 

    EXHIBIT G          -1-     



--------------------------------------------------------------------------------

shareholders, trustees, beneficiaries or any affiliates of any of them as a
division or part of it, (xxiv) will not enter into or be a party to, any
transaction with its partners, members, shareholders, beneficiaries, trustees or
its affiliates except in the ordinary course of its business and on terms which
are intrinsically fair and are no less favorable to it than would be obtained in
a comparable arms-length transaction with an unrelated third party, (xxv) will
pay the salaries of its own employees (if any) from its own funds, (xxvi) will
maintain adequate capital in light of its contemplated business operations (as
reasonably determined by each Borrower in good faith), (xxvii) if such entity is
a limited liability company, limited partnership, or business trust then such
entity shall continue and not dissolve whether as a consequence of bankruptcy or
insolvency of one or more of the members, general partners, or trustees, as
applicable, or otherwise, for so long as a solvent managing member, general
partner, or trustee, as applicable, exists and, subject to applicable law,
dissolution of the entity shall not occur so long as the entity remains owner of
such Property subject to the applicable Deed of Trust or, in the case of the
Alameda (Bayport) Borrower, the Alameda (Bayport) Pledge Agreement.

 

Each such entity’s organizational documents shall contain such provision,
(xxviii) if such entity is a limited liability company with two (2) or more
members, it may be organized and existing under the laws of any state, (xxiv) if
such entity is a limited liability company with only a single member then it
must be organized and existing under the laws of the state of Delaware, and upon
the occurrence of any event that causes the member to cease to be a member of
the limited liability company (other than (a) upon an assignment by the member
of all of its limited liability company interest in the limited liability
company and the admission of the transferee pursuant to the operating agreement,
or (b) the resignation of the member and the admission of an additional member
of the limited liability company), each person acting as a Special Member
(defined below) pursuant to the operating agreement shall, without any action of
any person and simultaneously with the member ceasing to be a member of the
limited liability company, automatically be admitted to the limited liability
company as a Special Member and shall continue the limited liability company
without dissolution. No Special Member may resign from the limited liability
company or transfer its rights as Special Member unless a successor Special
Member has been admitted to the limited liability company as Special Member by
executing a counterpart to the operating agreement; provided, however, the
Special Members shall automatically cease to be members of the limited liability
company upon the admission to the limited liability company of a substitute
member. Each Special Member shall be a member of the limited liability company
that has no interest in the profits, losses and capital of the limited liability
company and has no right to receive any distributions of limited liability
company assets. Pursuant to Section 18-301 of the Delaware Limited Liability
Company Act (the “Act”), a Special Member shall not be required to make any
capital contributions to the limited liability company and shall not receive a
limited liability company interest in the limited liability company. A Special
Member, in its capacity as Special Member, may not bind the limited liability
company. Except as required by any mandatory provision of the Act, each Special
Member, in its capacity as Special Member, shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, the
limited liability company, including, without limitation, the merger,
consolidation or conversion of the limited liability company. The Sole Member
shall not, so long as the Loan has not been paid in full, amend, alter, change
or repeal the definition of “Special Member” or any sections that relate to
Special Members of the operating agreement without the unanimous written consent
of all member(s) and Special Members. Until the Loan is repaid in full,
notwithstanding any other provision of the operating

 

    EXHIBIT G          -2-     



--------------------------------------------------------------------------------

agreement and any provision of law that otherwise empowers the limited liability
company or any member or any other person to the contrary, no member nor any
other person so authorized shall permit the limited liability company, without
the prior unanimous written consent of Lender and all Special Members, to take
any Bankruptcy-Related Action (defined below). Until the Loan is repaid in full,
the Sole Member shall cause the limited liability company at all times to have
at least one Special Member who will be appointed by the member. In the event of
a vacancy in the position of Special Member, the Sole Member shall, as soon as
practicable, appoint a successor Special Member. One or more additional members
of the limited liability company may be admitted to the limited liability
company with the written consent of the member; provided, however, that,
notwithstanding the foregoing, so long as any obligation to the Lender remains
outstanding, no additional member may be admitted to the limited liability
company unless permitted by the Loan Documents. The Sole Member shall agree that
the operating agreement constitutes a legal, valid and binding agreement of the
Sole Member, and is enforceable against the Sole Member by the Special Members,
in accordance with its terms. In addition, the Special Members shall be intended
beneficiaries of the operating agreement. For purposes hereof the term “Special
Member” means a person or entity who is not a member of the limited liability
company but has agreed to act as a Special Member under the terms of the
operating agreement with only the rights and duties expressly set forth in the
operating agreement and only upon the occurrence of certain events that cause
the member to cease to be a member of the limited liability company.

 

Until the Loan is paid in full, notwithstanding any other provision of the
operating agreement and any provision of law that otherwise empowers the limited
liability company or any member or any other person to the contrary, each
Borrower shall at all times have at least one (1) Independent Manager who will
be appointed by the Sole Member and approved by Lender. To the maximum extent
permitted by law, including Section 18-1101(c) of the Act, the Independent
Manager shall consider only the interests of the applicable Borrower, including
its respective creditors, in acting or otherwise voting on a Bankruptcy-Related
Action. No resignation or removal of an Independent Manager, and no appointment
of a successor Independent Manager, shall be effective until such successor (i)
shall have accepted his or her appointment as an Independent Manager by a
written instrument, and (ii) shall have executed an instrument signifying its
agreement to be bound by the terms and conditions of this Agreement. In the
event of a vacancy in the position of Independent Manager (as a result of the
death or incapacity of such Manager or any other event causing such vacancy),
the Sole Member shall, as soon as reasonably practicable, appoint a successor
Independent Manager, subject to Lender’s approval. All right, power, and
authority of the Independent Managers shall be limited to the extent necessary
to exercise those rights and perform those duties specifically set forth in this
Agreement. Except as provided in the second sentence of this paragraph, in
exercising the Independent Manager’s rights and performing the Independent
Manager’s duties under this Agreement, any Independent Manager shall have a
fiduciary duty of loyalty and care similar to that of a Manager of a business
corporation organized under the General Corporation Law of the State of
Delaware. No Independent Manager shall at any time serve as trustee in
bankruptcy for any affiliate of any Borrower. Provided that the Sole Member
complies with the foregoing provisions of this paragraph, the Sole Member may
remove the Independent Manager at any time and for any reason, with or without
cause, by giving written notice thereof to the Independent Manager. The
Independent Manager shall be required to provide at least thirty (30) days’
prior written notice of any resignation by the Independent Manager. Until the
Loan is repaid in full,

 

    EXHIBIT G          -3-     



--------------------------------------------------------------------------------

the operating agreement for each Borrower shall contain a provision, which shall
not be modified without Lender’s written consent (which may be given or withheld
in Lender’s sole discretion) until the Loan is repaid in full, stating that
notwithstanding any provision of law that otherwise so empowers the applicable
Borrower or any other person, the applicable Borrower, and any other person on
behalf of the applicable Borrower, without the prior unanimous written consent
of the Sole Member and the Independent Manager, shall not, with respect to the
applicable Borrower or any other entity in which the Borrower has a direct or
indirect legal or beneficial ownership interest take a Bankruptcy-Related
Action.

 

A “Bankruptcy-Related Action” means (A) filing a bankruptcy, insolvency or
reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally, (B) seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or similar official for such entity or for all or any portion of such
entity’s properties, (C) making a general assignment for the benefit of such
entity’s creditors, or (D) making or filing a declaration of insolvency in a
judicial action.

 

Notwithstanding the provisions of Section 6.24 of this Agreement, Lender’s
acceptance of the foregoing requirements, as applied to the Guarantor, shall be
evidenced by Lender’s approval of the operating agreement for the Guarantor as
of the initial Closing Date, which may be given or withheld in Lender’s sole and
absolute discretion. Lender acknowledges that Guarantor is also the Sole Member
of each Borrower and of the Alameda (Bayport) Borrower and will be the Guarantor
of both the Loan and the Alameda (Bayport) Loan.

 

    EXHIBIT G          -4-     



--------------------------------------------------------------------------------

 

EXHIBIT H

 

EXISTING LOAN COMMITMENTS

 

Projects

--------------------------------------------------------------------------------

  

Property

--------------------------------------------------------------------------------

  

Buyer

--------------------------------------------------------------------------------

  

Purchase Price

--------------------------------------------------------------------------------

  

Closing Date

--------------------------------------------------------------------------------

  

CF Capital Loan

--------------------------------------------------------------------------------

              

Loan Amount

--------------------------------------------------------------------------------

   Int Rate


--------------------------------------------------------------------------------

 

Term

--------------------------------------------------------------------------------

Mission Bay    N3P2    Signature Properties, Inc.    $25,175,000+ Additional
Purchase Price (per § 3.2 of the Bosa purchase agreement)    4/15/2005    The
final Purchase Price to the extent the same exceeds a Base Purchase Price of
$10,000,000 – currently estimated to be $15,175,000    prime +
2%   earlier of (i) 12 months from closing or (ii) commencement of construction
Mission Bay    S10a    Bosa Development California II, Inc.    $10,438,400   
2/14/2004    up to 75% of purchase price    8%   18 mos. Mission Bay    S10   
Bosa Development California II, Inc.    $25,723,200    5/16/2005    up to 75% of
purchase price    8%   18 mos. Mission Bay    2, 11, 12 & 13    Bosa Development
California II, Inc.    $111,894,000+ Price Adjustment Factor    4/30/07;
4/30/08; 12/31/07; 4/30/06    up to 75% of purchase price [but the aggregate
outstanding loans (including S10 & S10A) to borrower shall not exceed $60
million]    greater of
prime or
8%   12 mos following each respective closing Santa Fe Depot    Parcel 5a   
Bosa Development California II, Inc.    $8,700,000    10/15/2005    up to 75% of
purchase price    8%   12 mos

 

    EXHIBIT H          -1-     



--------------------------------------------------------------------------------

 

SCHEDULE 10.1

 

CONTEMPLATED LENDER FINANCING

 

Project

--------------------------------------------------------------------------------

 

Loan Amount

--------------------------------------------------------------------------------

 

Interest Rate

--------------------------------------------------------------------------------

 

Term of Loan

--------------------------------------------------------------------------------

 

Security

--------------------------------------------------------------------------------

Mission Bay Parcels 26-1, 26-2 and 27-1 (ARE III)   Maximum - 80% Loan to Sales
Price (Est. Loan amount - $26,180,000)   6.75%   24 Months with two one-year
Extension Rights  

Secured by First

Deed of Trust

 

    SCHEDULE 10.1          -1-     